UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: DECEMBER 31, 2015 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end or the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.forestersfinancial.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Portfolio Manager’s Letter BALANCED INCOME FUND Dear Investor: This is the annual report for the First Investors Life Series Balanced Income Fund for the period from November 2, 2015, the Fund’s inception, to December 31, 2015. The Fund’s return on a net asset value basis was –1.70%. During the review period, the stock market, as measured by the S & P 500 Index, returned –2.45%, including reinvested dividends. The broad U.S. bond market, as measured by the Bank of America Merrill Lynch U.S. Broad Market Index, returned –0.50% due to a modest rise in interest rates. The Fund had an average allocation of 37.5% to equities, 49% to bonds, and 13.5% to cash during the period. The equity allocation was focused on dividend yield stocks. The Fund’s average bond allocation as a percent of Fund assets was 27.0% corporate bonds, 11.8% mortgage-backed securities, 9.5% U.S. Treasuries, and 0.8% high yield bonds. The Fund slightly underperformed a blended return of its benchmarks due to equity security selection. The Fund benefited from its elevated cash position given the decline in both stock and bond markets during the review period. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2015, and held for the entire six-month period ended December 31, 2015. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) BALANCED INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (11/2/15)* (12/31/15) (11/2/15–12/31/15)** Expense Examples Actual $1,000.00 $983.00 $5.05 Hypothetical (5% annual return before expenses) $1,000.00 $1,003.12 $5.10 * Commencement of operations. ** Actual expenses reflect only from the commencement of operations to the end of the period covered (November 2, 2015 through December 31, 2015). Therefore expenses shown are lower than would be expected for a six month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 3.10%, multi- plied by the average account value over the period, multiplied by 60/365 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 3 Portfolio of Investments BALANCED INCOME FUND December 31, 2015 Shares Security Value COMMON STOCKS—38.3% Consumer Discretionary—3.9% 1,100 American Eagle Outfitters, Inc. $ 17,050 1,300 Ford Motor Company 18,317 500 Johnson Controls, Inc. 19,745 300 L Brands, Inc. 28,746 700 Newell Rubbermaid, Inc. 30,856 750 Regal Entertainment Group – Class “A” 14,153 1,400 Stein Mart, Inc. 9,422 500 Tupperware Brands Corporation 27,825 100 Whirlpool Corporation 14,687 200 Wyndham Worldwide Corporation 14,530 195,331 Consumer Staples—6.2% 1,000 Altria Group, Inc. 58,210 600 Coca-Cola Company 25,776 950 Koninklijke Ahold NV (ADR) 20,078 500 Nu Skin Enterprises, Inc. – Class “A” 18,945 500 PepsiCo, Inc. 49,960 750 Philip Morris International, Inc. 65,932 250 Procter & Gamble Company 19,852 600 Sysco Corporation 24,600 450 Wal-Mart Stores, Inc. 27,585 310,938 Energy—1.6% 100 Chevron Corporation 8,996 100 ExxonMobil Corporation 7,795 250 Marathon Petroleum Corporation 12,960 100 Occidental Petroleum Corporation 6,761 300 PBF Energy, Inc. – Class “A” 11,043 50 Phillips 66 4,090 300 Royal Dutch Shell, PLC – Class “A” (ADR) 13,737 50 Schlumberger, Ltd. 3,488 400 Suncor Energy, Inc. 10,320 79,190 4 Shares Security Value Financials—5.8% 250 ACE, Ltd. $ 29,213 250 Ameriprise Financial, Inc. 26,605 500 Berkshire Hills Bancorp, Inc. 14,555 1,100 Brixmor Property Group, Inc. (REIT) 28,402 500 Discover Financial Services 26,810 1,300 FelCor Lodging Trust, Inc. (REIT) 9,490 500 JPMorgan Chase & Company 33,015 250 PNC Financial Services Group, Inc. 23,827 1,400 Sunstone Hotel Investors, Inc.(REIT) 17,486 500 Tanger Factory Outlet Centers, Inc. (REIT) 16,350 600 U.S. Bancorp 25,602 700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 13,468 400 Waddell & Reed Financial, Inc. – Class “A” 11,464 350 Wells Fargo & Company 19,026 295,313 Health Care—5.1% 750 Abbott Laboratories 33,682 800 AbbVie, Inc. 47,392 950 GlaxoSmithKline, PLC (ADR) 38,332 500 Johnson & Johnson 51,360 650 Merck & Company, Inc. 34,333 1,700 Pfizer, Inc. 54,876 259,975 Industrials—4.0% 300 3M Company 45,192 200 Altra Industrial Motion Corporation 5,016 800 General Electric Company 24,920 300 Honeywell International, Inc. 31,071 200 Lockheed Martin Corporation 43,430 1,200 * TAL International Group, Inc. 19,080 600 Textainer Group Holdings, Ltd. 8,466 400 Tyco International, PLC 12,756 100 United Technologies Corporation 9,607 199,538 Information Technology—5.7% 600 Apple, Inc. 63,156 1,400 Cisco Systems, Inc. 38,017 1,450 HP, Inc. 17,168 5 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2015 Shares or Principal Amount Security Value Information Technology (continued) 600 Intel Corporation $ 100 International Business Machines Corporation 13,762 850 Maxim Integrated Products, Inc. 32,300 950 Microsoft Corporation 52,706 700 QUALCOMM, Inc. 34,990 700 Symantec Corporation 14,700 287,469 Materials—.9% 300 International Paper Company 11,310 200 Praxair, Inc. 20,480 300 RPM International, Inc. 13,218 45,008 Telecommunication Services—1.6% 1,300 AT&T, Inc. 44,733 800 Verizon Communications, Inc. 36,976 81,709 Utilities—3.5% 700 AGL Resources, Inc. 44,667 500 Black Hills Corporation 23,215 500 Duke Energy Corporation 35,695 600 Exelon Corporation 16,662 800 NiSource, Inc. 15,608 350 SCANA Corporation 21,172 400 WEC Energy Group, Inc. 20,524 177,543 Total Value of Common Stocks (cost $1,973,440) 1,932,014 CORPORATE BONDS—25.1% Automotive—1.1% $ 50M Johnson Controls, Inc., 5%, 3/30/2020 53,542 Chemicals—1.0% 50M Dow Chemical Co., 4.25%, 11/15/2020 52,453 6 Principal Amount Security Value Financial Services—4.1% $ 50M American International Group, Inc., 3.75%, 7/10/2025 $ 50M Ameriprise Financial, Inc., 5.3%, 3/15/2020 55,479 50M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 52,739 50M General Electric Capital Corp., 3.1%, 1/9/2023 50,798 208,667 Financials—7.3% 50M Bank of America Corp., 5.875%, 2/7/2042 58,562 50M Capital One Financial Corp., 3.75%, 4/24/2024 50,412 50M Citigroup, Inc., 4.5%, 1/14/2022 53,624 50M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 50,646 50M JP Morgan Chase & Co., 4.5%, 1/24/2022 53,973 50M Morgan Stanley, 5.5%, 7/28/2021 56,086 50M Wells Fargo & Co., 3.9%, 5/1/2045 46,222 369,525 Food/Drug—1.0% 50M CVS Health Corp., 3.875%, 7/20/2025 51,128 Healthcare—1.0% 50M Gilead Sciences, Inc., 3.65%, 3/1/2026 50,487 Information Technology—1.9% 50M Apple, Inc., 2.5%, 2/9/2025 47,802 50M Oracle Corp., 2.95%, 5/15/2025 48,769 96,571 Media-Broadcasting—2.0% 50M Comcast Corp., 4.25%, 1/15/2033 49,220 50M DirecTV Holdings, LLC, 3.8%, 3/15/2022 50,385 99,605 Real Estate Investment Trusts—1.0% 50M Simon Property Group, LP, 3.375%, 10/1/2024 50,529 Retail-General Merchandise—1.1% 50M Amazon.com, Inc., 4.8%, 12/5/2034 52,806 Transportation—1.0% 50M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 52,931 7 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2015 Principal Amount or Shares Security Value Utilities—2.6% $50M Dominion Resources, Inc., 3.9%, 10/1/2025 $ 50,153 25M Duke Energy Progress, Inc., 4.15%, 12/1/2044 24,485 50M Ohio Power Co., 5.375%, 10/1/2021 55,724 130,362 Total Value of Corporate Bonds (cost $1,278,645) 1,268,606 RESIDENTIAL MORTGAGE-BACKED SECURITIES—12.3% Fannie Mae: 100M 4%, 1/13/2046 (a) 105,825 499M 3.5%, 11/1/2045 – 1/13/2046 (a) 515,477 Total Value of Residential Mortgage-Backed Securities (cost $621,743) 621,302 U.S. GOVERNMENT OBLIGATIONS—9.9% 500M U.S. Treasury Notes, 0.337%, 7/31/2017 (cost $499,515)† 499,232 EXCHANGE TRADED FUNDS—2.4% 1,475 iShares iBoxx USD High Yield Corporate Bond ETF (ETF) (cost $119,644) 118,856 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—19.8% Federal Home Loan Bank: $150M 0.18%, 1/22/2016 149,989 150M 0.13%, 1/26/2016 149,987 700M 0.18%, 1/27/2016 699,938 Total Value of Short-Term U.S. Government Agency Obligations (cost $999,880) 999,914 Total Value of Investments (cost $5,492,867) 107.8 % 5,439,924 Excess of Liabilities Over Other Assets (7.8 ) (393,865) Net Assets 100.0 % $5,046,059 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2015. 8 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust USD United States Dollar The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 1,932,014 $ — $ — $ 1,932,014 Corporate Bonds — 1,268,606 — 1,268,606 Residential Mortgage-Backed Securities — 621,302 — 621,302 U.S. Government Obligations — 499,232 — 499,232 Exchange Traded Funds 118,856 — — 118,856 Short-Term U.S. Government Agency Obligations — 999,914 — 999,914 Total Investments in Securities* $ 2,050,870 $ 3,389,054 $ — $ 5,439,924 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 9 Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Series Cash Management Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was 0.0%. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. The consumer was the backbone of the economy, supported by the continued decline in the unemployment rate to 5.0%, a seven-year low. Auto sales reached all-time highs and housing starts returned to prerecession levels. Capital spending was muted though, and the continued appreciation of the dollar was a drag on exports. Inflation remained subdued with the year-over-year change in consumer prices at 0.7%, reflecting in part the 30% fall in the price of oil. At the beginning of the review period, market expectations were that the Federal Reserve (“the Fed”) would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. Finally, in December, the Fed raised the federal funds rate 25 basis points (0.25%) based on the continued decline in the unemployment rate. Interest rates generally moved higher during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, had the largest move, rising from 0.67% to 1.05%, a five-year high. Movements in longer-term interest rates were more muted. Persistently low inflation, a stronger dollar, safe haven demand, and relatively high yields versus the rest of the world capped longer- term U.S. interest rates. The benchmark 10-year U.S. Treasury yield increased from 2.17% to 2.27% during the review period. The broad U.S. bond market returned 0.6% for the year, its fourth worst year over the last four decades. Low interest rates provided little cushion to protect against wider spreads and higher interest rates (when interest rates rise, bond prices decline). Agency mortgage-backed securities returned 1.3%, benefiting from their high credit quality. Treasury securities gained 0.8%. Corporate bonds lost 0.6%, as credit spreads widened primarily due to record new issue supply. High yield bonds had poorer performance, 10 losing 4.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 4.6%, reflecting the headwind of a 9.3% increase in the value of the dollar. The municipal bond market returned 3.6% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Review of the Money Market Environment Yields on money market investments were anchored by the federal funds target rate which remained very low during the review period. Several other factors suppressed short-term yields, including substantial levels of cash in money markets, a general lack of supply, and previous money market regulations that have forced money market mutual fund assets into very short maturities. Yields in money markets increased slightly over the course of the year as the Fed approached its first increase in the target federal funds rate in almost a decade. Tenuous global growth, a strong dollar, and volatile financial and energy markets kept the Fed on hold for most of the year. However, steady improvement in the domestic labor market and modest U.S. economic growth coupled with Fed projections of slowly rising inflation toward 2% allowed the Fed to raise the federal funds rate by one quarter of 1% (25 basis points) in December. The Fund invested conservatively during the period, maintaining a substantial portion of its assets in U.S. Treasury and government agency securities as credit risk was barely compensated. The Fund also maintained a weighted average maturity of fewer than 60 days during the period in order to comply with current Securities and Exchange Commission (“SEC”) rules designed to moderate interest rate risk. Current expectations are that the Fed will continue to raise rates very gradually over an extended period of time. As such, Foresters Investment Management Company (“FIMCO”) expects the yield to shareholders to be at or near zero for the immediate future based on that outlook. To avoid a negative yield to its shareholders, FIMCO continues to absorb expenses to the Fund and has waived its management fee. In 2014, the SEC adopted amendments to certain rules under the Investment Company Act of 1940 that govern money market funds. There is a transition period extending until October 2016 for the most significant changes, with shorter transition periods for other changes, some of which have already occurred. These changes will impact all SEC-registered money market funds. FIMCO has analyzed the impact of these changes and will communicate with shareholders as the Fund transitions into compliance with the new laws. 11 Portfolio Managers Letter (continued) CASH MANAGEMENT FUND Although money market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 12 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $1,000.00 $0.66 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.55 $0.66 * Expenses are equal to the annualized expense ratio of .13%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 13 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2015 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—55.3% Fannie Mae: $ 400M 3/30/2016 0.33 % $ 150M 4/20/2016 0.19 149,915 370M Federal Farm Credit Bank, 3/10/2016 0.16 369,886 Federal Home Loan Bank: 700M 1/22/2016 0.19 699,924 400M 1/25/2016 0.12 399,968 400M 2/9/2016 0.16 399,931 500M 2/9/2016 0.20 499,892 600M 2/12/2016 0.19 599,867 500M 2/17/2016 0.37 499,758 400M 2/19/2016 0.15 399,921 200M 2/24/2016 0.15 199,955 550M 3/2/2016 0.38 549,646 500M 3/4/2016 0.40 499,650 500M 3/16/2016 0.44 499,542 Freddie Mac: 400M 1/12/2016 0.23 399,972 547M 2/4/2016 0.14 546,930 600M 2/5/2016 0.38 599,778 Total Value of U.S. Government Agency Obligations (cost $7,714,214) 7,714,214 VARIABLE AND FLOATING RATE NOTES—12.8% Federal Farm Credit Bank: 400M 4/20/2016 0.47 400,147 140M 7/15/2016 0.32 139,952 400M 8/26/2016 0.44 399,914 200M 10/11/2016 0.32 199,933 Federal Home Loan Bank: 250M 4/20/2016 0.36 250,004 400M 7/25/2016 0.41 400,000 Total Value of Variable and Floating Rate Notes (cost $1,789,950) 1,789,950 14 Principal Interest Amount Security Rate * Value CORPORATE NOTES—9.3% $400M Apple, Inc., 3/14/2016 (a) 0.43 % $ 399,651 400M Coca-Cola Co., 3/15/2016 (a) 0.42 399,655 500M IBM Corp., 3/21/2016 (a) 0.42 499,533 Total Value of Corporate Notes (cost $1,298,839) 1,298,839 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—21.5% U.S. Treasury Bills: 500M 1/7/2016 0.07 499,994 1,100M 1/14/2016 0.13 1,099,948 1,000M 1/14/2016 0.17 999,941 400M 5/12/2016 0.27 399,611 Total Value of Short-Term U.S. Government Obligations (cost $2,999,494) 2,999,494 Total Value of Investments (cost $13,802,497)** 98.9 % 13,802,497 Other Assets, Less Liabilities 1.1 155,887 Net Assets 100.0 % $13,958,384 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodcally; the rates shown are the rates in effect at December 31, 2015. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 15 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 7,714,214 $ — $ 7,714,214 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 1,789,950 — 1,789,950 Corporate Notes — 1,298,839 — 1,298,839 Short-Term U.S. Government Obligations — 2,999,494 — 2,999,494 Total Investments in Securities $ — $ 13,802,497 $ — $ 13,802,497 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 16 See notes to financial statements Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: This is the annual report for First Investors Life Series Equity Income Fund for the fiscal year ended December 31, 2015. During the period the Fund’s return on a net asset value basis was –1.03%, including dividends of $0.35 cents per share and capital gains of $0.75 cents per share. The Fund primarily invests in dividend-paying stocks and this year, with interest rate volatility, the Fund’s high-yielding stocks did not perform very well. We saw the yield on the 10-year U.S. Treasury note start the year at 2.17%, quickly drop to 1.64% in January and rise to a high of 2.48% last June. The final six months of the year the yields bounced between 2.00% and 2.25%. The Federal Reserve (“the Fed”) signaled its intention to raise rates possibly at their September meeting, but because of weakness in emerging markets it ultimately determined to hold off until its December meeting. Ultimately the Fed decided to institute a 25 basis point (0.25%) increase and signaled its intention to raise rates in 2016. When interest rates fell over the past several years, fixed income investors looked to dividend-paying equities to supplement their income when investments such as money market accounts and CDs no longer offered compelling returns. As rates rise and those products become more competitive, investors may begin to return to fixed income investments, as they offer less volatility compared to equities. This past year the prices of stocks whose yield is in the 2.0% to 3.29% range were down about 3.8%. That yield is the sweet spot for our investment process. The prices of stocks whose yields were greater than 3.29% were down about 2.65%. Because of these dynamics the Fund underperformed its benchmark the S&P 500. In fact, the prices of stocks whose yields were less than 0.22% were up more than 13% for the year. With our mandate to invest in dividend-paying stocks that offer our investors supplemental income, it was hard to compete against the Index, which is not subjected to the same constraints. While the Fund’s absolute performance was disappointing compared to the benchmark and can be contributed to the factors discussed above, there were bright spots that let us know our investment process works. Several of the Fund’s portfolio investments were acquired this past year. Omnicare was the nation’s largest supplier of geriatric pharmaceuticals and ancillary services to nursing facilities and retirement centers. It was acquired by CVS for $12.8 billion or $98 a share in cash. We first started buying Omnicare in the low $60 because of their niche business that was growing nicely and opportunities we believed would allow the company to grow margins and improve cash flow dramatically. CVS recognized this and made a compelling offer as Omnicare’s pharmacy business will fit well with CVS. 17 Portfolio Manager’s Letter (continued) EQUITY INCOME FUND Kraft has been a long-time holding for the Fund with its solid earnings growth and a dividend in excess of 3%. In July 2015, Kraft completed its merger with Heinz Company with the backing of 3G Capital, a private equity firm that teamed up with Warren Buffet to take Heinz private a few years ago. The merger makes Kraft Heinz the third largest food and beverage company in North America. In addition to the higher share price, because of the deal premium, the Fund also received a $16.50 special dividend when the transaction closed. In December 2015 Cytec Industries, a small-cap specialty material and chemical company was acquired by European composite company, Solvay, for $5.5 billion in an all cash deal. With Cytec’s strong relationships in aerospace, we believe it will be a nice fit for Solvay whose specialty is in automotive products. The latest company to be acquired from the Fund’s holdings is Chubb Corporation. Chubb agreed to a $28 billion deal with ACE, which is a leader in the property and casualty insurance industry; the acquisition was completed in January 2016, after the end of the reporting period. The combined company will become one of the biggest players in both the commercial and property and casualty insurance industry. We believe Ace should realize substantial synergies from the deal and the earnings accretion should be significant. This merger is positive for the Fund as ACE is a large holding and we think the stock offers good upside potential. As we look forward, we believe dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on finding those stocks that not only provide yield and stability over certain periods of time, but provide dividend growth and appreciation. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 18 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $983.77 $4.00 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.18 $4.08 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 19 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Equity Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Equity Income Fund beginning 12/31/05 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 20 Portfolio of Investments EQUITY INCOME FUND December 31, 2015 Shares Security Value COMMON STOCKS—93.5% Consumer Discretionary—10.6% 29,400 American Eagle Outfitters, Inc. $ 455,700 5,787 CBS Corporation – Class “B” 272,741 17,650 Comcast Corporation – Special Shares “A” 995,989 7,600 Delphi Automotive, PLC 651,548 44,850 Ford Motor Company 631,936 20,100 Hanesbrands, Inc. 591,543 4,050 Harman International Industries, Inc. 381,551 8,050 Home Depot, Inc. 1,064,613 4,800 * Jarden Corporation 274,176 12,300 Johnson Controls, Inc. 485,727 4,550 Lear Corporation 558,877 6,900 McDonald’s Corporation 815,166 15,600 Newell Rubbermaid, Inc. 687,648 47,100 Regal Entertainment Group – Class “A” 888,777 9,116 Time Warner, Inc. 589,532 10,300 Tupperware Brands Corporation 573,195 4,300 Walt Disney Company 451,844 3,700 Whirlpool Corporation 543,419 5,400 Wyndham Worldwide Corporation 392,310 11,306,292 Consumer Staples—8.9% 29,500 Altria Group, Inc. 1,717,195 17,600 Coca-Cola Company 756,096 14,600 CVS Health Corporation 1,427,442 3,850 Dr. Pepper Snapple Group, Inc. 358,820 4,500 Kimberly-Clark Corporation 572,850 3,666 Kraft Heinz Company 266,738 12,000 PepsiCo, Inc. 1,199,040 15,900 Philip Morris International, Inc. 1,397,769 15,300 Procter & Gamble Company 1,214,973 10,200 Wal-Mart Stores, Inc. 625,260 9,536,183 21 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2015 Shares Security Value Energy—6.0% 16,000 Chevron Corporation $ 1,439,360 21,050 ConocoPhillips 982,824 8,100 Devon Energy Corporation 259,200 16,000 ExxonMobil Corporation 1,247,200 6,500 Halliburton Company 221,260 10,400 Marathon Petroleum Corporation 539,136 14,600 Occidental Petroleum Corporation 987,106 12,500 Royal Dutch Shell, PLC – Class “A” (ADR) 572,375 8,700 Suncor Energy, Inc. 224,460 6,472,921 Financials—21.1% 10,550 ACE, Ltd. 1,232,768 28,800 AllianceBernstein Holding, LP 686,880 6,650 American Express Company 462,507 4,050 Ameriprise Financial, Inc. 431,001 23,700 Bank of New York Mellon Corporation 976,914 28,950 Berkshire Hills Bancorp, Inc. 842,734 37,300 Brixmor Property Group, Inc. (REIT) 963,086 14,700 Chesapeake Lodging Trust (REIT) 369,852 7,672 Chubb Corporation 1,017,614 22,300 Citizens Financial Group, Inc. 584,037 16,850 Discover Financial Services 903,497 47,270 Financial Select Sector SPDR Fund (ETF) 1,124,081 12,000 Invesco, Ltd. 401,760 18,100 iShares S&P U.S. Preferred Stock Index Fund (ETF) 703,185 7,350 iShares U.S. Real Estate ETF (ETF) 552,059 24,400 JPMorgan Chase & Company 1,611,132 30,500 MetLife, Inc. 1,470,405 16,700 Oritani Financial Corporation 275,550 28,210 Outfront Media, Inc. 615,824 10,000 PNC Financial Services Group, Inc. 953,100 7,000 Select Income REIT (REIT) 138,740 16,900 SPDR S&P Regional Banking (ETF) 708,448 42,700 Sterling Bancorp 692,594 13,500 Tanger Factory Outlet Centers, Inc. (REIT) 441,450 5,400 Travelers Companies, Inc. 609,444 20,600 U.S. Bancorp 879,002 22 Shares Security Value Financials (continued) 32,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) $ 615,680 35,850 Wells Fargo & Company 1,948,806 38,900 WP Glimcher, Inc. (REIT) 412,729 22,624,879 Health Care—12.9% 13,900 Abbott Laboratories 624,249 19,300 AbbVie, Inc. 1,143,332 1,470 * Allergan, PLC 459,375 20,300 Baxalta, Inc. 792,309 8,500 Baxter International, Inc. 324,275 4,300 Gilead Sciences, Inc. 435,117 10,050 GlaxoSmithKline, PLC (ADR) 405,518 20,550 Johnson & Johnson 2,110,896 2,710 McKesson Corporation 534,493 10,412 Medtronic, PLC 800,891 37,020 Merck & Company, Inc. 1,955,396 3,550 Perrigo Company, PLC 513,685 76,885 Pfizer, Inc. 2,481,848 4,950 Thermo Fisher Scientific, Inc. 702,158 9,990 Zoetis, Inc. 478,721 13,762,263 Industrials—10.7% 5,400 3M Company 813,456 5,400 A.O. Smith Corporation 413,694 6,300 Altra Industrial Motion Corporation 158,004 8,600 Eaton Corporation, PLC 447,544 2,900 G&K Services, Inc. – Class “A” 182,410 5,750 * Generac Holdings, Inc. 171,177 3,800 General Dynamics Corporation 521,968 69,730 General Electric Company 2,172,089 11,800 Honeywell International, Inc. 1,222,126 8,500 Industrial Select Sector SPDR Fund (ETF) 450,585 12,550 ITT Corporation 455,816 13,600 KAR Auction Services, Inc. 503,608 3,680 Lockheed Martin Corporation 799,112 13,300 Nielsen Holdings, PLC 619,780 3,850 Snap-On, Inc. 660,006 23 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2015 Shares Security Value Industrials (continued) 12,125 Tyco International, PLC $ 386,666 8,300 United Parcel Service, Inc. – Class “B” 798,709 7,100 United Technologies Corporation 682,097 11,458,847 Information Technology—10.9% 8,690 Apple, Inc. 914,709 5,450 Automatic Data Processing, Inc. 461,724 1,000 Avago Technologies, Ltd. 145,150 65,200 Cisco Systems, Inc. 1,770,506 25,000 EMC Corporation 642,000 26,800 HP, Inc. 317,312 42,800 Intel Corporation 1,474,460 9,600 Juniper Networks, Inc. 264,960 3,150 Lam Research Corporation 250,173 14,050 Mentor Graphics Corporation 258,801 9,000 Methode Electronics, Inc. 286,470 11,900 Microchip Technology, Inc. 553,826 42,750 Microsoft Corporation 2,371,770 13,500 QUALCOMM, Inc. 674,798 4,750 SanDisk Corporation 360,953 7,500 TE Connectivity, Ltd. 484,575 10,900 Technology Select Sector SPDR Fund (ETF) 466,847 11,699,034 Materials—3.1% 16,450 Dow Chemical Company 846,846 8,990 DuPont (E.I.) de Nemours & Company 598,734 17,700 International Paper Company 667,290 6,400 LyondellBasell Industries NV – Class “A” 556,160 11,300 Olin Corporation 195,038 9,090 WestRock Company 414,686 3,278,754 Telecommunication Services—3.6% 52,460 AT&T, Inc. 1,805,149 44,100 Verizon Communications, Inc. 2,038,302 3,843,451 24 Shares or Principal Amount Security Value Utilities—5.7% 11,050 AGL Resources, Inc. $ 705,100 12,250 American Electric Power Company, Inc. 713,807 28,600 CenterPoint Energy, Inc. 525,096 7,550 Dominion Resources, Inc. 510,682 7,700 Duke Energy Corporation 549,703 17,600 Exelon Corporation 488,752 5,700 NextEra Energy, Inc. 592,173 12,200 Portland General Electric Company 443,714 29,400 PPL Corporation 1,003,422 12,500 Vectren Corporation 530,250 6,062,699 Total Value of Common Stocks (cost $76,906,294) 100,045,323 PREFERRED STOCKS—1.9% Financials—1.4% 200 Citizens Financial Group, Inc., Series A, 5.5%, 2049 (a) 197,400 11,400 Digital Realty Trust, Inc., Series G (REIT), 5.875%, 2049 284,316 21,200 JPMorgan Chase & Company, Series Y, 6.125%, 2020 553,744 Urstadt Biddle Properties, Inc. (REIT): 9,000 Series F, 7.125%, 2049 236,025 11,000 Series G, 6.75%, 2049 292,490 1,563,975 Health Care—.5% 500 Allergan, PLC, Series A, 5.5%, 2018 515,090 Total Value of Preferred Stocks (cost $2,019,492) 2,079,065 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.5% Federal Home Loan Bank: $2,500M 0.18%, 1/27/2016 2,499,777 1,000M 0.245% 1/27/2016 999,911 1,300M 0.26%, 1/19/2016 1,299,925 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,799,329) 4,799,613 Total Value of Investments (cost $83,725,115) 99.9 % 106,924,001 Other Assets, Less Liabilities .1 92,481 Net Assets 100.0 % $107,016,482 25 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2015 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 100,045,323 $ — $ — $ 100,045,323 Preferred Stocks 2,079,065 — — 2,079,065 Short-Term U.S. Government Agency Obligations — 4,799,613 — 4,799,613 Total Investments in Securities* $ 102,124,388 $ 4,799,613 $ — $ 106,924,001 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 26 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Life Series Fund For Income for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was –1.85%, including dividends of $0.36 cents per share. Although negative returns are always disappointing, these returns outperformed the –2.82% return of the Fund’s Bank of America Merrill Lynch BB-B Cash Pay High Yield Constrained Index. The Fund’s good credit selection helped the portfolio preserve capital better than the benchmark even after the deduction of fees and expenses. Active management worked in the Fund’s favor in a challenging period for high yield. The Market After a relatively attractive start to the year, high yield markets came under pressure during the year’s second half as commodities plunged in value. The Q3 and Q4 decline in commodity prices resumed a fall that had begun in the fourth quarter of 2014, but was temporarily interrupted by a Q1 2015 partial rebound in oil prices. Over the course of the year, market participants appeared to set their risk appetite in part by the level of oil prices, buying less high yield when oil prices — and those of other basic commodities such as coal and iron ore — fell, and more when they recovered. This occurred as falling oil prices gave investors pause with regard to not only the health of oil producers themselves, but also on the potential for a slowing trajectory of global economic growth. As commodity prices fell, the September 2015 decision of the Federal Reserve (“the Fed”) to not raise interest rates further cemented the view that lower global growth might slow down the U.S. economic recovery. November and December also brought a further convergence of bad news to global risk assets, including U.S. high yield, and to higher-quality assets alike, making many investors happy to say goodbye to a difficult 2015. December’s volatility, which magnified many of the year’s second-half trends, was largely in our view a function of rapid changes in risk-off/risk-on market sentiment coupled with the historically slow December trading period. In the first half of December, the U.S. high yield market came under pressure in the wake of the demise of a distressed high yield fund faced with redemptions. That Fund held a highly concentrated portfolio of liquidity-challenged, highly speculative securities with limited trading liquidity. Investors in the fund accelerated a trend of redemptions in this vehicle, causing the managers to gate the fund. In addition, the energy sub-segment of the market came under further pressure after the Organization of Petroleum Exporting Countries announced a continuation of their “lower-for-longer” strategy. However, on December 16th, the Fed continued on its path of policy normalization and announced 27 Portfolio Manager’s Letter (continued) FUND FOR INCOME an increase in the federal funds rate. Although the Fed may have ended its zero interest rate policy, it stated clearly that future rate hikes will be gradual, particularly, it seems, while the Fed would have to worry about slowing global growth. This event resulted in a stabilization of the market through the last two weeks of the year. The Fund In this challenging environment, the Fund performed relatively well, outperforming the benchmark net of fees and expenses for the year after underperforming in the first half. During the first quarter, we worked to reduce the Fund’s exposure to energy credits, particularly to those companies we believed might suffer more permanent impairment with a long-term decline in the price of oil. In the second quarter, as the price of oil continued its unsustainable rebound, the portfolio did not quite keep up with the market. Our earlier risk reduction might have appeared unnecessary given resurgent oil prices; however, we positioned the portfolio with the perspective that volatility in oil, and in commodity sectors more broadly, would continue through the year as we could not identify the catalyst to bring oil supply inline with demand. Similarly, we sought to exit positions in iron ore and coal production as global demand softened. These changes were particularly important in helping the portfolio preserve capital better than the benchmark — and notably better than the wide high yield market which also includes lower-rated CCC credits — in both Q3 and Q4 2015. Over the year, the Fund performed better than the high yield market as represented by both its benchmark and by broader market measures which also include lower-rated bonds. The Fund exhibited strong credit selection most notably in Services, Containers, Healthcare, Broadcasting and Cable/Satellite TV. Each of these areas is an industry we have focused on with an overweight to the market and in which we have delivered better-than-market credit selection. They are less cyclical in nature and reflect our efforts over 2015 to reposition the portfolio in less commodity-sensitive names. The Fund lost the most ground against the benchmark in the Banking sector where the Fund is traditionally underweight. We have been cognizant throughout the year not only of credit risk, but also of duration risk which measures the impact on bond prices from changes in interest rates. Typically, bond prices can fall when interest rates rise. Although the Fed’s first interest rate increase came quite late in the year and was, in our view, both modest and well-telegraphed, we have generally preferred not to extend the portfolio’s duration risk since credit spreads have been relatively flat during the past five years. Thus, over the year, we were rewarded both for an overweight allocation to some credits with more moderate sensitivity to interest rate risk (under one year in duration and three-to-five years in duration) and an underweight in credits with greater sensitivity 28 (five-to-ten year duration). Our overweighting of credits with less than a year of remaining duration reflects the portfolio’s allocation to senior loans, instruments which can actually see returns increase along with increasing interest rates. Senior loans, with their floating rate coupon and lower concentration in commodity-intensive sectors, have helped stabilize and smooth this Fund’s performance. Outlook After a challenging year, we find that some parts of the U.S. high yield market offer more yield and more attractive total return potential than we have seen in some time, but not all bonds are created equal. The market is clearly differentiating between bonds more than has been the case for several years. Companies that disappoint investor expectations are more likely to be quickly rebuked by a re-pricing process, and even healthy companies in the same industry may trade off significantly in sympathy, heightening volatility overall. Volatility may be challenging to manage, but it also presents an environment in which careful investors who are able to sort out meaningful data from the noise may benefit significantly over a long time horizon. Short-term investors attempting to time the market without a view on fundamental, credit-by-credit value are, in our opinion, likely to be disappointed. Market-timing is a less reliable market strategy, especially in an asset class like high yield where attractive coupon payments pay the investor to be patient. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 29 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $955.90 $4.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $4.38 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 30 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Life Series Fund For Income and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series Fund For Income beginning 12/31/05 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. 31 Portfolio of Investments FUND FOR INCOME December 31, 2015 Principal Amount Security Value CORPORATE BONDS—87.8% Aerospace/Defense—.7% Meccanica Holdings USA, Inc.: $ 475M 6.25%, 7/15/2019 (a) $ 514,188 150M 7.375%, 7/15/2039 (a) 158,625 672,813 Automotive—4.7% American Axle & Manufacturing, Inc.: 400M 6.25%, 3/15/2021 415,500 250M 6.625%, 10/15/2022 262,500 Asbury Automotive Group, Inc.: 175M 6%, 12/15/2024 181,562 75M 6%, 12/15/2024 (a) 77,812 250M Dana Holding Corp., 6%, 9/15/2023 251,875 250M Fiat Chrysler Automobiles NV, 5.25%, 4/15/2023 246,875 225M General Motors Co., 4.875%, 10/2/2023 231,223 650M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 665,600 Group 1 Automotive, Inc.: 325M 5%, 6/1/2022 323,375 200M 5.25%, 12/15/2023 (a) 199,000 225M Hertz Corp., 6.75%, 4/15/2019 230,400 500M LKQ Corp., 4.75%, 5/15/2023 471,250 425M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 394,188 75M Oshkosh Corp., 5.375%, 3/1/2022 75,375 325M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 328,250 150M ZF North America Capital, Inc., 4%, 4/29/2020 (a) 151,800 4,506,585 Building Materials—1.4% Building Materials Corp.: 350M 5.375%, 11/15/2024 (a) 350,875 175M 6%, 10/15/2025 (a) 179,375 Cemex SAB de CV: 200M 9.5%, 6/15/2018 (a) 214,000 250M 5.7%, 1/11/2025 (a) 209,687 425M Griffon Corp., 5.25%, 3/1/2022 406,937 1,360,874 Chemicals—1.7% Blue Cube Spinco, Inc.: 125M 9.75%, 10/15/2023 (a) 135,469 150M 10%, 10/15/2025 (a) 165,750 32 Principal Amount Security Value Chemicals (continued) $ 225M Huntsman International, LLC, 4.875%, 11/15/2020 $ 206,437 225M PolyOne Corp., 5.25%, 3/15/2023 220,500 200M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 159,000 275M TPC Group, Inc., 8.75%, 12/15/2020 (a) 180,125 375M Univar USA, Inc., 6.75%, 7/15/2023 (a) 343,125 W.R. Grace & Co.: 175M 5.125%, 10/1/2021 (a) 177,187 75M 5.625%, 10/1/2024 (a) 76,031 1,663,624 Consumer Non-Durables—2.7% 375M Levi Strauss & Co., 6.875%, 5/1/2022 403,125 Reynolds Group Issuer, Inc.: 300M 7.125%, 4/15/2019 306,000 775M 5.75%, 10/15/2020 790,260 125M Scotts Miracle-Gro Co., 6%, 10/15/2023 (a) 130,938 Spectrum Brands Escrow Corp.: 300M 6.375%, 11/15/2020 320,250 175M 6.625%, 11/15/2022 185,500 450M Wolverine World Wide, Inc., 6.125%, 10/15/2020 470,250 2,606,323 Energy—7.0% AmeriGas Finance, LLC: 75M 6.75%, 5/20/2020 73,312 175M 7%, 5/20/2022 170,187 Antero Resources Finance Corp.: 100M 6%, 12/1/2020 84,000 125M 5.375%, 11/1/2021 100,625 250M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 173,750 Calumet Specialty Products Partners, LP: 225M 6.5%, 4/15/2021 196,875 75M 7.625%, 1/15/2022 64,125 300M 7.75%, 4/15/2023 (a) 256,500 CONSOL Energy, Inc.: 475M 8.25%, 4/1/2020 361,000 175M 5.875%, 4/15/2022 109,375 Crestwood Midstream Partners, LP: 350M 6%, 12/15/2020 259,000 50M 6.25%, 4/1/2023 (a) 35,125 250M Eclipse Resources Corp., 8.875%, 7/15/2023 (a) 120,625 33 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value Energy (continued) $ 225M Exterran Partners, LP, 6%, 10/1/2022 $ 184,500 175M Ferrellgas, LP, 6.75%, 6/15/2023 (a) 143,500 250M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 208,750 Genesis Energy, LP: 200M 6.75%, 8/1/2022 171,000 150M 6%, 5/15/2023 120,750 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 288,750 250M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 218,750 50M Kinder Morgan Finance Co., LLC, 6%, 1/15/2018 (a) 50,437 250M Laredo Petroleum, Inc., 5.625%, 1/15/2022 218,750 200M Matador Resources Co., 6.875%, 4/15/2023 187,000 375M Memorial Production Partners, LP, 7.625%, 5/1/2021 114,375 MPLX, LP: 125M 4.5%, 7/15/2023 (a) 112,463 225M 4.875%, 12/1/2024 (a) 203,063 50M 4.875%, 6/1/2025 (a) 45,000 NuStar Logistics, LP: 50M 4.8%, 9/1/2020 45,250 200M 6.75%, 2/1/2021 189,000 300M Rex Energy Corp., 6.25%, 8/1/2022 61,500 100M Rice Energy, Inc., 7.25%, 5/1/2023 (a) 73,500 Sabine Pass Liquefaction, LLC: 500M 6.25%, 3/15/2022 465,000 225M 5.625%, 4/15/2023 198,563 525M 5.75%, 5/15/2024 459,375 250M 5.625%, 3/1/2025 (a) 212,500 SM Energy Co.: 150M 6.5%, 11/15/2021 112,500 125M 5.625%, 6/1/2025 82,813 57M Suburban Propane Partners, LP, 7.375%, 8/1/2021 55,005 100M Tesoro Logistics, LP, 6.25%, 10/15/2022 (a) 95,250 425M Unit Corp., 6.625%, 5/15/2021 308,125 6,629,968 Financials—5.3% Ally Financial, Inc.: 100M 5.75%, 11/20/2025 101,500 525M 6.25%, 12/1/2017 551,906 175M 4.75%, 9/10/2018 179,594 500M 8%, 12/31/2018 548,750 25M 8%, 3/15/2020 28,562 175M 8%, 11/1/2031 202,781 34 Principal Amount Security Value Financials (continued) $ 350M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) $ 674M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 647,680 General Motors Financial Co., Inc.: 75M 3.25%, 5/15/2018 75,418 150M 4.375%, 9/25/2021 152,299 150M 4.25%, 5/15/2023 148,603 International Lease Finance Corp.: 375M 8.75%, 3/15/2017 400,312 1,075M 8.25%, 12/15/2020 1,273,875 125M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 128,594 250M Quicken Loans, Inc., 5.75%, 5/1/2025 (a) 239,063 5,026,837 Food/Beverage/Tobacco—2.5% 325M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 342,144 Constellation Brands, Inc.: 75M 4.25%, 5/1/2023 75,187 125M 4.75%, 11/15/2024 127,812 25M 4.75%, 12/1/2025 25,531 125M Dean Foods Co., 6.5%, 3/15/2023 (a) 130,312 400M JBS Investments GmbH, 7.25%, 4/3/2024 (a) 365,000 JBS USA, LLC: 150M 7.25%, 6/1/2021 (a) 149,625 150M 5.875%, 7/15/2024 (a) 136,500 200M 5.75%, 6/15/2025 (a) 175,000 100M Pilgrim’s Pride Corp., 5.75%, 3/15/2025 (a) 97,500 250M Post Holdings, Inc., 7.75%, 3/15/2024 (a) 262,500 50M Smithfield Foods, Inc., 6.625%, 8/15/2022 52,063 450M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 464,625 2,403,799 Food/Drug—.5% 425M Rite Aid Corp., 6.125%, 4/1/2023 (a) 441,469 Forest Products/Containers—4.6% 225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 210,937 Ball Corp.: 250M 5.25%, 7/1/2025 256,562 150M 4.375%, 12/15/2020 152,625 525M Berry Plastics Group, 5.125%, 7/15/2023 511,875 35 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value Forest Products/Containers (continued) CROWN Americas, LLC: $ 75M 6.25%, 2/1/2021 $ 77,531 300M 4.5%, 1/15/2023 294,750 150M Graphic Packaging International, Inc., 4.875%, 11/15/2022 152,250 450M Greif, Inc., 7.75%, 8/1/2019 499,500 Mercer International, Inc.: 50M 7%, 12/1/2019 50,375 200M 7.75%, 12/1/2022 203,000 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 73,594 75M 5.875%, 8/15/2023 (a) 76,266 250M 5.375%, 1/15/2025 (a) 245,313 50M 6.375%, 8/15/2025 (a) 51,469 200M Resolute Forest Products, Inc., 5.875%, 5/15/2023 146,500 Sealed Air Corp.: 325M 6.5%, 12/1/2020 (a) 359,938 175M 4.875%, 12/1/2022 (a) 176,094 300M 5.25%, 4/1/2023 (a) 307,500 500M Silgan Holdings, Inc., 5%, 4/1/2020 511,250 4,357,329 Gaming/Leisure—5.1% 375M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) 306,563 225M AMC Entertainment, Inc., 5.75%, 6/15/2025 226,687 400M ClubCorp Club Operations, Inc., 8.25%, 12/15/2023 (a) 394,000 425M GLP Capital, LP, 4.875%, 11/1/2020 418,625 175M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 182,219 International Game Technology, PLC: 200M 5.625%, 2/15/2020 (a) 198,000 200M 6.25%, 2/15/2022 (a) 188,000 200M 6.5%, 2/15/2025 (a) 176,500 650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 676,000 225M National CineMedia, LLC, 7.875%, 7/15/2021 235,125 NCL Corp., Ltd.: 250M 5.25%, 11/15/2019 (a) 256,720 250M 4.625%, 11/15/2020 (a) 246,055 200M Regal Entertainment Group, 5.75%, 3/15/2022 200,750 225M Royal Caribbean Cruises, Ltd., 5.25%, 11/15/2022 231,750 36 Principal Amount Security Value Gaming/Leisure (continued) $ 350M Scientific Games International, Inc., 6.625%, 5/15/2021 $ 166,250 575M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 585,063 150M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 123,750 4,812,057 Health Care—10.9% Community Health Systems, Inc.: 250M 5.125%, 8/15/2018 252,500 100M 8%, 11/15/2019 101,250 475M 7.125%, 7/15/2020 475,594 250M Concordia Healthcare, 7%, 4/1/2022 (a) 240,937 DaVita HealthCare Partners, Inc.: 250M 5.125%, 7/15/2024 250,469 125M 5%, 5/1/2025 120,937 Endo Finance, LLC: 300M 5.75%, 1/15/2022 (a) 292,500 700M 7.75%, 1/15/2022 (a) 719,250 225M 6%, 7/15/2023 (a) 225,000 Fresenius Medical Care U.S. Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 162,187 75M 4.125%, 10/15/2020 (a) 76,125 100M 4.75%, 10/15/2024 (a) 98,000 HCA, Inc.: 75M 8%, 10/1/2018 84,187 875M 6.5%, 2/15/2020 955,500 175M 6.25%, 2/15/2021 185,937 50M 7.5%, 2/15/2022 55,625 50M 5.375%, 2/1/2025 49,437 300M 5.875%, 2/15/2026 301,875 HealthSouth Corp.: 236M 7.75%, 9/15/2022 246,620 175M 5.125%, 3/15/2023 168,437 100M 5.75%, 11/1/2024 (a) 95,875 100M 5.75%, 11/1/2024 95,875 150M 5.75%, 9/15/2025 (a) 140,250 405M IMS Health, Inc., 6%, 11/1/2020 (a) 418,162 175M Jaguar Holding Co., II, 6.375%, 8/1/2023 (a) 171,063 300M Kindred Healthcare, Inc., 8.75%, 1/15/2023 277,125 LifePoint Health, Inc.: 300M 5.5%, 12/1/2021 306,000 100M 5.875%, 12/1/2023 101,750 37 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value Health Care (continued) Mallinckrodt Finance SB: $ 100M 4.875%, 4/15/2020 (a) $ 225M 5.75%, 8/1/2022 (a) 217,125 75M 5.5%, 4/15/2025 (a) 69,375 325M Molina Healthcare, Inc., 5.375%, 11/15/2022 (a) 325,813 100M NBTY, Inc., 9%, 10/1/2018 101,489 100M Team Health, Inc., 7.25%, 12/15/2023 (a) 103,750 Tenet Healthcare Corp.: 450M 6.75%, 2/1/2020 429,750 425M 6%, 10/1/2020 449,438 64M Universal Hospital Services, Inc., 7.625%, 8/15/2020 60,400 Valeant Pharmaceuticals International, Inc.: 275M 6.75%, 8/15/2018 (a) 273,900 600M 6.375%, 10/15/2020 (a) 582,000 150M 5.625%, 12/1/2021 (a) 138,750 175M 6.125%, 4/15/2025 (a) 156,625 625M WellCare Health Plans, Inc., 5.75%, 11/15/2020 646,094 10,319,726 Information Technology—4.5% 125M Activision Blizzard, Inc., 5.625%, 9/15/2021 (a) 131,250 150M Anixter, Inc., 5.125%, 10/1/2021 150,562 Audatex North America, Inc.: 650M 6%, 6/15/2021 (a) 657,312 600M 6.125%, 11/1/2023 (a) 606,000 375M Belden, Inc., 5.5%, 9/1/2022 (a) 362,812 250M CEB, Inc., 5.625%, 6/15/2023 (a) 248,750 325M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 313,625 325M CoreLogic, Inc., 7.25%, 6/1/2021 339,625 275M Equinix, Inc., 5.875%, 1/15/2026 283,937 450M IAC/InterActiveCorp, 4.875%, 11/30/2018 452,812 75M IHS, Inc., 5%, 11/1/2022 76,219 275M Match Group, Inc., 6.75%, 12/15/2022 (a) 273,625 50M Micron Technology, Inc., 5.875%, 2/15/2022 48,813 125M MSCI, Inc., 5.75%, 8/15/2025 (a) 128,438 175M Open Text Corp., 5.625%, 1/15/2023 (a) 173,688 4,247,468 Manufacturing—2.9% 325M Amkor Technology, Inc., 6.375%, 10/1/2022 317,281 100M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 (a) 101,500 38 Principal Amount Security Value Manufacturing (continued) $ 400M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) $ 515M Case New Holland, Inc., 7.875%, 12/1/2017 547,187 325M Dematic SA, 7.75%, 12/15/2020 (a) 328,250 300M EDP Finance BV, 6%, 2/2/2018 (a) 315,937 375M H&E Equipment Services, Inc., 7%, 9/1/2022 369,375 125M Sensata Technologies BV, 5%, 10/1/2025 (a) 122,500 250M Sensata Technologies U.K. Financing Co., 6.25%, 2/15/2026 (a) 260,625 2,708,655 Media-Broadcasting—2.2% Belo Corp.: 100M 7.75%, 6/1/2027 106,000 25M 7.25%, 9/15/2027 25,500 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 436,156 Sinclair Television Group, Inc.: 475M 5.375%, 4/1/2021 477,969 225M 6.375%, 11/1/2021 232,875 Sirius XM Radio, Inc.: 375M 5.75%, 8/1/2021 (a) 387,656 250M 6%, 7/15/2024 (a) 261,875 175M 5.375%, 4/15/2025 (a) 176,531 2,104,562 Media-Cable TV—8.0% 325M Altice Financing SA, 6.625%, 2/15/2023 (a) 321,750 225M Altice SA, 7.75%, 7/15/2025 (a) 206,437 150M Cable One, Inc., 5.75%, 6/15/2022 (a) 149,625 375M Cablevision Systems Corp., 7.75%, 4/15/2018 390,937 CCO Holdings, LLC: 152M 7%, 1/15/2019 155,420 175M 7.375%, 6/1/2020 182,656 75M 5.25%, 3/15/2021 78,094 325M 5.125%, 2/15/2023 326,219 300M 5.875%, 5/1/2027 (a) 299,250 625M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 613,281 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 – Series “A” 22,844 550M 7.625%, 3/15/2020 – Series “B” 510,125 150M 6.5%, 11/15/2022 – Series “A” 145,312 250M 6.5%, 11/15/2022 – Series “B” 244,687 39 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value Media-Cable TV (continued) DISH DBS Corp.: $ 725M 7.875%, 9/1/2019 $ 790,250 125M 5%, 3/15/2023 108,750 250M 5.875%, 11/15/2024 223,125 400M Gray Television, Inc., 7.5%, 10/1/2020 412,500 775M Harron Communications, LP, 9.125%, 4/1/2020 (a) 822,469 225M Lynx II Corp., 6.375%, 4/15/2023 (a) 229,219 Midcontinent Communications & Finance Corp.: 300M 6.25%, 8/1/2021 (a) 304,500 250M 6.875%, 8/15/2023 (a) 254,375 Numericable Group SA: 425M 6%, 5/15/2022 (a) 413,313 200M 6.25%, 5/15/2024 (a) 193,500 200M VTR Finance BV, 6.875%, 1/15/2024 (a) 184,500 7,583,138 Media-Diversified—.8% 225M Gannett Co., Inc., 5.125%, 7/15/2020 234,000 175M Lamar Media Corp., 5.375%, 1/15/2024 181,125 375M Tribune Media Co., 5.875%, 7/15/2022 (a) 375,938 791,063 Metals/Mining—3.5% Alcoa, Inc.: 575M 6.15%, 8/15/2020 595,844 100M 5.125%, 10/1/2024 91,500 Aleris International, Inc.: 84M 7.625%, 2/15/2018 71,820 460M 7.875%, 11/1/2020 352,820 ArcelorMittal: 175M 6.125%, 6/1/2018 161,000 225M 10.85%, 6/1/2019 212,062 125M 6.25%, 8/5/2020 100,469 75M 6.5%, 3/1/2021 60,742 200M Commercial Metals Co., 4.875%, 5/15/2023 167,000 600M JMC Steel Group, 8.25%, 3/15/2018 (a) 402,372 225M Kaiser Aluminum Corp., 8.25%, 6/1/2020 236,250 Novelis, Inc.: 350M 8.375%, 12/15/2017 342,125 175M 8.75%, 12/15/2020 161,438 40 Principal Amount Security Value Metals/Mining (continued) Steel Dynamics, Inc.: $ 175M 5.125%, 10/1/2021 $ 162,750 100M 6.375%, 8/15/2022 96,500 125M 5.5%, 10/1/2024 114,375 3,329,067 Real Estate—2.0% Communications Sales & Leasing, Inc.: 100M 6%, 4/15/2023 (a) 94,750 175M 8.25%, 10/15/2023 148,750 250M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 253,125 Geo Group, Inc.: 175M 5.875%, 1/15/2022 173,250 100M 5.125%, 4/1/2023 95,250 100M 5.875%, 10/15/2024 97,500 Iron Mountain, Inc.: 450M 5.75%, 8/15/2024 435,937 425M 6%, 8/15/2023 441,469 125M Lennar Corp., 4.875%, 12/15/2023 125,000 1,865,031 Retail-General Merchandise—2.1% 500M Jo-Ann Stores, Inc., 8.125%, 3/15/2019 (a) 402,500 250M L Brands, Inc., 6.875%, 11/1/2035 (a) 257,813 Limited Brands, Inc.: 125M 6.9%, 7/15/2017 134,063 450M 8.5%, 6/15/2019 525,375 Netflix, Inc.: 275M 5.5%, 2/15/2022 (a) 283,250 125M 5.875%, 2/15/2025 (a) 128,750 150M Party City Holdings, Inc., 6.125%, 8/15/2023 (a) 146,250 100M Sally Beauty Holdings, Inc., 5.625%, 12/1/2025 101,500 1,979,501 Services—2.3% ADT Corp.: 575M 3.5%, 7/15/2022 517,500 50M 4.125%, 6/15/2023 47,000 AECOM: 125M 5.75%, 10/15/2022 129,219 225M 5.875%, 10/15/2024 230,344 41 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value Services (continued) $ 125M Aramark Services, Inc., 5.125%, 1/15/2024 (a) $ 127,656 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 419,000 175M Monitronics International, Inc., 9.125%, 4/1/2020 139,563 300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 313,500 300M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 300,750 2,224,532 Telecommunications—4.0% CenturyLink, Inc.: 100M 6.45%, 6/15/2021 98,000 700M 5.8%, 3/15/2022 644,175 175M 6.75%, 12/1/2023 164,719 200M Citizens Communications Co., 9%, 8/15/2031 169,000 450M Frontier Communications Corp., 11%, 9/15/2025 (a) 446,625 150M GCI, Inc., 6.75%, 6/1/2021 153,000 250M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 244,375 Sprint Capital Corp.: 175M 6.9%, 5/1/2019 143,500 375M 6.875%, 11/15/2028 262,500 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 272,938 675M 7.375%, 4/23/2021 (a) 639,563 Windstream Services, LLC: 325M 7.75%, 10/15/2020 275,031 250M 7.5%, 6/1/2022 192,813 100M 6.375%, 8/1/2023 72,375 3,778,614 Transportation—1.7% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 76,875 775M 6.25%, 12/1/2019 835,062 75M American Airlines Group, Inc., 5.5%, 10/1/2019 (a) 74,250 Fly Leasing, Ltd.: 200M 6.75%, 12/15/2020 205,720 275M 6.375%, 10/15/2021 274,656 153M Mobile Mini, Inc., 7.875%, 12/1/2020 159,120 1,625,683 42 Principal Amount Security Value Utilities—2.2% AES Corp.: $75M 8%, 6/1/2020 $ 275M 7.375%, 7/1/2021 281,875 200M 5.5%, 3/15/2024 179,500 275M Dynegy, Inc., 7.375%, 11/1/2022 240,625 74M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 83,665 400M InterGen NV, 7%, 6/30/2023 (a) 319,000 200M NRG Energy, Inc., 6.25%, 5/1/2024 169,040 357M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 387,027 175M Talen Energy Supply, LLC, 6.5%, 6/1/2025 (a) 116,375 100M Terraform Global Operating, LLC, 9.75%, 8/15/2022 (a) 80,250 125M Terraform Power Operating, LLC, 5.875%, 2/1/2023 (a) 104,063 2,044,295 Waste Management—.7% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 278,437 Covanta Holding Corp.: 125M 7.25%, 12/1/2020 129,375 300M 6.375%, 10/1/2022 300,000 707,812 Wireless Communications—3.8% Level 3 Financing, Inc.: 150M 6.125%, 1/15/2021 155,625 75M 5.125%, 5/1/2023 (a) 74,719 325M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 338,647 Neptune Finco Corp.: 200M 10.125%, 1/15/2023 (a) 209,000 200M 6.625%, 10/15/2025 (a) 208,500 Sprint Nextel Corp.: 100M 9.125%, 3/1/2017 102,000 175M 8.375%, 8/15/2017 172,638 600M 7%, 8/15/2020 465,000 275M 6%, 11/15/2022 194,563 T-Mobile USA, Inc.: 600M 6.25%, 4/1/2021 619,500 450M 6.625%, 4/1/2023 460,125 275M UPCB Finance IV, Ltd., 5.375%, 1/15/2025 (a) 260,563 293M UPCB Finance V, Ltd., 7.25%, 11/15/2021 (a) 311,878 3,572,758 Total Value of Corporate Bonds (cost $87,298,807) 83,363,583 43 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Principal Amount Security Value LOAN PARTICIPATIONS†—7.8% Aerospace/Defense—.4% $441M TransDigm, Inc., 3.75%, 2/28/2020 $ Automotive—.2% 222M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 219,686 Building Materials—.4% 399M Builders FirstSource, Inc., 6%, 7/29/2022 396,091 Chemicals—.3% 333M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 330,727 Energy—.2% 300M Jonah Energy, LLC, 7.5%, 5/12/2021 190,500 Food/Drug—1.4% Albertson’s LLC: 300M 5.5%, 12/21/2022 (b) 298,749 268M 5.5%, 3/21/2019 267,069 430M Rite Aid Corp., 4.875%, 6/21/2021 429,821 331M Supervalu, Inc., 4.5%, 3/21/2019 328,076 1,323,715 Food/Tobacco—.1% 75M B&G Foods, Inc., 3.75%, 11/2/2022 74,969 Gaming/Leisure—.2% 219M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 215,536 Health Care—.9% Community Health Systems, Inc.: 87M 3.75%, 12/31/2019 85,227 161M 4%, 1/27/2021 158,021 498M ConvaTec, Inc., 4.25%, 6/15/2020 488,171 100M Sterigenics-Nordion Holdings, LLC, 4.25%, 5/16/2022 97,506 828,925 44 Principal Amount Security Value Information Technology—1.7% $234M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 $ 230,104 750M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 (b) 744,375 335M Dell International, LLC, 3.75%, 10/29/2018 333,737 350M Match Group, Inc., 5.5%, 11/16/2022 347,375 1,655,591 Media-Cable TV—.5% 500M CSC Holdings, LLC, 5%, 10/9/2022 500,625 Media-Diversified—.4% 424M Tribune Media Co., 3.75%, 12/27/2020 418,036 Retail-General Merchandise—.5% 442M Restaurant Brands, Inc., 3.75%, 12/10/2021 438,839 Services—.2% 109M Allied Security Holdings, LLC, 4.25%, 2/12/2021 106,489 83M Brickman Group, Ltd., LLC, 4.0%, 12/18/2020 80,894 187,383 Utilities—.4% 348M Calpine Corp., 3.5%, 5/27/2022 336,497 Total Value of Loan Participations (cost $7,703,352) 7,544,696 PASS-THROUGH CERTIFICATES—.8% Transportation 699M American Airlines 13-2 B PTT, 5.6%, 1/15/2022 (cost $712,549) (a) 713,415 SHORT-TERM CORPORATE NOTES—2.1% 2,000M Federal Home Loan Bank, 0.12%, 1/14/2016 (cost $1,999,914) 1,999,922 Total Value of Investments (cost $97,714,622) 98.5 % 93,621,616 Other Assets, Less Liabilities 1.5 1,411,867 Net Assets 100.0 % $95,033,483 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2015. 45 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2015 Summary of Abbreviations: PTT Pass-Through Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 83,363,583 $ — $ 83,363,583 Loan Participations — 7,544,696 — 7,544,696 Pass-Through Certificates — 713,415 — 713,415 Short-Term U.S. Government Agency Obligations — 1,999,922 — 1,999,922 Total Investments in Securities* $ — $ 93,621,616 $ — $ 93,621,616 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 46 See notes to financial statements Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Series Government Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was 0.04%, including dividends of $0.23 cents per share. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. The consumer was the backbone of the economy, supported by the continued decline in the unemployment rate to 5.0%, a seven-year low. Auto sales reached all-time highs and housing starts returned to prerecession levels. Capital spending was muted though, and the continued appreciation of the dollar was a drag on exports. Inflation remained subdued with the year-over-year change in consumer prices at 0.7%, reflecting in part the 30% fall in the price of oil. At the beginning of the review period, market expectations were that the Federal Reserve (“the Fed”) would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. Finally, in December, the Fed raised the federal funds rate 25 basis points (0.25%) based on the continued decline in the unemployment rate. Interest rates generally moved higher during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, had the largest move, rising from 0.67% to 1.05%, a five-year high. Movements in longer-term interest rates were more muted. Persistently low inflation, a stronger dollar, safe haven demand, and relatively high yields versus the rest of the world capped longer-term U.S. interest rates. The benchmark 10-year U.S. Treasury yield increased from 2.17% to 2.27% during the review period. The broad U.S. bond market returned 0.6% for the year, its fourth worst year over the last four decades. Low interest rates provided little cushion to protect against wider spreads and higher interest rates (when interest rates rise, bond prices decline). Agency mortgage-backed securities returned 1.3%, benefiting from their high credit quality. U.S. Treasury securities gained 0.8%. Corporate bonds lost 0.6%, as credit spreads widened due primarily to record new issue supply. High yield bonds had poorer performance, losing 4.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 4.6%, reflecting the headwind of a 9.3% increase in the value of the dollar. The municipal bond market gained 3.6% as it was insulated from many of the global issues which buffeted other sectors of the bond 47 Portfolio Manager’s Letter (continued) GOVERNMENT FUND market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. Mortgage-Backed Market and Fund Review Agency mortgage-backed securities (“MBS”) outperformed comparable dated U.S. Treasury securities as investor demand for agency MBS continued to be robust even though issuance was much higher than anticipated. Agency MBS performance was mainly driven by strong bank demand, as well as the continued reinvestment of principal pay-downs back into the sector by the Fed. Agency MBS supply was high due to lower borrowing costs, as well as housing market strength. Spreads in the agency MBS market moved wider for the period under review, however the spread widening in the sector was not enough to erode the carry — or yield — enjoyed by agency MBS investors during a period where interest rates remained historically low. Within the MBS market, 30-year Ginnie Mae (“GNMA”) mortgage-backed securities underperformed Fannie Mae (“FNMA”) MBS as the former returned 1.36% and the latter returned 1.76%. This outperformance of FNMA mortgages over their GNMA counterparts was due to faster GNMA prepayment speeds as more GNMA borrowers refinanced their mortgages. During the period under review the Fund had an average allocation to agency MBS of 48.3%, U.S. Government agency securities 23%, U.S. Treasuries 17.1%, agency commercial mortgage-backed securities 6.1%, agency collateralized mortgage obligations 1.9% and cash 3.6%. The Fund underperformed its benchmark, the Citigroup Government and Mortgage Index, during the period under review. Broadly, the Fund’s 10% underweight in lower coupon agency MBS had a negative impact on performance. The Fund’s 5% overweight in 30-year GNMA agency MBS was also a drag on performance as these securities experienced elevated prepayment speeds. Lastly, the Fund’s trading activity in 30-year Treasury securities had a negative impact on performance. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 48 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $1,003.09 $3.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.53 $3.72 * Expenses are equal to the annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 49 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/05 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (.11%), 1.42% and 3.25%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. 50 Portfolio of Investments GOVERNMENT FUND December 31, 2015 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—48.6% Fannie Mae—29.6% $2,715M 3%, 7/1/2021 – 1/1/2045 $ 2,766,290 3,690M 3.5%, 11/1/2028 – 1/13/2046 (a) 3,821,001 1,147M 4%, 1/1/2041 – 8/1/2044 1,217,139 335M 4.5%, 11/1/2040 – 8/1/2041 363,245 415M 5.5%, 7/1/2034 – 10/1/2039 467,091 160M 9%, 11/1/2026 182,996 8,817,762 Freddie Mac—7.2% 328M 3.5%, 8/1/2044 – 10/1/2044 338,298 1,163M 4%, 11/1/2040 – 8/1/2044 1,231,392 212M 4.5%, 5/1/2044 229,258 321M 3.5%, 11/1/2042 331,779 2,130,727 Government National Mortgage Association I Program—11.8% 568M 4%, 11/15/2025 – 8/15/2041 606,494 1,088M 4.5%, 12/15/2039 – 6/15/2040 1,179,788 1,157M 5%, 6/15/2033 – 4/15/2040 1,291,000 223M 5.5%, 2/15/2033 – 1/15/2036 250,597 155M 6%, 11/15/2032 – 4/15/2036 177,998 3,505,877 Total Value of Residential Mortgage-Backed Securities (cost $14,305,683) 14,454,366 U.S. GOVERNMENT AGENCY OBLIGATIONS—22.3% Fannie Mae: 500M 0.875%, 5/21/2018 495,487 1,020M 1.125%, 7/20/2018 1,016,220 300M 1.5%, 11/30/2020 294,878 850M 1.625%, 11/27/2018 856,548 125M 1.75%, 11/26/2019 125,712 260M 2.625%, 9/6/2024 263,050 51 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2015 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Farm Credit Bank: $ 550M 1.7%, 2/6/2019 $ 300M 2.125%, 3/6/2019 306,361 200M 4.875%, 1/17/2017 208,128 750M Federal Home Loan Bank, 1.03%, 9/28/2018 741,648 Freddie Mac: 800M 0.875%, 3/7/2018 794,642 1,000M 1.25%, 8/1/2019 989,395 Total Value of U.S. Government Agency Obligations (cost $6,682,974) 6,644,075 U.S. GOVERNMENT OBLIGATIONS—17.3% 122M FDA Queens, LP, 6.99%, 6/15/2017 (b) 127,012 225M U.S. Treasury Bonds, 3%, 11/15/2045 224,363 U.S. Treasury Notes: 200M 1.375%, 3/31/2020 197,562 100M 1.375%, 8/31/2020 98,410 100M 1.375%, 9/30/2020 98,283 400M 1.375%, 10/31/2020 392,976 670M 1.5%, 5/31/2020 664,282 700M 1.625%, 7/31/2020 696,718 100M 1.875%, 8/31/2022 98,861 840M 2%, 7/31/2022 837,850 240M 2%, 2/15/2025 234,647 400M 2%, 8/15/2025 390,062 320M 2.125%, 12/31/2021 322,869 400M 2.25%, 11/15/2024 399,859 365M 2.375%, 8/15/2024 368,864 Total Value of U.S. Government Obligations (cost $5,219,432) 5,152,618 COMMERCIAL MORTGAGE-BACKED SECURITIES—6.1% Fannie Mae—4.4% 761M 2.996%, 11/1/2022 782,446 500M 3.84%, 5/1/2018 522,377 1,304,823 Federal Home Loan Mortgage Corporation—1.7% 500M Multi-Family Structured Pass-Through, 2.13%, 1/25/2019 504,576 Total Value of Commercial Mortgage-Backed Securities (cost $1,852,128) 1,809,399 52 Principal Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS—1.9% $ 531M Fannie Mae, 4%, 2/25/2025 (cost $572,503) $ 571,669 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—6.7% 2,000M Federal Home Loan Bank, 0.21%, 1/25/2016 (cost $1,999,720) 1,999,836 Total Value of Investments (cost $30,632,440) 102.9 % 30,631,963 Excess of Liabilities Over Other Assets (2.9 ) (855,242) Net Assets 100.0 % $29,776,721 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 53 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 14,464,366 $ — $ 14,464,366 U.S. Government Agency Obligations — 6,644,075 — 6,644,075 U.S. Government Obligations — 5,152,618 — 5,152,618 Commercial Mortgage-Backed Securities — 1,809,399 — 1,809,399 Collateralized Mortgage Obligations — 571,669 — 571,669 Short-Term U.S. Government Agency Obligations — 1,999,836 — 1,999,836 Total Investments in Securities $ — $ 30,641,963 $ — $ 30,641,963 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 54 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Series Growth & Income Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was –3.12%, including dividends of $0.55 cents per share and capital gains of $2.50 per share. The Fund underperformed its benchmark index due to its multi-cap mandate, poor stock selection within certain sectors and general weakness among dividend style investments during 2015. Underperformance was driven by negative stock selection in the Industrial, Financial and Technology sectors, which more than offset relative outperformance in the Consumer Discretionary, Materials and Healthcare sectors. A review by market capitalization breakpoints (according to Lipper) had the Fund benefiting modestly on a relative basis from its weighting in small-cap stocks (13% of portfolio). However, performance within the large-cap (69%) and mid-cap (18%) sections of the portfolio drove the overall performance. Also, comparatively, “yield” stocks in general had a poor year, according to the Bank of America/Merrill Lynch Performance Monitor, and were off 4.1%. Additionally, “dividend growth” strategies fared poorly, down 5.0%. Both are key strategies for the Fund’s stock selection, as greater than 90% of the Fund is invested in companies that pay dividends. Among sector results, the Industrial sector represented the largest drag on Fund performance in 2015, driven by stock selection. Railcar manufacturer Greenbrier declined 54% during 2015 as new tank car orders declined sharply. Intermodal container leasing firms TAL International and Textainer declined 71% and 64%, respectively, as the outlook for global lease rates worsened. Fire safety and security provider Tyco International declined 26% on a weakening demand outlook from its global industrial clientele. Stock selection within the Financials sector also dragged on 2015 performance. Leasing firm Ryder System declined 42% on deteriorating outlook for truck leasing rates. American Express declined 28% on increased competitive intensity in the card space, and on concerns surrounding its loss of the Costco co-branded card relationship. Wealth management and insurance provider, Ameriprise, declined 26% on deteriorating fund flows and concerns about the proposed “fiduciary rule” from the Department of Labor. The Fund also suffered from disappointing stock selection in the Technology sector, with wireless semiconductor firms Qorvo and Qualcomm inflicting the greatest performance damage. Qorvo (which was formed earlier in the year as a combination of RF Micro and Triquint) declined 38% in 2015 amidst increasing concerns over smartphone sales and a dramatic slowdown in Chinese (4G) LTE base-station spending. Qualcomm’s 35% decline also resulted from increasing concerns about the maturing global smartphone market, as well as specific challenges in collecting royalties in its licensing business. Technology bellwether Hewlett Packard (which in November split 55 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND into two companies) declined 31% on an adjusted basis, hurt by continued weakness in the broader IT hardware industry, and in the PC and printing markets in particular. Additionally, the Fund’s decision not to hold the sector’s fast growth (and richly priced) bellwethers resulted in an outsized impact on relative performance (in particular, the so-called “FANG” stocks: Facebook, Amazon, Netflix and Google/Alphabet). There were some bright spots for the Fund in 2015, most notably in the Consumer Discretionary sector, where strong stock selection drove outperformance. Automotive component suppliers Lear and Delphi Automotive gained 26% and 19%, respectively, despite increasing worries about the sustainability of global auto sales. Positive trends in home improvement and athletic apparel bolstered The Home Depot (+29% in the year) and Foot Locker (+18%). Meanwhile, shares of Jarden advanced 19% during a year in which it agreed to merge with longtime Fund holding, Newell Rubbermaid. The Fund’s holdings within the Materials sector also contributed to relative performance (despite negative absolute performance) thanks to positive stock selection. Specialty materials provider Cytec Industries advanced 64% in 2015, during which it agreed to be acquired by Solvay SA in an all-cash transaction. Specialty chemicals maker Trinseo SA gained 58% as the outlook for styrene margins improved significantly. The Fund’s overweighting of the Healthcare sector during 2015 contributed positively to relative performance, as the overall sector’s performance was among the strongest in 2015. Aiding performance for the Fund were specialty pharmaceutical firm Allergan PLC (+21%) and drug distributor Omnicare (+35%), both of which agreed to be acquired during the year. Gilead Sciences, one of the Fund’s largest holdings, gained 9% as the company showed improved visibility and momentum for its Hepatitis C offerings. However, the Fund’s overall stock selection within Healthcare was modestly negative for the year, with modest detractors including Mylan NV (–4% in a tumultuous year) and AbbVie (–6%). Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 56 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $945.62 $3.78 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.33 $3.92 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 57 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/05 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 58 Portfolio of Investments GROWTH & INCOME FUND December 31, 2015 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—18.1% 202,300 American Eagle Outfitters, Inc. $ 3,135,650 69,500 BorgWarner, Inc. 3,004,485 113,000 CBS Corporation – Class “B” 5,325,690 81,400 Delphi Automotive, PLC 6,978,422 46,600 Foot Locker, Inc. 3,033,194 179,700 Ford Motor Company 2,531,973 66,400 Hanesbrands, Inc. 1,954,152 36,400 Harman International Industries, Inc. 3,429,244 48,000 Home Depot, Inc. 6,348,000 126,700 * Jarden Corporation 7,237,104 97,000 Johnson Controls, Inc. 3,830,530 46,600 L Brands, Inc. 4,465,212 53,300 Lear Corporation 6,546,839 39,600 Magna International, Inc. 1,606,176 120,700 Newell Rubbermaid, Inc. 5,320,456 52,400 Penske Automotive Group, Inc. 2,218,616 52,600 * Select Comfort Corporation 1,126,166 106,700 Stein Mart, Inc. 718,091 79,800 Tupperware Brands Corporation 4,440,870 42,700 Walt Disney Company 4,486,916 13,400 Whirlpool Corporation 1,968,058 44,900 Wyndham Worldwide Corporation 3,261,985 82,967,829 Consumer Staples—9.6% 128,200 Altria Group, Inc. 7,462,522 96,178 Coca-Cola Company 4,131,807 77,400 CVS Health Corporation 7,567,398 51,200 Delhaize Group (ADR) 1,243,648 53,200 Koninklijke Ahold NV (ADR) 1,124,382 69,000 Nu Skin Enterprises, Inc. – Class “A” 2,614,410 44,100 PepsiCo, Inc. 4,406,472 78,700 Philip Morris International, Inc. 6,918,517 28,000 Procter & Gamble Company 2,223,480 67,600 Tyson Foods, Inc. – Class “A” 3,605,108 42,650 Wal-Mart Stores, Inc. 2,614,445 43,912,189 59 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2015 Shares Security Value Energy—5.8% 36,900 Anadarko Petroleum Corporation $ 9,300 Chevron Corporation 836,628 61,400 ConocoPhillips 2,866,766 65,400 Devon Energy Corporation 2,092,800 53,400 ExxonMobil Corporation 4,162,530 26,700 Hess Corporation 1,294,416 80,222 Marathon Oil Corporation 1,009,995 90,622 Marathon Petroleum Corporation 4,697,844 26,700 Occidental Petroleum Corporation 1,805,187 30,650 Phillips 66 2,507,170 12,900 Schlumberger, Ltd. 899,775 93,607 Suncor Energy, Inc. 2,415,061 26,380,774 Financials—14.2% 31,700 ACE, Ltd. 3,704,145 66,706 American Express Company 4,639,402 40,000 Ameriprise Financial, Inc. 4,256,800 149,500 Brixmor Property Group, Inc. (REIT) 3,860,090 92,700 Citizens Financial Group, Inc. 2,427,813 79,943 Discover Financial Services 4,286,544 145,900 Financial Select Sector SPDR Fund (ETF) 3,469,502 12,300 iShares Core S&P Mid-Cap ETF (ETF) 1,714,374 25,400 iShares Russell 2000 ETF (ETF) 2,857,754 105,888 JPMorgan Chase & Company 6,991,785 15,000 Morgan Stanley 477,150 40,100 PNC Financial Services Group, Inc. 3,821,931 16,600 SPDR S&P rust (ETF) 3,384,574 66,400 SPDR S&P Regional Banking (ETF) 2,783,488 170,908 Sunstone Hotel Investors, Inc. (REIT) 2,134,641 110,800 Tanger Factory Outlet Centers, Inc. (REIT) 3,623,160 94,800 U.S. Bancorp 4,045,116 106,700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,052,908 76,567 Wells Fargo & Company 4,162,182 64,693,359 Health Care—19.5% 106,700 Abbott Laboratories 4,791,897 89,400 AbbVie, Inc. 5,296,056 25,400 * Allergan, PLC 7,937,500 93,430 Baxalta, Inc. 3,646,573 46,730 Baxter International, Inc. 1,782,749 60 Shares Security Value Health Care (continued) 45,100 Cardinal Health, Inc. $ 4,026,077 42,722 * Express Scripts Holding Company 3,734,330 85,300 Gilead Sciences, Inc. 8,631,507 59,500 Hill-Rom Holdings, Inc. 2,859,570 72,275 Johnson & Johnson 7,424,088 2,512 * Mallinckrodt, PLC 187,471 18,900 McKesson Corporation 3,727,647 44,812 Medtronic, PLC 3,446,939 86,743 Merck & Company, Inc. 4,581,765 54,100 * Mylan NV 2,925,187 230,993 Pfizer, Inc. 7,456,454 70,800 Phibro Animal Health Corporation – Class “A” 2,133,204 69,443 Thermo Fisher Scientific, Inc. 9,850,490 81,900 * VWR Corporation 2,318,589 53,272 Zoetis, Inc. 2,552,794 89,310,887 Industrials—8.9% 37,294 3M Company 5,617,968 54,900 Altra Industrial Motion Corporation 1,376,892 53,300 * Generac Holdings, Inc. 1,586,741 66,696 General Electric Company 2,077,580 56,000 Honeywell International, Inc. 5,799,920 60,500 ITT Corporation 2,197,360 5,400 Lockheed Martin Corporation 1,172,610 23,700 ManpowerGroup, Inc. 1,997,673 23,800 Nielsen Holdings, PLC 1,109,080 26,700 Ryder System, Inc. 1,517,361 26,100 Snap-On, Inc. 4,474,323 82,400 * TAL International Group, Inc. 1,310,160 39,800 Textainer Group Holdings, Ltd. 561,578 95,900 Textron, Inc. 4,028,759 73,400 Tyco International, PLC 2,340,726 37,500 United Technologies Corporation 3,602,625 40,771,356 Information Technology—17.2% 77,500 Apple, Inc. 8,157,650 122,600 * ARRIS International, PLC 3,747,882 29,600 Avago Technologies, Ltd. 4,296,440 239,200 Cisco Systems, Inc. 6,495,476 61 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2015 Shares Security Value Information Technology (continued) 53,100 * eBay, Inc. $ 1,459,188 253,400 EMC Corporation 6,507,312 127,000 Hewlett Packard Enterprise Company 1,930,400 127,000 HP, Inc. 1,503,680 155,200 Intel Corporation 5,346,640 20,100 International Business Machines Corporation 2,766,162 73,600 Juniper Networks, Inc. 2,031,360 99,600 Mentor Graphics Corporation 1,834,632 79,600 Methode Electronics, Inc. 2,533,668 166,100 Microsoft Corporation 9,215,228 23,400 * NXP Semiconductors NV 1,971,450 93,100 Oracle Corporation 3,400,943 38,200 * PTC, Inc. 1,322,866 19,300 * Qorvo, Inc. 982,370 73,288 QUALCOMM, Inc. 3,663,301 29,100 SanDisk Corporation 2,211,309 121,760 Symantec Corporation 2,556,960 26,600 * Synaptics, Inc. 2,137,044 40,100 TE Connectivity, Ltd. 2,590,861 78,662,822 Materials—1.1% 29,000 International Paper Company 1,093,300 10,700 Praxair, Inc. 1,095,680 36,050 RPM International, Inc. 1,588,363 49,700 * Trinseo SA 1,401,540 5,178,883 Telecommunication Services—2.2% 141,400 AT&T, Inc. 4,865,574 113,000 Verizon Communications, Inc. 5,222,860 10,088,434 Utilities—1.7% 59,800 AGL Resources, Inc. 3,815,838 119,600 Exelon Corporation 3,321,292 21,900 NiSource, Inc. 427,269 7,564,399 Total Value of Common Stocks (cost $286,362,175) 449,530,932 62 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.4% Federal Home Loan Bank: $2,500M 0.18%, 1/27/2016 $ 3,700M 0.26%, 1/19/2016 3,699,785 Total Value of Short-Term U.S. Government Agency Obligations (cost $6,199,194) 6,199,563 Total Value of Investments (cost $292,561,369) 99.7 % 455,730,495 Other Assets, Less Liabilities .3 1,356,113 Net Assets 100.0 % $457,086,608 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 63 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 449,530,932 $ — $ — $ 449,530,932 Short-Term U.S. Government Agency Obligations — 6,199,563 — 6,199,563 Total Investments in Securities* $ 449,530,932 $ 6,199,563 $ — $ 455,730,495 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 64 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors Life Series International Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was 3.49%, including dividends of $0.23 cents per share. Market Review In the U.S., disappointing economic data, lackluster corporate earnings, uncertainties about an initial Federal Reserve rate hike and concerns regarding the Greek debt crisis contributed to U.S. equity market volatility for the first three quarters of the year. However, in the fourth quarter, U.S. equities rebounded, driven by a recovery in large-cap equities, with merger and acquisition activity remaining a dominant theme. Following strong October and November non-farm payrolls, the U.S. Federal Reserve raised interest rates by 25 basis points (0.25%), the first time since 2006. U.S. equities, as measured by the S&P 500 Index, returned 1.38% for 2015. European equities entered positive territory in the beginning of 2015, bolstered by Central Bank bond purchases. By mid-year, the Greek debt crisis impacted European markets, and the effects of the Chinese slowdown and a scandal at German auto manufacturer Volkswagen weighed on investor sentiment. In the fourth quarter, the European Central Bank announced additional stimulus and cut its deposit rate by 10 basis points to –0.3%, which was on the lower end of expectations, and disappointed markets. European stocks slightly recovered in the fourth quarter; however, over the one-year period ended December 31, 2015, the MSCI Europe Index returned –2.84%. Emerging markets entered 2015 with positive momentum and after reaching highs in late-April, driven by soaring Chinese equity markets, emerging markets experienced steep declines as concerns over China’s weak macroeconomic data, Beijing’s unexpected move to devalue its currency, and substantial Chinese equity market volatility led to a global market sell-off in August. Emerging markets suffered far worse than their developed market counterparts. Currencies of many developing countries tumbled as well. While emerging market equities ended in slightly positive territory for the fourth quarter, the asset class faced headwinds due to slowing growth, earnings pressure, U.S. dollar strength and a collapse in commodity prices. Emerging markets, as measured by the MSCI Emerging Markets Index, returned –14.92% for 2015. Overall, we expect slower global economic growth and heightened equity market volatility to continue into 2016. In this type of environment, stock selection is critical and we believe that taking a focused and concentrated approach to portfolio construction will enable us to outperform over a full market cycle. 65 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND Stocks that Helped Absolute Performance We believe Novo-Nordisk is well-positioned to achieve strong growth through innovation and new launches. Novo-Nordisk has both dominant market share as well as industry leading products. The group is the leading drug company focused on diabetes care. Novo-Nordisk is highly focused on its few core therapeutic areas and rewards shareholders with industry leading growth rates and cash returns. Paddy Power, an Irish gaming company, has been a long-held and successful position in our strategies. It is predominantly a technology company as much of gambling has moved online. The company has a powerful brand and a fun, innovative and edgy image. Its business footprint currently spans only jurisdictions where it can operate legally, which is a rarity in the global online gaming marketplace. Most competitors in the online space have been happy to cross into geographies where gambling is not legal, tempted by the short-term buck to be made. Paddy Power has consistently kept its gaming nose clean and mainly operates in Ireland, the United Kingdom, France, Italy and Australia through direct or business-to-business operating ventures. Specifically, Paddy Power has been extremely successful in Australia and has become the market leader there. Paddy Power’s stock performed well as it released its 1st half of 2015 results that exceeded expectations and announced that it has reached an agreement on the key terms of a merger with Betfair, which would create one the world’s largest public online betting and gaming companies. In our view, the merger brings together two very strong businesses to create an even stronger business. In addition, since Betfair is currently managed by many former Paddy Power employees, it is a good cultural fit. We believe the combined company will be a long-term industry winner in online gaming, particularly in the UK. In our view, Paddy Power has a bright future as penetration to online continues to grow and the company is growing its online business with existing customers. Stocks that Hurt Absolute Performance Enbridge is the largest liquid pipeline in Canada. It is the backbone system to move oil from the Alberta region to Eastern Canada and the United States. We think that the recent underperformance of the stock reflects the sharp correction in oil prices. In a scenario of long-term low oil prices, there is risk that oil producers in Canada will need to start cutting production targets. This will have a negative impact on Enbridge’s long-term growth trajectory. Enbridge transports and distributes energy (both crude oil and natural gas) throughout Canada and the U.S. and is one of the largest energy companies in the world. It owns Canada’s largest gas distribution franchise. In general, the pipeline business is stable as users of pipelines sign long-term contracts for natural gas transportation, allowing pipeline compa- 66 nies to raise the capital they need to build projects. Because of its many tendrils throughout North America, we believe that Enbridge has significant infrastructure growth opportunities from emerging shale plays. Baidu disappointed with continued weakness in margins as the company is spending heavily on marketing to drive adoption of its Online-to-Offline (O2O) platforms. After a meeting with the management of Baidu, we decided to trim Baidu’s earnings estimates further. We had already trimmed our estimates by close to 25%. The weaker Chinese currency (which was not our base case) also impacted our assumptions. We believe that this currency weakness should persist and thus the USD returns need to be ratcheted down for the next two to three years. Our interactions with management led us to model a much more prolonged investment period in O2O (Online to Offline) than what we had assumed in our earlier models. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 67 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $1,007.53 $4.30 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.93 $4.33 * Expenses are equal to the annualized expense ratio of .85%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 68 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/05 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes. The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from Foresters Investment Management Company, Inc. 69 Portfolio of Investments INTERNATIONAL FUND December 31, 2015 Shares Security Value COMMON STOCKS—97.0% United Kingdom—22.5% 152,352 British American Tobacco, PLC $ 8,469,615 75,731 Diageo, PLC 2,072,658 131,659 Domino’s Pizza Group, PLC 2,041,857 59,439 Imperial Tobacco Group, PLC 3,142,688 1,505,476 Lloyds Banking Group, PLC 1,621,705 81,342 * Persimmon, PLC 2,430,679 62,028 Reckitt Benckiser Group, PLC 5,743,486 75,791 SABMiller, PLC 4,546,924 30,069,612 United States—13.8% 21,790 Accenture, PLC – Class “A” 2,277,055 4,448 * Alphabet, Inc. – Class “C” 3,375,498 86,142 * PayPal Holdings, Inc. 3,118,340 76,383 Philip Morris International, Inc. 6,714,829 2,303 * Priceline Group, Inc. 2,936,210 18,421,932 Switzerland—13.2% 411 Chocoladefabriken Lindt & Spruengli AG 2,566,575 85,089 Nestle SA – Registered 6,316,603 22,809 Roche Holding AG – Genusscheine 6,320,566 126,948 UBS Group AG 2,462,724 17,666,468 India—10.5% 340,735 HDFC Bank, Ltd. 5,573,568 2,248 HDFC Bank, Ltd. (ADR) 138,477 351,038 Housing Development Finance Corporation, Ltd. 6,705,705 330,811 ITC, Ltd. 1,639,147 14,056,897 France—7.1% 14,605 Air Liquide SA 1,645,140 91,430 Bureau Veritas SA 1,827,269 20,166 Essilor International SA 2,521,380 4,622 Hermes International 1,565,916 11,069 L’Oreal SA 1,868,150 9,427,855 70 Shares Security Value Australia—4.9% 44,737 CSL, Ltd. $ 3,433,082 50,514 Ramsay Health Care, Ltd. 2,500,835 43,748 Sonic Healthcare, Ltd. 569,679 6,503,596 Germany—4.6% 22,676 Bayer AG 2,832,029 41,611 SAP SE 3,301,983 6,134,012 Netherlands—4.1% 26,251 ABN AMRO Group NV-CVA 589,682 110,597 Unilever NV-CVA 4,820,297 5,409,979 Denmark—3.9% 12,039 Coloplast A/S – Series “B” 971,995 74,096 Novo Nordisk A/S – Series “B” 4,290,026 5,262,021 Canada—3.0% 59,189 Alimentation Couche-Tard, Inc. – Class “B” 2,607,191 42,874 Enbridge, Inc. 1,423,453 4,030,644 Japan—2.2% 13,900 Daito Trust Construction Company, Ltd. 1,605,596 68,300 Unicharm Corporation 1,394,800 3,000,396 Hong Kong—2.1% 150,982 Cheung Kong Infrastructure Holdings, Ltd. 1,398,766 242,549 Link REIT (REIT) 1,452,155 2,850,921 South Africa—1.6% 15,596 Naspers, Ltd. 2,137,958 71 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2015 Shares or Principal Amount Security Value Spain—1.6% 1,835 Banco Bilbao Vizcaya Argentaria SA $ 45,168 Grifols SA 2,092,561 2,106,000 Ireland—1.4% 13,995 Paddy Power, PLC 1,872,246 South Korea—.5% 1,901 Amorepacific Corporation 667,113 Total Value of Common Stocks (cost $92,324,395) 129,617,650 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.2% United States Federal Home Loan Bank: $ 700M 0.18%, 1/27/2016 699,938 1,000M 0.245%, 1/27/2016 999,911 1,300M 0.26%, 1/19/2016 1,299,925 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,999,563) 2,999,774 Total Value of Investments (cost $95,323,958) 99.2 % 132,617,424 Other Assets, Less Liabilities .8 1,073,784 Net Assets 100.0 % $133,691,208 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 72 Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 30,069,612 $ — $ — $ 30,069,612 United States 18,421,932 — — 18,421,932 Switzerland — 17,666,468 — 17,666,468 India 14,056,897 — — 14,056,897 France 9,427,855 — — 9,427,855 Australia 6,503,596 — — 6,503,596 Germany — 6,134,012 — 6,134,012 Netherlands 5,409,979 — — 5,409,979 Denmark — 5,262,021 — 5,262,021 Canada 4,030,644 — — 4,030,644 Japan — 3,000,396 — 3,000,396 Hong Kong 2,850,921 — — 2,850,921 South Africa 2,137,958 — — 2,137,958 Spain 2,106,000 — — 2,106,000 Ireland 1,872,246 — — 1,872,246 South Korea — 667,113 — 667,113 Short-Term U.S. Government Obligations — 2,999,774 — 2,999,774 Total Investments in Securities $ 96,887,640 $ 35,729,784 * $ — $ 132,617,424 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $32,730,010 of investment securities were classified as Level 2 instead of Level 1. Transfers between Level 1 and Level 2 securities as of December 31, 2015 resulted from securities priced previously with an official close price (Level 1 securities) or securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 2 to Level 1 as of December 31, 2015 were $68,359,394. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 73 Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Life Series Investment Grade Fund for the fiscal year ended December 31, 2015. During the period the Fund’s return on a net asset value basis was –0.35%, including dividends of $0.47 cents per share. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds. The Fund also had as much as 3% of its assets invested in high-yield securities and 2% invested in U.S. Treasuries. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. The consumer was the backbone of the economy, supported by the continued decline in the unemployment rate to 5.0%, a seven-year low. Auto sales reached all-time highs and housing starts returned to pre-recession levels. Capital spending was muted though, and the continued appreciation of the dollar was a drag on exports. Inflation remained subdued with the year-over-year change in consumer prices at 0.7%, reflecting in part the 30% fall in the price of oil. At the beginning of the review period, market expectations were that the Federal Reserve (“the Fed”) would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. Finally, in December, the Fed raised the federal funds rate 25 basis points (0.25%) based on the continued decline in the unemployment rate. Interest rates generally moved higher during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, had the largest move, rising from 0.67% to 1.05%, a five-year high. Movements in longer-term interest rates were more muted. Persistently low inflation, a stronger dollar, safe haven demand, and relatively high yields versus the rest of the world capped longer-term U.S. interest rates. The benchmark 10-year U.S. Treasury yield increased from 2.17% to 2.27% during the review period. The broad U.S. bond market returned 0.6% for the year, its fourth worst year over the last four decades. Low interest rates provided little cushion to protect against wider spreads and higher interest rates (when interest rates rise, bond prices decline). Agency mortgage-backed securities returned 1.3%, benefiting from their high credit quality. Treasury securities gained 0.8%. Corporate bonds lost 0.6%, as credit spreads widened due primarily to record new issue supply. High yield bonds had poorer performance, losing 4.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as 74 other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 4.6%, reflecting the headwind of a 9.3% increase in the value of the dollar. The municipal bond market returned 3.6% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. The corporate bond market began the review period on a weak note with corporate spreads widening due to the rapid and ongoing decline in oil prices and a sentiment of risk aversion towards commodity-related sectors. Lower beta sectors became safe havens for corporate bond investors as riskier assets traded with greater volatility. With the back drop of continued low Treasury rates, corporate issuers continued to issue new debt at record levels. This led to further spread widening through the review period. The performance of the corporate bond market during the review period was predominantly a result of duration and Treasury curve movement. Of note, corporate bonds with maturities greater than 10 years significantly underperformed shorter-maturity debt (i.e., 3–5 years), reflecting the steepening of the Treasury curve and an aversion to longer maturity risk. Fiscal Year Performance Attribution The Fund outperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative performance was predominantly a function of the Fund’s underweight in corporate bonds with maturities greater than 10 years, which had the lowest returns during the review period. The Fund benefited from its overweight in financial issuers, which had the highest returns among different industry groups. This was partially offset by the Fund’s overweight in metals and mining issuers, which experienced increased volatility during the review period. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 75 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $998.14 $3.37 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.83 $3.41 * Expenses are equal to the annualized expense ratio of .67%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 76 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/05 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed-rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (.50%), 4.18% and 4.55%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. 77 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2015 Principal Amount Security Value CORPORATE BONDS—94.6% Aerospace/Defense—.6% $ 400M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) $ Agriculture—.7% 400M Cargill, Inc., 6%, 11/27/2017 (a) 429,532 Automotive—.9% 500M Johnson Controls, Inc., 5%, 3/30/2020 535,420 Chemicals—2.9% 500M Agrium, Inc., 3.375%, 3/15/2025 457,061 250M CF Industries, Inc., 3.45%, 6/1/2023 233,067 500M Dow Chemical Co., 4.25%, 11/15/2020 524,531 500M LyondellBasell Industries NV, 6%, 11/15/2021 561,916 1,776,575 Consumer Durables—1.2% Newell Rubbermaid, Inc.: 500M 2.875%, 12/1/2019 482,779 265M 4.7%, 8/15/2020 272,388 755,167 Energy—7.8% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 616,430 500M Continental Resources, Inc., 5%, 9/15/2022 369,375 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 360,606 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 477,223 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 415,862 200M Marathon Oil Corp., 3.85%, 6/1/2025 161,273 500M Nabors Industries, Inc., 6.15%, 2/15/2018 507,590 200M ONEOK Partners, LP, 3.375%, 10/1/2022 162,460 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 423,593 400M Suncor Energy, Inc., 6.1%, 6/1/2018 430,465 466M Valero Energy Corp., 9.375%, 3/15/2019 550,935 400M Weatherford International, LLC, 6.35%, 6/15/2017 390,500 4,866,312 78 Principal Amount Security Value Financial Services—16.6% $ 400M American Express Co., 7%, 3/19/2018 $ 443,826 American International Group, Inc.: 400M 3.75%, 7/10/2025 397,210 200M 4.7%, 7/10/2035 199,416 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 554,793 500M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 520,344 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 421,910 200M BlackRock, Inc., 5%, 12/10/2019 221,259 600M CoBank ACB, 7.875%, 4/16/2018 (a) 671,872 300M Compass Bank, 6.4%, 10/1/2017 317,354 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 529,700 270M 3.3%, 10/15/2022 (a) 266,023 500M 7%, 10/15/2037 (a) 611,196 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 707,288 General Electric Capital Corp.: 700M 4.65%, 10/17/2021 775,611 450M 6.75%, 3/15/2032 588,916 300M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 298,743 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 222,012 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 424,570 300M National City Corp., 6.875%, 5/15/2019 339,174 600M Protective Life Corp., 7.375%, 10/15/2019 694,657 300M Prudential Financial, Inc., 7.375%, 6/15/2019 348,424 400M State Street Corp., 3.55%, 8/18/2025 413,074 250M Wells Fargo Bank NA, 5.85%, 2/1/2037 299,253 10,266,625 Financials—23.2% Bank of America Corp.: 350M 5.65%, 5/1/2018 376,564 625M 5%, 5/13/2021 683,650 475M 5.875%, 2/7/2042 556,339 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 439,936 600M 3.75%, 5/15/2024 612,220 300M Capital One Financial Corp., 3.75%, 4/24/2024 302,473 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,347,099 200M 8.5%, 5/22/2019 239,027 200M 4.5%, 1/14/2022 214,496 400M Deutsche Bank AG, 3.7%, 5/30/2024 399,106 79 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2015 Principal Amount Security Value Financials (continued) Goldman Sachs Group, Inc.: $ 200M 5.375%, 3/15/2020 $ 219,916 600M 5.75%, 1/24/2022 683,216 300M 3.625%, 1/22/2023 303,876 700M 6.125%, 2/15/2033 822,282 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 972,335 500M 4.5%, 1/24/2022 539,733 Morgan Stanley: 500M 5.95%, 12/28/2017 537,916 600M 6.625%, 4/1/2018 658,264 850M 5.5%, 7/28/2021 953,469 200M Standard Chartered, PLC, 3.2%, 4/17/2025 (a) 186,868 600M SunTrust Banks, Inc., 6%, 9/11/2017 637,606 500M U.S. Bancorp, 3.6%, 9/11/2024 508,658 400M UBS AG, 4.875%, 8/4/2020 442,783 500M Visa, Inc., 3.15%, 12/14/2025 501,241 Wells Fargo & Co.: 300M 4.6%, 4/1/2021 327,269 900M 3.45%, 2/13/2023 902,967 14,369,309 Food/Beverage/Tobacco—4.8% 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 637,525 700M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 775,864 440M Ingredion, Inc., 4.625%, 11/1/2020 463,147 250M PepsiCo, Inc., 5%, 6/1/2018 270,623 400M Philip Morris International, Inc., 5.65%, 5/16/2018 436,556 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 411,725 2,995,440 Food/Drug—.7% 400M CVS Health Corp., 3.875%, 7/20/2025 409,026 Forest Products/Container—.9% 500M Rock-Tenn Co., 4.9%, 3/1/2022 530,997 Health Care—3.5% 300M Biogen, Inc., 6.875%, 3/1/2018 328,792 Express Scripts Holding Co.: 450M 4.75%, 11/15/2021 483,135 200M 3.5%, 6/15/2024 197,395 80 Principal Amount Security Value Health Care (continued) $ 400M Gilead Sciences, Inc., 3.65%, 3/1/2026 $ 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 403,154 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 367,602 2,183,970 Information Technology—1.3% 200M Apple, Inc., 2.5%, 2/9/2025 191,210 400M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 400,039 200M Pitney Bowes, Inc., 5.75%, 9/15/2017 211,065 802,314 Manufacturing—3.0% 750M CRH America, Inc., 8.125%, 7/15/2018 853,699 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 441,786 500M Tyco Electronics Group SA, 6.55%, 10/1/2017 539,065 1,834,550 Media-Broadcasting—2.6% 200M ABC, Inc., 8.75%, 8/15/2021 258,667 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 471,929 500M Comcast Corp., 4.25%, 1/15/2033 492,196 400M DirecTV Holdings, LLC, 3.8%, 3/15/2022 403,081 1,625,873 Media-Diversified—1.7% 620M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 657,657 400M Time Warner, Inc., 3.6%, 7/15/2025 390,168 1,047,825 Metals/Mining—4.3% 500M Alcoa, Inc., 6.15%, 8/15/2020 518,125 400M ArcelorMittal, 6.125%, 6/1/2018 368,000 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 322,390 500M Newmont Mining Corp., 5.125%, 10/1/2019 520,527 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 486,633 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 453,750 2,669,425 81 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2015 Principal Amount Security Value Real Estate Investment Trusts—5.7% $ 100M AvalonBay Communities, Inc., 3.5%, 11/15/2025 $ 99,239 400M Boston Properties, LP, 5.875%, 10/15/2019 444,395 Digital Realty Trust, LP: 300M 5.25%, 3/15/2021 324,310 250M 3.95%, 7/1/2022 248,602 300M ERP Operating, LP, 3.375%, 6/1/2025 297,243 400M HCP, Inc., 5.375%, 2/1/2021 436,046 ProLogis, LP: 200M 3.35%, 2/1/2021 202,740 125M 3.75%, 11/1/2025 124,249 500M Simon Property Group, LP, 3.375%, 10/1/2024 505,286 400M Ventas Realty, LP, 4.75%, 6/1/2021 426,492 400M Welltower, Inc., 4%, 6/1/2025 394,230 3,502,832 Retail-General Merchandise—1.2% 400M Amazon.com, Inc., 4.8%, 12/5/2034 422,450 100M GAP, Inc., 5.95%, 4/12/2021 105,908 200M Home Depot, Inc., 5.875%, 12/16/2036 244,240 772,598 Telecommunications—1.3% 750M Verizon Communications, Inc., 5.15%, 9/15/2023 825,815 Transportation—2.2% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 423,445 440M GATX Corp., 4.75%, 6/15/2022 462,395 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 312,463 200M Southwest Airlines Co., 2.65%, 11/5/2020 199,208 1,397,511 Utilities—7.5% 200M Dominion Resources, Inc., 3.9%, 10/1/2025 200,611 300M Duke Energy Progress, Inc., 4.15%, 12/1/2044 293,816 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 323,251 300M Electricite de France SA, 3.625%, 10/13/2025 (a) 293,867 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 296,422 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 431,282 Great River Energy Co.: 44M 5.829%, 7/1/2017 (a) 44,713 278M 4.478%, 7/1/2030 (a) 294,425 82 Principal Amount Security Value Utilities (continued) $ 450M Ohio Power Co., 5.375%, 10/1/2021 $501,517 450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 423,133 279M San Diego Gas & Electric Co., 1.914%, 2/1/2022 273,809 604M Sempra Energy, 9.8%, 2/15/2019 731,395 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 551,834 4,660,075 Total Value of Corporate Bonds (cost $58,342,626) 58,649,379 U.S. GOVERNMENT OBLIGATIONS—1.9% U.S. Treasury Bonds: 525M 2.5%, 2/15/2045 471,187 400M 3%, 11/15/2044 398,672 300M 3%, 5/15/2045 298,705 Total Value of U.S. Government Obligations (cost $1,268,381) 1,168,564 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.6% 1,000M Federal Home Loan Bank, 0.12%, 1/14/2016 (cost $999,957) 999,961 Total Value of Investments (cost $60,610,964) 98.1 % 60,817,904 Other Assets, Less Liabilities 1.9 1,202,510 Net Assets 100.0 % $62,020,414 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 83 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 58,649,379 $ — $ 58,649,379 U.S. Government Obligations — 1,168,564 — 1,168,564 Short-Term U.S. Government Agency Obligations — 999,961 — 999,961 Total Investments in Securities* $ — $ 60,817,904 $ — $ 60,817,904 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 84 See notes to financial statements Portfolio Managers’ Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: This is the annual report for the First Investors Life Series Limited Duration High Quality Bond Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was –0.51%. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds, mortgage-backed securities, and asset-backed securities. The Fund seeks to maintain an average duration of between two and six years. Economic Overview and Market Summary The U.S. economy grew at an approximately 2% rate during the review period. The consumer was the backbone of the economy, supported by the continued decline in the unemployment rate to 5.0%, a seven-year low. Auto sales reached all-time highs and housing starts returned to prerecession levels. Capital spending was muted though, and the continued appreciation of the dollar was a drag on exports. Inflation remained subdued with the year-over-year change in consumer prices at 0.7%, reflecting in part the 30% fall in the price of oil. At the beginning of the review period, market expectations were that the Federal Reserve (“the Fed”) would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. Finally, in December, the Fed raised the federal funds rate 25 basis points (0.25%) based on the continued decline in the unemployment rate. Interest rates generally moved higher during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, had the largest move, rising from 0.67% to 1.05%, a five year high. Movements in longer-term interest rates were more muted. Persistently low inflation, a stronger dollar, safe haven demand, and relatively high yields versus the rest of the world capped longer-term U.S. interest rates. The benchmark 10-year U.S. Treasury yield increased from 2.17% to 2.27% during the review period. The broad U.S. bond market returned 0.6% for the year, its fourth worst year over the last four decades. Low interest rates provided little cushion to protect against wider spreads and higher interest rates (when interest rates rise, bond prices decline). Agency mortgage-backed securities returned 1.3%, benefiting from their high credit quality. 85 Portfolio Managers Letter (continued) LIMITED DURATION HIGH QUALITY BOND FUND Treasury securities gained 0.8%. Corporate bonds lost 0.6%, as credit spreads widened due primarily to record new issue supply. High yield bonds had poorer performance, losing 4.6%. Spreads moved substantially wider in large part due to weakness in energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 4.6%, reflecting the headwind of a 9.3% increase in the value of the dollar. The municipal bond market returned 3.6% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Feds zero interest rate policy. Fiscal Year Performance Attribution The Fund underperformed the Bank of America Merrill Lynch 1-5 Year Broad Market Index during the review period. Security selection within the asset backed securities sector was a key drag on performance. The Funds overweight in 1-3 year U.S. Treasury securities also negatively impacted performance as three-year U.S. Treasury yields rose more than five-year yields. Although the Funds overweight in corporate bonds was a positive, an overweight in the Auto sector (specifically the Funds Volkswagen exposure) was a drag on performance. Lastly, the Fund was negatively impacted by security selection within both the energy sector and in the agency mortgage-backed security sector. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 86 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $997.94 $6.35 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.86 $6.41 * Expenses are equal to the annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 87 Cumulative Performance Information (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Limited Duration High Quality Bond Fund and the Bank of America (“BofA”) Merrill Lynch 1-5 Year U.S. Broad Market Index. The graph compares a $10,000 investment in the Life Series Limited Duration High Quality Bond Fund beginning 7/1/14 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch 1-5 Year U.S. Broad Market Index (the “Index”). The Index is a subset of the BofA Merrill Lynch U.S. Broad Market Index which tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. The Index includes all securities with a remaining term to final maturity or an average life less than 5 years. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year and Since Inception would have been (.66%) and (–2.27%), respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 88 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2015 Principal Amount Security Value CORPORATE BONDS—47.1% Automotive—1.7% $100M Toyota Motor Credit Corp., 2.125%, 7/18/2019 $ 100,230 Consumer Durables—1.7% 100M Stanley Black & Decker, Inc., 2.451%, 11/17/2018 100,459 Energy—1.9% 100M Suncor Energy, Inc., 6.1%, 6/1/2018 107,616 Financial Services—7.7% 100M American Express Co., 7%, 3/19/2018 110,957 100M BlackRock, Inc., 5%, 12/10/2019 110,630 100M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 111,006 100M Prudential Financial, Inc., 7.375%, 6/15/2019 116,141 448,734 Financials—12.6% 100M Bank of America Corp., 5.65%, 5/1/2018 107,590 100M Barclays Bank, PLC, 6.75%, 5/22/2019 113,740 100M Citigroup, Inc., 6.125%, 11/21/2017 107,768 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 108,649 100M Royal Bank of Canada, 1%, 4/27/2017 99,583 100M U.S. Bank NA, 2.125%, 10/28/2019 99,979 100M Visa, Inc., 1.2%, 12/14/2017 99,917 737,226 Food/Beverage/Tobacco—3.7% 100M Diageo Capital, PLC, 5.75%, 10/23/2017 107,410 100M PepsiCo, Inc., 5%, 6/1/2018 108,249 215,659 Health Care—1.7% 100M Gilead Sciences, Inc., 2.55%, 9/1/2020 100,027 Industrials—1.7% 100M PACCAR Financial Corp., 1.45%, 3/9/2018 99,398 Information Technology—1.7% 100M Apple, Inc., 2.1%, 5/6/2019 101,218 89 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2015 Principal Amount Security Value Manufacturing—1.9% $100M Tyco Electronics Group SA, 6.55%, 10/1/2017 $ 107,813 Real Estate Investment Trusts—1.9% 100M Boston Properties, LP, 5.875%, 10/15/2019 111,099 Retail-General Merchandise—1.7% 100M McDonald’s Corp., 2.1%, 12/7/2018 100,135 Telecommunications—3.5% 100M AT&T, Inc., 2.45%, 6/30/2020 98,586 100M Verizon Communications, Inc., 3.65%, 9/14/2018 104,636 203,222 Utilities—3.7% 100M Arizona Public Service Co., 8.75%, 3/1/2019 118,801 100M Wisconsin Public Service Corp., 1.65%, 12/4/2018 99,405 218,206 Total Value of Corporate Bonds (cost $2,768,934) 2,751,042 RESIDENTIAL MORTGAGE-BACKED SECURITIES—17.4% Fannie Mae—15.7% 392M 3%, 11/1/2021 – 6/30/2030 404,884 453M 3.5%, 10/1/2025 – 12/1/2029 (b) 476,486 36M 4%, 9/1/2024 37,700 919,070 Freddie Mac—1.7% 21M 3%, 8/1/2027 21,770 71M 3.5%, 8/1/2026 74,498 96,268 Total Value of Residential Mortgage-Backed Securities (cost $1,019,010) 1,015,338 ASSET BACKED SECURITIES—10.4% Fixed Autos—8.3% Ford Credit Auto Owner Trust: 31M 0.79%, 5/15/2018 30,531 23M 1%, 9/15/2017 23,365 20M Ford Credit Floorplan Master Owner Trust, 1.42%, 1/15/2020 19,852 90 Principal Amount or Shares Security Value Fixed Autos (continued) $15M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 $ 14,924 Honda Auto Receivables Owner Trust: 40M 1.31%, 10/15/2020 39,856 45M 1.46%, 10/15/2020 44,858 50M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 49,465 20M Mercedes-Benz Auto Receivables Trust, 1.34%, 12/16/2019 19,898 23M Nissan Auto Receivables Owner Trust, 1%, 7/16/2018 23,496 75M Nissan Master Owner Trust, 1.44%, 2/15/2020 74,480 25M Toyota Auto Receivables Owner Trust, 1.52%, 6/15/2020 24,872 120M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 118,847 484,444 Fixed Financials—2.1% 50M American Express Credit Account Master Trust, 1.26%, 1/15/2020 49,915 40M Chase Issuance Trust, 1.3%, 2/18/2020 39,723 30M Discover Card Execution Note Trust, 1.04%, 4/15/2019 29,990 119,628 Total Value of Asset Backed Securities (cost $607,660) 604,072 U.S. GOVERNMENT OBLIGATIONS—8.5% U.S. Treasury Notes: 40M 0.5%, 6/15/2016 40,002 240M 0.75%, 12/31/2017 238,411 35M 0.875%, 1/15/2018 34,845 60M 1.25%, 10/31/2018 59,927 85M 1.375%, 4/30/2020 83,911 40M 1.375%, 8/31/2020 39,364 Total Value of U.S. Government Obligations (cost $497,864) 496,460 EXCHANGE TRADED FUNDS—6.8% Financials 5,050 Vanguard Short-Term Corporate Bond ETF (ETF) (cost $399,736) 398,899 91 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2015 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS—4.0% Fannie Mae: $ 50M 1.125%, 7/20/2018 $ 49,815 10M 1.5%, 6/22/2020 9,882 60M 0.875%, 12/20/2017 59,730 20M Federal Home Loan Bank, 0.875%, 5/24/2017 19,976 95M Freddie Mac, 1.75%, 5/30/2019 95,759 Total Value of U.S. Government Agency Obligations (cost $235,141) 235,162 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.3% 250M Federal Home Loan Bank, 0.195%, 2/10/2016 (cost $249,946) 249,938 Total Value of Investments (cost $5,778,291) 98.5 % 5,750,911 Other Assets, Less Liabilities 1.5 85,539 Net Assets 100.0 % $5,836,450 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ETF Exchange Traded Fund 92 See notes to financial statements The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 2,751,042 $ — $ 2,751,042 Residential Mortgage-Backed Securities — 1,015,338 — 1,015,338 Asset Backed Securities — 604,072 — 604,072 U.S. Government Obligations — 496,460 — 496,460 Exchange Traded Funds 398,899 — — 398,899 U.S. Government Agency Obligations — 235,162 — 235,162 Short-Term U.S. Government Agency Obligations — 249,938 — 249,938 Total Investments in Securities* $ 398,899 $ 5,352,012 $ — $ 5,750,911 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, asset backed securities and exchange traded funds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 93 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Life Series Opportunity Fund for the fiscal year ended December 31, 2015. The Fund’s return on a net asset value basis was –0.81%, including dividends of $0.03 cents per share. Fund performance in 2015 was modestly negative on an absolute basis, however the Fund outperformed the broader market due to stock selection. The Fund’s absolute performance was mainly attributable to investments in Healthcare and Information Technology sectors. Among our healthcare stocks, Allergan PLC — which makes generic and specialty pharmaceuticals — benefited from merger synergies and new drug approvals. Then, in November, it agreed to be acquired by Pfizer, Inc. Additionally, Prestige Brands Holdings — which makes OTC healthcare products — announced an accretive acquisition of DenTek Oral Care, a maker of oral care products for adults and children. Among our information technology stocks, Avago Technologies Ltd. — which makes optoelectronic components and subsystems used in wireless communications — announced (in May) a well-received acquisition of Broadcom Corp. Later, in December, the company beat earnings and raised guidance despite a weak industry backdrop. Furthermore, it appears the company anticipates its content in the iPhone 7 could increase substantially in 2016. On a relative basis, the Fund outperformed the S&P 400 Mid-Cap Index primarily due to stock selection in the Healthcare and Consumer Discretionary sectors, specifically, Allergan PLC and Prestige Brands Holdings in Healthcare — both discussed above — and ServiceMaster Global Holdings and Delphi Automotive PLC in Consumer Discretionary. A provider of residential and commercial services ranging from pest control (Terminix) to appliance warranties (American Home Shield), ServiceMaster Global Holdings, Inc. reported strong quarterly earnings driven by new product momentum, strong pricing and margin expansion. In particular, the company’s margins benefited from the decision to sell its co-owned Merry Maids branches (professional residential cleaning business) to franchisees. A maker of powertrains and electrical architecture for passenger cars, Delphi Automotive PLC reported strong bookings and better-than-industry earnings growth. Among negatives to relative performance, the Fund’s stock selection in the Industrial sector hurt. Greenbrier Companies — a maker of railroad freight cars in North America and Europe — fell as the fall in crude prices raised concerns about demand for the company’s tank cars in North America. Ryder System, Inc. — a truck lease and commercial rental company — fell after it lowered annual guidance due to soft demand in the truck market, as well as greater out-of-service vehicle time. 94 Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 95 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $935.24 $4.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.82 $4.43 * Expenses are equal to the annualized expense ratio of .87%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 96 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Opportunity Fund and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Life Series Opportunity Fund beginning 12/17/12 (commencement of operations) with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 97 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2015 Shares Security Value COMMON STOCKS—90.4% Consumer Discretionary—22.4% 28,800 American Eagle Outfitters, Inc. $ 446,400 7,600 * Belmond, Ltd. – Class “A” 72,200 6,900 BorgWarner, Inc. 298,287 9,100 Caleres, Inc. 244,062 10,200 Delphi Automotive, PLC 874,446 5,500 Foot Locker, Inc. 357,995 3,650 Group 1 Automotive, Inc. 276,305 9,900 Hanesbrands, Inc. 291,357 3,700 Harman International Industries, Inc. 348,577 2,300 * Helen of Troy, Ltd. 216,775 14,500 * Jarden Corporation 828,240 3,200 L Brands, Inc. 306,624 5,100 Lear Corporation 626,433 13,600 Newell Rubbermaid, Inc. 599,488 2,800 Nordstrom, Inc. 139,468 8,900 Penske Automotive Group, Inc. 376,826 1,000 Ralph Lauren Corporation 111,480 10,400 Ruth’s Hospitality Group, Inc. 165,568 7,300 * Select Comfort Corporation 156,293 13,300 * ServiceMaster Global Holdings, Inc. 521,892 14,100 Stein Mart, Inc. 94,893 18,100 * TRI Pointe Group, Inc. 229,327 9,300 Tupperware Brands Corporation 517,545 1,300 Whirlpool Corporation 190,931 16,900 * William Lyon Homes – Class “A” 278,850 5,600 Wyndham Worldwide Corporation 406,840 8,977,102 Consumer Staples—4.4% 6,400 Coty, Inc. – Class “A” 164,032 11,600 Delhaize Group (ADR) 281,764 800 McCormick & Company, Inc. 68,448 6,875 Nu Skin Enterprises, Inc. – Class “A” 260,494 9,400 Pinnacle Foods, Inc. 399,124 4,000 Tootsie Roll Industries, Inc. 126,360 8,600 Tyson Foods, Inc. – Class “A” 458,638 1,758,860 98 Shares Security Value Energy—2.6% 1,250 * Dril-Quip, Inc. $ 74,037 3,400 EOG Resources, Inc. 240,686 3,800 EQT Corporation 198,094 3,600 Hess Corporation 174,528 3,400 National Oilwell Varco, Inc. 113,866 6,700 PBF Energy, Inc. – Class “A” 246,627 1,047,838 Financials—15.6% 2,800 Ameriprise Financial, Inc. 297,976 9,500 Berkshire Hills Bancorp, Inc. 276,545 14,500 Brixmor Property Group, Inc. (REIT) 374,390 15,300 Citizens Financial Group, Inc. 400,707 9,100 Discover Financial Services 487,942 6,400 Douglas Emmett, Inc. (REIT) 199,552 1,900 Federal Realty Investment Trust (REIT) 277,590 17,300 Financial Select Sector SPDR Fund (ETF) 411,394 4,900 First Republic Bank 323,694 4,300 iShares Core S&P Mid-Cap ETF (ETF) 599,334 5,000 iShares Russell 2000 ETF (ETF) 562,550 5,100 Nasdaq, Inc. 296,667 9,500 National General Holdings Corporation 207,670 4,300 * Realogy Holdings Corporation 157,681 9,700 SPDR S&P Regional Banking (ETF) 406,624 9,100 Sterling Bancorp 147,602 25,900 Sunstone Hotel Investors, Inc. (REIT) 323,491 12,900 Tanger Factory Outlet Centers, Inc. (REIT) 421,830 3,400 Waddell & Reed Financial, Inc. – Class “A” 97,444 6,270,683 Health Care—18.2% 4,100 * Allergan, PLC 1,281,250 9,500 * Centene Corporation 625,195 3,200 DENTSPLY International, Inc. 194,720 6,000 Gilead Sciences, Inc. 607,140 9,500 Hill-Rom Holdings, Inc. 456,570 4,400 * Lannett Company, Inc. 176,528 3,400 McKesson Corporation 670,582 4,300 Perrigo Company, PLC 622,210 13,200 Phibro Animal Health Corporation – Class “A” 397,716 99 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2015 Shares Security Value Health Care (continued) 13,900 * Prestige Brands Holdings, Inc. $ 715,572 3,200 Quest Diagnostics, Inc. 227,648 5,450 Thermo Fisher Scientific, Inc. 773,083 19,900 * VWR Corporation 563,369 7,311,583 Industrials—10.1% 6,900 A.O. Smith Corporation 528,609 7,100 Altra Industrial Motion Corporation 178,068 2,100 G&K Services, Inc. – Class “A” 132,090 5,800 * Generac Holdings, Inc. 172,666 9,700 ITT Corporation 352,304 3,500 J.B. Hunt Transport Services, Inc. 256,760 3,000 ManpowerGroup, Inc. 252,870 3,600 Nielsen Holdings, PLC 167,760 2,800 * Nortek, Inc. 122,136 7,050 Regal Beloit Corporation 412,566 1,700 Roper Technologies, Inc. 322,643 2,100 Ryder System, Inc. 119,343 3,400 Snap-On, Inc. 582,862 7,000 * TAL International Group, Inc. 111,300 7,900 Textron, Inc. 331,879 4,043,856 Information Technology—11.5% 16,900 * ARRIS International, PLC 516,633 3,400 Avago Technologies, Ltd. 493,510 3,800 * Fiserv, Inc. 347,548 9,300 Juniper Networks, Inc. 256,680 6,500 Lam Research Corporation 516,230 10,100 Mentor Graphics Corporation 186,042 11,000 Methode Electronics, Inc. 350,130 9,700 * PTC, Inc. 335,911 2,800 * Qorvo, Inc. 142,520 2,500 SanDisk Corporation 189,975 11,900 Symantec Corporation 249,900 3,600 * Synaptics, Inc. 289,224 3,400 TE Connectivity, Ltd. 219,674 11,900 Technology Select Sector SPDR Fund (ETF) 509,677 4,603,654 100 Shares or Principal Amount Security Value Materials—1.3% 2,200 International Paper Company $ 82,940 1,700 Praxair, Inc. 174,080 10,100 * Trinseo SA 284,820 541,840 Utilities—4.3% 9,900 AGL Resources, Inc. 631,719 100 Black Hills Corporation 4,643 2,900 NiSource, Inc. 56,579 6,250 Portland General Electric Company 227,312 5,750 SCANA Corporation 347,818 8,600 WEC Energy Group, Inc. 441,266 1,709,337 Total Value of Common Stocks (cost $33,491,838) 36,264,753 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—8.0% Federal Home Loan Bank: $1,500M 0.138%, 1/15/2016 1,499,935 700M 0.18%, 1/27/2016 699,938 1,000M 0.26%, 1/19/2016 999,942 Total Value of Short-Term U.S. Government Agency Obligations (cost $3,199,698) 3,199,815 Total Value of Investments (cost $36,691,536) 98.4 % 39,464,568 Other Assets, Less Liabilities 1.6 649,444 Net Assets 100.0 % $40,114,012 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Funds REIT Real Estate Investment Trust 101 Portfolio of Investments (continued) (continued) OPPORTUNITY FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 36,264,753 $ — $ — $ 36,264,753 Short-Term U.S. Government Agency Obligations — 3,199,815 — 3,199,815 Total Investments in Securities* $ 36,264,753 $ 3,199,815 $ — $ 39,464,568 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 102 See notes to financial statements Portfolio Manager’s Letter REAL ESTATE FUND Dear Investor: This is the annual report for the First Investors Life Series Real Estate Fund for the period May 1, 2015, the Fund’s inception, to December 31, 2015. The Fund’s return on a net asset value basis was 1.50%, while its benchmark — the Dow Jones U.S. Select REIT Index — returned 5.91% over the same time period. During the period under review, Real Estate Investment Trusts’ (“REITs”) performance was helped by an expanding U.S. economy, which meant strong demand for commercial real estate. The domestic nature of real estate shielded REITs from global economic turmoil, namely a slowdown in the Chinese economy and a collapse in commodity prices. REITs sold off in the second and third quarter of the year due to uncertainty as to the Federal Reserve interest rate policy. The resulting discount to Net Asset Value (“NAV”) attracted private capital such as private equity funds and pension funds to the listed REIT space. 2015 was one of the busiest years in terms of M&A volume. Six REITs, ranging from hotels and apartments to shopping centers, were taken private or received buyout offers at premium. Sector allocation and stock selection in the Hotels and Office sectors contributed positively to relative performance. Most of the negative effects were from stock selection in the Storage and Diversified sectors. The strong U.S. dollar has at least hurt the perception of hotel fundamentals going forward. The Fund benefited by underweighting the sector. We avoided Pebble-brook Hotel, which operates a “buy and fixed” strategy that is leveraged to a boom cycle. Our underweight in Strategic Hotels detracted from performance, as we did not anticipate that it would be taken private at a premium given the price at which it was trading. Within the Office sector, the Fund benefited from owning Equity Commonwealth. The company continues to add value by selling real estate assets at NAV prices and buying back shares trading at discount to NAV. Corporate Office Properties detracted from performance as the Washington, D.C. office market continues to lag. In the Apartment sector, overweight positions in Associated Estates and Home Properties proved to be especially beneficial. Both were trading at significant discount to NAV and were bought out by private equity funds. In the Storage sector, our position in Public Storage also aided performance. It consistently generates high return on invested capital and has a strong balance sheet. Strong customer demand and healthy fundamentals benefited the company. Iron Mountain was a large detractor as its organic growth prospect is deemed impaired. 103 Portfolio Manager’s Letter (continued) REAL ESTATE FUND Our position in Select Income REIT detracted from performance. Despite owning a diversified triple-net lease portfolio and an attractive Hawaiian ground lease asset, investors became concerned about the company’s acquisition of RMR — the external advisor of Select Income REIT. In the Diversified sector, Corrections Corp., a core holding of the Fund, underperformed on an absolute and relative basis. Operating fundamentals were fine. It was, however, caught up in politics. Several presidential candidates have proposed to eliminate private prisons altogether. We believe this risk is overblown and the business remains solid. At the end of the period, the Fund maintains an overweight exposure to Single Tenant, Regional Malls and underweight to Apartments and Shopping Centers. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 104 Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $1,080.93 $11.64 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.02 $11.27 * Expenses are equal to the annualized expense ratio of 2.22%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 105 Portfolio of Investments (continued) REAL ESTATE FUND December 31, 2015 Shares Security Value COMMON STOCKS—95.1% Apartments REITs—13.7% 580 American Campus Communities, Inc. $ 957 Apartment Investment & Management Company – Class “A” 38,309 1,569 AvalonBay Communities, Inc. 288,900 595 Camden Property Trust 45,672 90 Education Realty Trust, Inc. 3,409 3,296 Equity Residential 268,921 75 Essex Property Trust, Inc. 17,956 139 Mid-America Apartment Communities, Inc. 12,623 451 Post Properties, Inc. 26,681 698 UDR, Inc. 26,224 752,672 Diversified REITs—7.3% 172 CorEnergy Infrastructure Trust, Inc. 2,552 6,117 Corrections Corporation of America 162,039 120 Digital Realty Trust, Inc. 9,074 2,478 Duke Realty Corporation 52,088 193 DuPont Fabros Technology, Inc. 6,135 1,960 Retail Properties of America, Inc. – Class “A” 28,949 1,358 Vornado Realty Trust 135,746 200 Whitestone REIT 2,402 398,985 Health Care REITs—13.9% 1,656 Care Capital Properties, Inc. 50,624 5,849 HCP, Inc. 223,666 150 Healthcare Realty Trust, Inc. 4,248 250 Healthcare Trust of America, Inc. 6,742 130 LTC Properties, Inc. 5,608 550 Omega Heathcare Investors, Inc. 19,239 735 Sabra Health Care REIT, Inc. 14,869 3,942 Senior Housing Properties Trust 58,499 5,219 Ventas, Inc. 294,508 1,205 Welltower, Inc. 81,976 759,979 106 Shares Security Value Hotels REITs—4.3% 2,781 Hospitality Properties Trust $ 72,723 7,256 Host Hotels & Resorts, Inc. 111,307 1,679 LaSalle Hotel Properties 42,244 770 Sunstone Hotel Investors, Inc. 9,617 235,891 Manufactured Homes REITs—3.2% 2,161 Equity LifeStyle Properties, Inc. 144,074 417 Sun Communities, Inc. 28,577 172,651 Mortgage REITs—2.1% 6,708 American Capital Agency Corporation 116,317 Office Property REITs—8.6% 981 Alexandria Real Estate Equities, Inc. 88,643 1,289 Boston Properties, Inc. 164,399 400 Brandywine Realty Trust 5,464 1,460 Corporate Office Properties Trust 31,872 415 Douglas Emmett, Inc. 12,940 1,925 * Equity Commonwealth 53,380 60 Franklin Street Properties Corporation 621 1,108 Mack-Cali Realty Corporation 25,872 1,860 New York REIT, Inc. 21,390 1,275 Paramount Group, Inc. 23,077 1,237 Piedmont Office Realty Trust, Inc. – Class “A” 23,355 171 SL Green Realty Corporation 19,320 470,333 Real Estate Owners/Development REITs—.1% 205 * RMR Group, Inc. – Class “A” 2,981 Regional Malls REITs—19.8% 5,618 CBL & Associates Properties, Inc. 69,495 5,933 General Growth Properties, Inc. 161,437 623 Macerich Company 50,270 1,023 Pennsylvania Real Estate Investment Trust 22,373 2,545 Simon Property Group, Inc. 494,850 4,406 Tanger Factory Outlet Centers, Inc. 144,076 1,828 Taubman Centers, Inc. 140,244 1,082,745 107 Portfolio of Investments (continued) REAL ESTATE FUND December 31, 2015 Shares Security Value Shopping Centers REITs—5.1% 140 Acadia Realty Trust $ 4,641 420 Cedar Realty Trust, Inc. 2,974 1,430 DDR Corporation 24,081 678 Federal Realty Investment Trust 99,056 2,538 Kimco Realty Corporation 67,155 540 Kite Realty Group Trust 14,002 230 Ramco-Gershenson Properties Trust 3,820 430 Regency Centers Corporation 29,292 390 Weingarten Realty Investors 13,486 2,085 WP Glimcher, Inc. 22,122 280,629 Single Tenant REITs—4.3% 394 National Retail Properties, Inc. 15,780 1,270 Realty Income Corporation 65,570 6,836 Select Income REIT 135,490 1,800 Spirit Realty Capital, Inc. 18,036 150 STORE Capital Corporation 3,480 238,356 Storage REITs—10.9% 267 CubeSmart 8,176 1,230 Extra Space Storage, Inc. 108,498 4,182 Iron Mountain, Inc. 112,956 1,315 Public Storage 325,725 406 Sovran Self Storage, Inc. 43,568 598,923 Warehouse/Industrial REITs—1.8% 140 DCT Industrial Trust, Inc. 5,232 503 EastGroup Properties, Inc. 27,972 265 First Industrial Realty Trust, Inc. 5,864 1,450 ProLogis, Inc. 62,234 101,302 Total Value of Common Stocks (cost $5,141,247) 95.1 % 5,211,764 Other Assets, Less Liabilities 4.9 270,145 Net Assets 100.0 % $5,481,909 * Non-income producing 108 Summary of Abbreviations: REITs Real Estate Investment Trusts The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 5,211,764 $ — $ — $ 5,211,764 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 109 Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Life Series Select Growth Fund for the fiscal year ended December 31, 2015. During the period the Fund’s return on a net asset value basis was 3.21%, including dividends of $0.05 cents per share and capital gains of $0.78 cents per share. This compares to a return of 5.09% in the benchmark, the Russell 3000 Growth Index. The Fund’s positive absolute return for the period, while underperforming the benchmark, was helped by finding companies that continue to deliver earnings in excess of expectations that still trade at reasonable valuations. Of the various characteristics of companies that we look for in security selection, only unexpected growth expressed by positive estimate revisions proved to be in demand. Reasonable valuation, good earnings quality, or high growth in the form of positive earnings surprises were not attributes leading the market. Thus, many of the attributes that we favor while building the Fund portfolio were not as preferred by the market during 2015 as is typical. By far the largest impact on benchmark performance, however, was the effect of the mega-and large-capitalization companies. In fact, the 5.09% return in the Russell 3000 Growth was 8.7% better than the return of the equal-weighted Russell 3000 Growth. Moreover, 3.6% of this difference was due to the performance of just four companies: Alphabet (the former Google), Amazon, Facebook, and Microsoft. Despite these head-winds, security selection did provide 1% of outperformance during the year. However, the portfolio had an average exposure of 4.8% to the Energy sector, compared to just 2.5% weight in the benchmark. With the glut of oil, the sector declined significantly and the Fund’s exposure caused 1.8% of negative allocation effect, causing essentially all of the Fund’s relative underperformance. The market started the year with very strong performance that lasted almost through the first half as several data points showed signs of improvement in the United States economy. A continuing improvement in the number of job-openings coupled with a firmer housing market, along with accommodative central bankers both domestically and abroad allowed investors to feel more optimistic. But a correction in Chinese A-shares in June brought forth a considerable uncertainty about the strength of the global economy. Also, a continual seesaw in language from various Federal Reserve sources created a guessing game in regards to the timing of the first rate hike in nine years. As a result, the second quarter ended with a gain of just a quarter of a percent, while the third quarter was dominated by a 9% correction in August and September. The correction allowed the market to rally during the fourth quarter on the agreement of the Trans Pacific Partnership, modest job growth, and hints of more stimulus from the European Central Bank. 110 The Fund’s performance for the fiscal year was helped by the Industrials and Healthcare sectors. In Industrials, Alaska Air Group delivered great earnings from both lower fuel costs and a continuing successful broadening of its route offerings into the lower 48 states. The stock also performed well during the previous fiscal year and added a 36% return this year to last year’s 65% gain. Railcar component manufacturer Wabtec was also a strong performer both years as robust railcar demand was recognized by the market. Its stock gained 10% this year to follow up last year’s 17% return. In the Healthcare sector, the Fund’s position in Allergan gained 22% on strong earnings through the year, capped by an announcement of a proposed merger with Pfizer. Also, strong demand for diagnostic and surgical technology allowed Hologic to post a 21% gain. On the negative side, Information Technology was a challenging sector for the Fund. Lack of exposure to Alphabet, Facebook, and Microsoft caused 1.8% of negative relative performance. In addition, Hewlett-Packard’s struggles with its turnaround amidst slack demand hurt performance as the stock declined 35% before it was sold. The aforementioned Energy sector did outperform by 0.6% in security selection. However, this performance was more than offset by the negative allocation effect for an overall 1.2% negative relative performance. While being encouraged by the positive relative return from a stock selection perspective during the fiscal year, we believe the worst is behind us in the Energy markets such that allocation will cease to be a drag on performance going forward. We continue to believe that equities should be able to generate healthy returns going forward as slow and steady economic growth should provide a solid foundation for strong earnings growth by the companies held by the Fund. We continue to believe our focus on high quality companies where earnings will exceed market expectations is the key to generating excess returns over the long term. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 111 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $983.81 $4.15 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.03 $4.23 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 112 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/05 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. 113 Portfolio of Investments SELECT GROWTH FUND December 31, 2015 Shares Security Value COMMON STOCKS—97.2% Consumer Discretionary—16.3% 27,200 Coach, Inc. $ 890,256 65,860 Gentex Corporation 1,054,419 14,825 Home Depot, Inc. 1,960,606 20,600 NIKE, Inc. – Class “B” 1,287,500 28,140 Starbucks Corporation 1,689,244 13,200 Wyndham Worldwide Corporation 958,980 7,841,005 Consumer Staples—9.8% 10,300 Clorox Company 1,306,349 10,640 Kimberly-Clark Corporation 1,354,472 49,300 Kroger Company 2,062,219 4,723,040 Energy—3.5% 4,760 Chevron Corporation 428,210 5,180 ExxonMobil Corporation 403,781 7,820 Helmerich & Payne, Inc. 418,761 21,200 SM Energy Company 416,792 1,667,544 Financials—12.3% 26,300 Bank of New York Mellon Corporation 1,084,086 13,890 Discover Financial Services 744,782 8,900 FactSet Research Systems, Inc. 1,446,873 4,700 Intercontinental Exchange, Inc. 1,204,422 6,000 Travelers Companies, Inc. 677,160 20,200 Voya Financial, Inc. 745,582 5,902,905 Health Care—18.6% 5,820 * Allergan, PLC 1,818,750 5,000 C.R. Bard, Inc. 947,200 13,400 Gilead Sciences, Inc. 1,355,946 35,600 * Hologic, Inc. 1,377,364 6,190 Johnson & Johnson 635,837 7,620 McKesson Corporation 1,502,893 18,400 * Quintiles Transnational Holdings, Inc. 1,263,344 8,901,334 114 Shares or Principal Amount Security Value Industrials—13.1% 18,460 Alaska Air Group, Inc. $1,486,214 9,640 Boeing Company 1,393,847 16,200 C. H. Robinson Worldwide, Inc. 1,004,724 13,500 Cintas Corporation 1,229,175 8,500 General Dynamics Corporation 1,167,560 6,281,520 Information Technology—21.6% 21,150 Apple, Inc. 2,226,249 36,200 * Aspen Technology, Inc. 1,366,912 39,800 Cisco Systems, Inc. 1,080,769 14,600 * Citrix Systems, Inc. 1,104,490 43,700 Jabil Circuit, Inc. 1,017,773 41,000 Juniper Networks, Inc. 1,131,600 21,600 Microsoft Corporation 1,198,368 14,900 * Red Hat, Inc. 1,233,869 10,360,030 Materials—2.0% 11,100 LyondellBasell Industries NV – Class “A” 964,590 Total Value of Common Stocks (cost $36,377,939) 46,641,968 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% $ 500M Federal Home Loan Bank, 0.138%, 1/15/2016 (cost $499,973) 499,978 Total Value of Investments (cost $36,877,912) 98.2 % 47,141,946 Other Assets, Less Liabilities 1.8 855,306 Net Assets 100.0 % $47,997,252 * Non-income producing 115 Portfolio of Investments (continued) (continued) SELECT GROWTH FUND December 31, 2015 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 46,641,968 $ — $ — $ 46,641,968 Short-Term U.S. Government Agency Obligations — 499,978 — 499,978 Total Investments in Securities* $ 46,641,968 $ 499,978 $ — $ 47,141,946 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 116 See notes to financial statements Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Life Series Special Situations Fund for the fiscal year ended December 31, 2015. During the period, the Fund’s return on a net asset value basis was –0.52%, including dividends of $0.22 cents per share and capital gains of $1.51 cents per share. Although the Fund had a modestly negative return on a Net Asset Value (“NAV”) basis, it exceeded its benchmark index by a comfortable margin. The Fund’s absolute performance was mainly attributable to investments in Healthcare and Consumer Discretionary. Among healthcare stocks, Centene Corporation — a Medicaid managed care provider — continued to benefit from growth opportunities created by the Affordable Care Act (aka ObamaCare). Investors also welcomed the synergy potential created by Centene Corporation’s announced acquisition of Health Net Inc., a Medicare managed care provider. Separately, Omnicare, Inc. — a provider of pharmaceutical services to the geriatric community — announced in May that it had agreed to be acquired by CVS Health, one of the nation’s largest pharmacies and pharmacy benefit managers. In Consumer Discretionary, ServiceMaster Global Holdings, Inc. — a provider of residential and commercial services such as Terminix and American Home Shield — reported strong earnings driven by new products, pricing and enhanced profitability expansion. In particular, the company benefited from the decision to sell its co-owned Merry Maids branches (professional residential cleaning business) to franchisees. On a relative basis, the Fund outperformed the Russell 2000 Index primarily due to stocks in the Financials and Materials sectors. Among Financials, American Financial Group — an insurer that focuses primarily on providing specialty commercial property and casualty insurance — has shed a number of non-insurance operations and returned excess cash to shareholders. Furthermore, its core insurance operations have benefited from more disciplined underwriting. In Materials, Trinseo S.A. — a seller of plastics and synthetic rubber products to the automotive, consumer electronic and packaging industries — reported strong earnings and raised its outlook as stable supply (i.e., no new capacity builds) and modest demand combined to increase profitability. Among negatives to relative performance, the Fund’s stock selection in the Utilities sector hurt. Dynegy, Inc. — a wholesaler of coal and gas-fired electric generating capacity — fell after it missed earnings expectations and lowered guidance. Falling natural gas prices drove down power prices. Since Dynegy has a highly leveraged balance sheet, investors became concerned that a greater percentage of cash flow will be used to repay debt. 117 Portfolio Manager’s Letter (continued) SPECIAL SITUATIONS FUND Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 118 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $919.67 $3.82 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.23 $4.02 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 119 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Special Situations Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Special Situations Fund beginning 12/31/05 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. 120 Portfolio of Investments SPECIAL SITUATIONS FUND December 31, 2015 Shares Security Value COMMON STOCKS—96.1% Consumer Discretionary—19.5% 80,000 * 1-800-FLOWERS.COM, Inc. – Class “A” $ 582,400 150,000 American Eagle Outfitters, Inc. 2,325,000 75,000 * Belmond, Ltd. – Class “A” 712,500 50,500 Caleres, Inc. 1,354,410 88,000 * Century Communities, Inc. 1,558,480 71,500 Entravision Communications Corporation – Class “A” 551,265 75,000 Finish Line, Inc. – Class “A” 1,356,000 104,000 * Fox Factory Holding Corporation 1,719,120 20,000 Group 1 Automotive, Inc. 1,514,000 72,000 Hanesbrands, Inc. 2,118,960 15,500 Harman International Industries, Inc. 1,460,255 72,000 * Jarden Corporation 4,112,640 60,500 * Live Nation Entertainment, Inc. 1,486,485 25,500 Oxford Industries, Inc. 1,627,410 45,500 Penske Automotive Group, Inc. 1,926,470 63,500 * Performance Sports Group, Ltd. 611,505 102,500 Regal Entertainment Group – Class “A” 1,934,175 95,500 Ruth’s Hospitality Group, Inc. 1,520,360 21,000 * Select Comfort Corporation 449,610 73,500 * ServiceMaster Global Holdings, Inc. 2,884,140 29,500 * Starz – Class “A” 988,250 90,000 * TRI Pointe Group, Inc. 1,140,300 32,000 Tupperware Brands Corporation 1,780,800 22,500 * Visteon Corporation 2,576,250 67,600 * William Lyon Homes – Class “A” 1,115,400 39,406,185 Consumer Staples—2.0% 45,000 Coty, Inc. – Class “A” 1,153,350 46,000 Pinnacle Foods, Inc. 1,953,160 33,000 Tootsie Roll Industries, Inc. 1,042,470 4,148,980 121 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2015 Shares Security Value Energy—2.3% 25,000 Delek US Holdings, Inc. $ 615,000 14,250 * Dril-Quip, Inc. 844,028 31,100 PBF Energy, Inc. – Class “A” 1,144,791 57,500 Western Refining, Inc. 2,048,150 4,651,969 Financials—24.0% 53,000 AllianceBernstein Holding, LP (MLP) 1,264,050 60,500 American Financial Group, Inc. 4,360,840 37,000 Aspen Insurance Holdings, Ltd. 1,787,100 56,400 * Atlas Financial Holdings, Inc. 1,122,360 80,000 Berkshire Hills Bancorp, Inc. 2,328,800 85,000 Brixmor Property Group, Inc. (REIT) 2,194,700 45,000 Brown & Brown, Inc. 1,444,500 58,000 Citizens Financial Group, Inc. 1,519,020 68,000 Douglas Emmett, Inc. (REIT) 2,120,240 13,500 Endurance Specialty Holdings, Ltd. 863,865 34,500 * FCB Financial Holdings, Inc. – Class “A” 1,234,755 18,100 Federal Realty Investment Trust (REIT) 2,644,410 135,000 FelCor Lodging Trust, Inc. (REIT) 985,500 162,000 Financial Select Sector SPDR Fund (ETF) 3,852,360 56,000 * Green Bancorp, Inc. 586,880 26,000 iShares Russell 2000 ETF (ETF) 2,925,260 67,500 OceanFirst Financial Corporation 1,352,025 22,000 Prosperity Bancshares, Inc. 1,052,920 27,500 Simmons First National Corporation – Class “A” 1,412,400 96,000 SPDR S&P Regional Banking (ETF) 4,024,320 173,500 Sterling Bancorp 2,814,170 135,000 Sunstone Hotel Investors, Inc. (REIT) 1,686,150 68,500 Tanger Factory Outlet Centers, Inc. (REIT) 2,239,950 80,000 TCF Financial Corporation 1,129,600 54,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,038,960 15,500 Waddell & Reed Financial, Inc. – Class “A” 444,230 48,429,365 Health Care—11.5% 10,000 * ANI Pharmaceuticals, Inc. 451,250 57,000 * Centene Corporation 3,751,170 57,000 * DepoMed, Inc. 1,033,410 35,000 * Globus Medical, Inc . – Class “A” 973,700 51,000 Hill-Rom Holdings, Inc. 2,451,060 28,500 * ICON, PLC 2,214,450 122 Shares Security Value Health Care (continued) 21,500 * Integra LifeSciences Holdings Corporation $ 1,457,270 23,000 * Lannett Company, Inc. 922,760 43,000 PerkinElmer, Inc. 2,303,510 67,000 Phibro Animal Health Corporation – Class “A” 2,018,710 66,500 * Surgical Care Affilates, Inc. 2,647,365 108,500 * VWR Corporation 3,071,635 23,296,290 Industrials—13.7% 43,000 A.O. Smith Corporation 3,294,230 47,000 Altra Industrial Motion Corporation 1,178,760 15,500 G&K Services, Inc. – Class “A” 974,950 30,000 * Generac Holdings, Inc. 893,100 3,300 Insteel Industries, Inc. 69,036 65,000 ITT Corporation 2,360,800 98,000 Kforce, Inc. 2,477,440 115,600 * NCI Building Systems, Inc. 1,434,596 7,000 * Nortek, Inc. 305,340 43,000 Orbital ATK, Inc. 3,841,620 41,000 * Patrick Industries, Inc. 1,783,500 38,000 Regal Beloit Corporation 2,223,760 13,900 Ryder System, Inc. 789,937 22,500 Snap-On, Inc. 3,857,175 17,000 Standex International Corporation 1,413,550 55,000 * TAL International Group, Inc. 874,500 27,772,294 Information Technology—14.0% 89,000 * ARRIS International, PLC 2,720,730 30,000 Avnet, Inc. 1,285,200 10,000 * Blucora, Inc. 98,000 9,000 CDW Corporation 378,360 35,500 * CommScope Holding Company, Inc. 919,095 19,000 IAC/InterActiveCorp 1,140,950 13,000 Lam Research Corporation 1,032,460 88,900 Mentor Graphics Corporation 1,637,538 71,500 Methode Electronics, Inc. 2,275,845 53,400 * Microsemi Corporation 1,740,306 16,500 MKS Instruments, Inc. 594,000 94,500 * Newport Corporation 1,499,715 99,000 * Orbotech, Ltd. 2,190,870 32,000 * OSI Systems, Inc. 2,837,120 123 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2015 Shares or Principal Amount Security Value Information Technology (continued) 61,000 * PTC, Inc. $ 2,112,430 15,000 * Qorvo, Inc. 763,500 14,000 SanDisk Corporation 1,063,860 19,700 * Synaptics, Inc. 1,582,698 30,000 * Synchronoss Technologies, Inc. 1,056,900 35,000 * Verint Systems, Inc. 1,419,600 28,349,177 Materials—4.6% 40,000 AptarGroup, Inc. 2,906,000 130,000 * Ferro Corporation 1,445,600 40,500 Olin Corporation 699,030 21,000 Sensient Technologies Corporation 1,319,220 63,900 * Trinseo SA 1,801,980 24,800 WestRock Company 1,131,376 9,303,206 Utilities—4.5% 54,000 AGL Resources, Inc. 3,445,740 17,000 Pinnacle West Capital Corporation 1,096,160 40,500 Portland General Electric Company 1,472,985 25,000 SCANA Corporation 1,512,250 29,000 WEC Energy Group, Inc. 1,487,990 9,015,125 Total Value of Common Stocks (cost $167,463,939) 194,372,591 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.5% Federal Home Loan Bank: $2,500M 0.24%, 1/25/2016 2,499,795 1,000M 0.24%, 2/3/2016 999,800 500M 0.26%, 1/19/2016 499,971 1,000M 0.28%, 2/24/2016 999,660 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,998,895) 4,999,226 Total Value of Investments (cost $172,462,834) 98.6 % 199,371,817 Other Assets, Less Liabilities 1.4 2,749,078 Net Assets 100.0 % $202,120,895 * Non-income producing 124 Summary of Abbreviations: ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 194,372,591 $ — $ — $ 194,372,591 Short-Term U.S. Government Agency Obligations — 4,999,226 — 4,999,226 Total Investments in Securities* $ 194,372,591 $ 4,999,226 $ — $ 199,371,817 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 125 Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Life Series Total Return Fund for the fiscal year ended December 31, 2015. The Fund’s return on a net asset value basis was –1.61%, including dividends of $0.13 per share. Economic Overview The U.S. economy grew at an approximately 2% rate during the review period. The consumer was the backbone of the economy, supported by the continued decline in the unemployment rate to 5.0%, a seven-year low. Auto sales reached all-time highs and housing starts returned to prerecession levels. Capital spending was muted though, and the continued appreciation of the dollar was a drag on exports. Inflation remained subdued with the year-over-year change in consumer prices at 0.7%, reflecting in part the 30% fall in the price of oil. At the beginning of the review period, market expectations were that the Federal Reserve (“the Fed”) would end its zero interest rate policy in mid-2015 based primarily on the relatively low unemployment rate. But the unexpectedly weak first quarter economic growth stayed the Fed’s hand, at which point market expectations shifted to September for a first Fed rate hike. Global financial and economic developments, particularly in China, contributed to substantial financial market volatility in August, including a 10% decline in the U.S. stock market. Consequently, at its September meeting, the Fed again deferred raising interest rates. Finally, in December, the Fed raised the federal funds rate 25 basis points (0.25%) based on the continued decline in the unemployment rate. Fixed Income Interest rates generally moved higher during the review period. The two-year U.S. Treasury note yield, which is very sensitive to Fed policy, had the largest move, rising from 0.67% to 1.05%, a five-year high. Movements in longer-term interest rates were more muted. Persistently low inflation, a stronger dollar, safe haven demand, and relatively high yields versus the rest of the world capped longer-term U.S. interest rates. The benchmark 10-year U.S. Treasury yield increased from 2.17% to 2.27% during the review period. The broad U.S. bond market returned 0.6% for the year, its fourth worst year over the last four decades. Low interest rates provided little cushion to protect against wider spreads and higher interest rates (when interest rates rise, bond prices decline). Agency mortgage-backed securities returned 1.3%, benefiting from their high credit quality. U.S. Treasury securities gained 0.8%. Corporate bonds lost 0.6%, as credit 126 spreads widened due primarily to record new issue supply. High yield bonds had poorer performance, losing 4.6%. Spreads moved substantially wider in large part due to weakness in Energy companies (the largest sector of the high yield market), as well as other commodity-related firms. Non-dollar government bonds (i.e., foreign government securities) also had a difficult 12 months, down 4.6%, reflecting the headwind of a 9.3% increase in the value of the dollar. The municipal bond market returned 3.6% as it was insulated from many of the global issues which buffeted other sectors of the bond market. Lastly, money market returns continued to be essentially flat due to the Fed’s zero interest rate policy. The Fund’s average bond and cash allocations during the review period were 34.1% and 7.2%, respectively. Sector allocations as a percent of Fund assets were 22.0% corporate bonds, 4.6% U.S. Treasuries, 4.2% mortgage-backed securities, 1.7% municipal bonds, and 1.6% U.S. agency securities. The bond allocation returned 0.93% versus 0.60% for the Bank of America Merrill Lynch US Broad Market Index. The outperformance was primarily due to corporate bond security selection. Equities The equity portion of the Fund underperformed the broader equity market indices due to its multi-cap mandate, stock selection within certain sectors and general weakness among dividend-style investments during 2015. Underperformance was driven by negative stock selection in the Industrial, Financial and Technology sectors, which more than offset relative outperformance in the Consumer Discretionary, Materials and Healthcare sectors. A review by market capitalization breakpoints (according to Lipper) had the Fund benefiting modestly on a relative basis from its weighting in small-cap stocks (13% of portfolio). However, performance within the large-cap (69%) and mid-cap (18%) sections of the portfolio drove the overall performance. Also, comparatively, “yield” stocks in general had a poor year, according to the Bank of America/Merrill Lynch Performance Monitor, and were off 4.1%. Additionally, “dividend growth” strategies fared poorly, down 5.0%. Both are key strategies for the Fund’s stock selection, as greater than 90% of the Fund is invested in companies that pay dividends. Among sector results, the Industrial sector represented the largest drag on Fund performance in 2015, driven by stock selection. Railcar manufacturer Greenbrier declined 54% during 2015 as new tank car orders declined sharply. Intermodal container leasing firms TAL International and Textainer declined 71% and 64%, respectively, as the outlook for global lease rates worsened. Fire safety and security provider Tyco International declined 26% on a weakening demand outlook from its global industrial clientele. 127 Portfolio Manager’s Letter (continued) TOTAL RETURN FUND Weak stock selection within the Financials sector also dragged on 2015 performance. Leasing firm Ryder System declined 42% on deteriorating outlook for truck leasing rates. American Express declined 28% on increased competitive intensity in the card space, and on concerns surrounding its loss of the Costco co-branded card relationship. Wealth management and insurance provider, Ameriprise, declined 26% on deteriorating fund flows and concerns about the proposed “fiduciary rule” from the Department of Labor. The Fund also suffered from disappointing stock selection in the Technology sector, with wireless semiconductor firms Qorvo and Qualcomm inflicting the greatest performance damage. Qorvo (which was formed earlier in the year as a combination of RF Micro and Triquint) declined 38% in 2015 amidst increasing concerns over smartphone sales and a dramatic slowdown in Chinese (4G) LTE base-station spending. Qualcomm’s 35% decline also resulted from increasing concerns about the maturing global smartphone market, as well as specific challenges in collecting royalties in its licensing business. Technology bellwether Hewlett Packard (which in November split into two companies) declined 31% on an adjusted basis, hurt by continued weakness in the broader IT hardware industry, and in the PC and printing markets in particular. Additionally, the Fund’s decision not to hold the sector’s fast growth (and richly priced) bellwethers resulted in an outsized impact on relative performance (in particular, the so-called “FANG” stocks: Facebook, Amazon, Netflix and Google/Alphabet). There were some bright spots for the Fund in 2015, most notably in the Consumer Discretionary sector, where strong stock selection drove outperformance. Automotive component suppliers Lear and Delphi Automotive gained 26% and 19%, respectively, despite increasing worries about the sustainability of global auto sales. Positive trends in home improvement and athletic apparel bolstered The Home Depot (+29% in the year) and Foot Locker (+18%). Meanwhile, shares of Jarden advanced 19% during a year in which it agreed to merge with longtime Fund holding, Newell Rubbermaid. The Fund’s holdings within the Materials sector also contributed to relative performance (despite negative absolute performance) thanks to positive stock selection. Specialty materials provider Cytec Industries advanced 64% in 2015, during which it agreed to be acquired by Solvay SA in an all-cash transaction. Specialty chemicals maker Trinseo SA gained 58% as the outlook for styrene margins improved significantly. The Fund’s overweighting of the Healthcare sector during 2015 contributed positively to relative performance, as the overall sector’s performance was among the strongest in 2015. Aiding performance for the Fund were specialty pharmaceutical firm Allergan PLC (+21%) and drug distributor Omnicare (+35%), both of which agreed to be acquired during the year. Gilead Sciences, one of the Fund’s largest 128 holdings, gained 9% as the company showed improved visibility and momentum into its Hepatitis C offerings. However, the Fund’s overall stock selection within Health-care was modestly negative for the year, with modest detractors including Mylan NV (–4% in a tumultuous year) and AbbVie (–6%). Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 129 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/15) (12/31/15) (7/1/15–12/31/15)* Expense Examples Actual $1,000.00 $971.61 $4.27 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $4.38 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2015, and are based on the total value of investments. 130 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Total Return Fund, the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Total Return Fund beginning 12/17/12 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasuries, quasi-government, corporate and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/15. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 131 Portfolio of Investments TOTAL RETURN FUND December 31, 2015 Shares Security Value COMMON STOCKS—55.8% Consumer Discretionary—10.4% 9,200 American Eagle Outfitters, Inc. $ 142,600 3,100 BorgWarner, Inc. 134,013 5,100 CBS Corporation – Class “B” 240,363 3,700 Delphi Automotive, PLC 317,201 2,100 Foot Locker, Inc. 136,689 8,150 Ford Motor Company 114,833 3,000 Hanesbrands, Inc. 88,290 1,700 Harman International Industries, Inc. 160,157 2,200 Home Depot, Inc. 290,950 5,800 * Jarden Corporation 331,296 4,450 Johnson Controls, Inc. 175,730 2,200 L Brands, Inc. 210,804 2,400 Lear Corporation 294,792 1,750 Magna International, Inc. 70,980 5,500 Newell Rubbermaid, Inc. 242,440 2,400 Penske Automotive Group, Inc. 101,616 3,300 * Select Comfort Corporation 70,653 4,800 Stein Mart, Inc. 32,304 3,600 Tupperware Brands Corporation 200,340 1,900 Walt Disney Company 199,652 600 Whirlpool Corporation 88,122 2,000 Wyndham Worldwide Corporation 145,300 3,789,125 Consumer Staples—5.4% 5,850 Altria Group, Inc. 340,528 4,300 Coca-Cola Company 184,728 3,500 CVS Health Corporation 342,195 2,300 Delhaize Group (ADR) 55,867 2,400 Koninklijke Ahold NV (ADR) 50,724 3,100 Nu Skin Enterprises, Inc. – Class “A” 117,459 2,000 PepsiCo, Inc. 199,840 3,600 Philip Morris International, Inc. 316,476 1,250 Procter & Gamble Company 99,263 3,050 Tyson Foods, Inc. – Class “A” 162,657 1,900 Wal-Mart Stores, Inc. 116,470 1,986,207 132 Shares Security Value Energy—3.2% 1,600 Anadarko Petroleum Corporation $ 77,728 400 Chevron Corporation 35,984 2,700 ConocoPhillips 126,063 2,700 Devon Energy Corporation 86,400 2,400 ExxonMobil Corporation 187,080 1,200 Hess Corporation 58,176 3,400 Marathon Oil Corporation 42,806 4,100 Marathon Petroleum Corporation 212,544 1,150 Occidental Petroleum Corporation 77,751 1,350 Phillips 66 110,430 500 Schlumberger, Ltd. 34,875 4,100 Suncor Energy, Inc. 105,780 1,155,617 Financials—8.1% 1,500 ACE, Ltd. 175,275 3,000 American Express Company 208,650 1,800 Ameriprise Financial, Inc. 191,556 6,800 Brixmor Property Group, Inc. (REIT) 175,576 4,100 Citizens Financial Group, Inc. 107,379 3,600 Discover Financial Services 193,032 6,600 Financial Select Sector SPDR Fund (ETF) 156,948 600 iShares Core S&P Mid-Cap ETF (ETF) 83,628 1,200 iShares Russell 2000 ETF (ETF) 135,012 4,800 JPMorgan Chase & Company 316,944 700 Morgan Stanley 22,267 1,850 PNC Financial Services Group, Inc. 176,324 800 SPDR S&P rust (ETF) 163,112 3,000 SPDR S&P Regional Banking (ETF) 125,760 7,600 Sunstone Hotel Investors, Inc. (REIT) 94,924 5,100 Tanger Factory Outlet Centers, Inc. (REIT) 166,770 4,250 U.S. Bancorp 181,348 4,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 92,352 3,500 Wells Fargo & Company 190,260 2,957,117 Health Care—11.1% 4,850 Abbott Laboratories 217,813 4,050 AbbVie, Inc. 239,922 1,100 * Allergan, PLC 343,750 4,200 Baxalta, Inc. 163,926 133 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2015 Shares Security Value Health Care (continued) 2,100 Baxter International, Inc. $ 80,115 2,100 Cardinal Health, Inc. 187,467 1,900 * Express Scripts Holding Company 166,079 3,900 Gilead Sciences, Inc. 394,641 2,700 Hill-Rom Holdings, Inc. 129,762 3,300 Johnson & Johnson 338,976 118 * Mallinckrodt, PLC 8,806 900 McKesson Corporation 177,507 2,000 Medtronic, PLC 153,840 3,900 Merck & Company, Inc. 205,998 2,500 * Mylan NV 135,175 10,550 Pfizer, Inc. 340,554 3,200 Phibro Animal Health Corporation – Class “A” 96,416 3,100 Thermo Fisher Scientific, Inc. 439,735 3,750 * VWR Corporation 106,163 2,400 Zoetis, Inc. 115,008 4,041,653 Industrials—5.1% 1,650 3M Company 248,556 2,700 Altra Industrial Motion Corporation 67,716 2,400 * Generac Holdings, Inc. 71,448 3,000 General Electric Company 93,450 2,500 Honeywell International, Inc. 258,925 2,700 ITT Corporation 98,064 250 Lockheed Martin Corporation 54,287 1,100 ManpowerGroup, Inc. 92,719 1,100 Nielsen Holdings, PLC 51,260 1,250 Ryder System, Inc. 71,038 1,200 Snap-On, Inc. 205,716 3,800 * TAL International Group, Inc. 60,420 1,800 Textainer Group Holdings, Ltd. 25,398 4,350 Textron, Inc. 182,744 3,300 Tyco International, PLC 105,237 1,700 United Technologies Corporation 163,319 1,850,297 Information Technology—9.7% 3,450 Apple, Inc. 363,147 5,500 * ARRIS International, PLC 168,135 1,400 Avago Technologies, Ltd. 203,210 10,900 Cisco Systems, Inc. 295,989 134 Shares Security Value Information Technology (continued) 2,400 * eBay, Inc. $ 11,500 EMC Corporation 295,320 5,600 Hewlett Packard Enterprise Company 85,120 5,800 HP, Inc. 68,672 7,000 Intel Corporation 241,150 900 International Business Machines Corporation 123,858 3,300 Juniper Networks, Inc. 91,080 4,400 Mentor Graphics Corporation 81,048 3,500 Methode Electronics, Inc. 111,405 7,500 Microsoft Corporation 416,100 1,000 * NXP Semiconductors NV 84,250 4,200 Oracle Corporation 153,426 1,800 * PTC, Inc. 62,334 900 * Qorvo, Inc. 45,810 3,300 QUALCOMM, Inc. 164,951 1,300 SanDisk Corporation 98,787 5,500 Symantec Corporation 115,500 1,200 * Synaptics, Inc. 96,408 1,800 TE Connectivity, Ltd. 116,298 3,547,950 Materials—.6% 1,300 International Paper Company 49,010 500 Praxair, Inc. 51,200 1,600 RPM International, Inc. 70,496 2,200 * Trinseo SA 62,040 232,746 Telecommunication Services—1.3% 6,400 AT&T, Inc. 220,224 5,100 Verizon Communications, Inc. 235,722 455,946 Utilities—.9% 2,700 AGL Resources, Inc. 172,287 5,400 Exelon Corporation 149,958 1,000 NiSource, Inc. 19,510 341,755 Total Value of Common Stocks (cost $19,066,182) 20,358,413 135 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2015 Principal Amount Security Value CORPORATE BONDS—21.7% Agriculture—.3% $ 100M Cargill, Inc., 6%, 11/27/2017 (a) $ Automotive—.3% 100M Johnson Controls, Inc., 5%, 3/30/2020 107,084 Chemicals—.8% 100M Agrium, Inc., 3.375%, 3/15/2025 91,412 100M CF Industries, Inc., 3.45%, 6/1/2023 93,227 100M Dow Chemical Co., 4.25%, 11/15/2020 104,906 289,545 Energy—1.9% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 107,205 100M Continental Resources, Inc., 5%, 9/15/2022 73,875 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 90,152 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 95,445 100M Suncor Energy, Inc., 6.1%, 6/1/2018 107,616 100M Valero Energy Corp., 9.375%, 3/15/2019 118,226 100M Weatherford International, LLC, 6.35%, 6/15/2017 97,625 690,144 Financial Services—3.2% 100M American Express Co., 7%, 3/19/2018 110,957 100M American International Group, Inc., 3.75%, 7/10/2025 99,303 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 110,959 100M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 104,069 100M BlackRock, Inc., 5%, 12/10/2019 110,629 ERAC USA Finance, LLC: 100M 4.5%, 8/16/2021 (a) 105,940 100M 3.3%, 10/15/2022 (a) 98,527 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 117,881 100M General Electric Capital Corp., 5.625%, 9/15/2017 106,653 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 106,143 100M Prudential Financial, Inc., 7.375%, 6/15/2019 116,141 1,187,202 Financials—4.3% Bank of America Corp.: 100M 5.65%, 5/1/2018 107,590 100M 5%, 5/13/2021 109,384 136 Principal Amount Security Value Financials (continued) $ 100M Barclays Bank, PLC, 5.125%, 1/8/2020 $ 109,984 100M Capital One Financial Corp., 3.75%, 4/24/2024 100,824 100M Citigroup, Inc., 6.125%, 11/21/2017 107,768 100M Deutsche Bank AG, 3.7%, 5/30/2024 99,776 100M Fifth Third Bancorp, 3.5%, 3/15/2022 101,481 200M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 202,584 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 108,037 100M 4.5%, 1/24/2022 107,947 100M Morgan Stanley, 6.625%, 4/1/2018 109,711 100M SunTrust Banks, Inc., 6%, 9/11/2017 106,268 100M U.S. Bancorp, 3.6%, 9/11/2024 101,732 100M Wells Fargo & Co., 4.6%, 4/1/2021 109,090 1,582,176 Food/Drug—.3% 100M CVS Health Corp., 3.875%, 7/20/2025 102,256 Forest Products/Container—.3% 100M Rock-Tenn Co., 4.9%, 3/1/2022 106,200 Health Care—1.4% 100M Biogen, Inc., 6.875%, 3/1/2018 109,597 100M Express Scripts Holding Co., 4.75%, 11/15/2021 107,363 100M Gilead Sciences, Inc., 3.65%, 3/1/2026 100,973 Laboratory Corp. of America Holdings: 100M 3.2%, 2/1/2022 98,277 100M 3.75%, 8/23/2022 100,788 516,998 Higher Education—.3% 100M Yale University, 2.086%, 4/15/2019 100,896 Information Technology—.5% 100M Apple, Inc., 2.5%, 2/9/2025 95,605 100M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 100,010 195,615 Manufacturing—.3% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 107,813 137 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2015 Principal Amount Security Value Media-Broadcasting—.6% $ 100M Comcast Corp., 5.15%, 3/1/2020 $ 111,796 100M DirecTV Holdings, LLC, 3.8%, 3/15/2022 100,770 212,566 Media-Diversified—.3% 100M Time Warner, Inc., 3.6%, 7/15/2025 97,542 Metals/Mining—.3% 100M Newmont Mining Corp., 5.125%, 10/1/2019 104,105 Real Estate Investment Trusts—2.0% 100M AvalonBay Communities, Inc., 3.5%, 11/15/2025 99,239 100M Boston Properties, LP, 5.875%, 10/15/2019 111,099 100M Digital Realty Trust, LP, 5.25%, 3/15/2021 108,103 100M HCP, Inc., 5.375%, 2/1/2021 109,011 100M ProLogis, LP, 3.35%, 2/1/2021 101,370 100M Simon Property Group, LP, 3.375%, 10/1/2024 101,057 100M Ventas Realty, LP, 4.75%, 6/1/2021 106,623 736,502 Retail-General Merchandise—.9% 100M Amazon.com, Inc., 4.8%, 12/5/2034 105,613 100M GAP, Inc., 5.95%, 4/12/2021 105,908 100M Home Depot, Inc., 5.875%, 12/16/2036 122,120 333,641 Telecommunications—.6% 200M Verizon Communications, Inc., 5.15%, 9/15/2023 220,217 Transportation—1.1% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 105,861 100M GATX Corp., 5.2%, 3/15/2044 95,791 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 104,154 100M Southwest Airlines Co., 2.65%, 11/5/2020 99,604 405,410 Utilities—2.0% 100M Dominion Gas Holdings, LLC, 2.8%, 11/15/2020 100,394 100M Duke Energy Progress, Inc., 4.15%, 12/1/2044 97,939 100M Electricite de France SA, 3.625%, 10/13/2025 (a) 97,956 138 Principal Amount Security Value Utilities (continued) $ 100M Ohio Power Co., 5.375%, 10/1/2021 $ 111,448 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 94,030 100M Sempra Energy, 9.8%, 2/15/2019 121,092 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 110,367 733,226 Total Value of Corporate Bonds (cost $8,090,115) 7,936,521 RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.1% Fannie Mae—5.4% 320M 3%, 6/1/2030 – 1/13/2046 (b) 323,444 745M 3.5%, 11/1/2028 – 1/13/2046 (b) 776,522 548M 4%, 7/1/2041 – 1/13/2046 (b) 580,270 139M 4.5%, 8/1/2041 151,243 134M 5%, 3/1/2042 148,153 1,979,632 Freddie Mac—.7% 131M 3.5%, 11/1/2042 – 7/1/2044 135,536 110M 4%, 7/1/2044 – 4/1/2045 116,876 252,412 Total Value of Residential Mortgage-Backed Securities (cost $2,232,381) 2,232,044 U.S. GOVERNMENT OBLIGATIONS—5.1% 100M U.S. Treasury Bonds, 3.125%, 8/15/2044 102,228 U.S. Treasury Notes: 500M 0.3052%, 1/31/2016 † 500,019 100M 0.3442%, 1/31/2017 † 99,999 100M 0.3342%, 4/30/2017 † 99,919 300M 0.4282%, 10/31/2017 † 299,754 200M 2%, 2/15/2023 198,875 550M 0.625%, 1/15/2024 (TIPS) 554,903 Total Value of U.S. Government Obligations (cost $1,884,580) 1,855,697 139 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2015 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS—1.8% Fannie Mae: $ 100M 1.5%, 11/30/2020 $ 98,293 300M 1.75%, 11/26/2019 301,710 250M 2.36%, 12/14/2022 248,369 Total Value of U.S. Government Agency Obligations (cost $646,478) 648,372 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—10.7% Federal Home Loan Bank: 500M 0.095%, 1/14/2016 499,980 400M 0.12%, 1/21/2016 399,974 1,200M 0.18%, 1/27/2016 1,199,893 600M 0.24%, 2/3/2016 599,880 700M 0.245%, 1/27/2016 699,938 500M 0.25%, 1/7/2016 499,994 Total Value of Short-Term U.S. Government Agency Obligations (cost $3,899,524) 3,899,659 Total Value of Investments (cost $35,819,260) 101.2 % 36,930,706 Excess of Liabilities Over Other Assets (1.2 ) (421,685) Net Assets 100.0 % $36,509,021 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates on adjustable rate bonds are determined and reset periodically. The interest rates shown are the rates in effect of December 31, 2015. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 140 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 20,358,413 $ — $ — $ 20,358,413 Corporate Bonds — 7,936,521 — 7,936,521 Residential Mortgage-Backed Securities — 2,232,044 — 2,232,044 U.S. Government Obligations — 1,855,697 — 1,855,697 U.S. Government Agency Obligations — 647,372 — 647,372 Short-Term U.S. Government Agency Obligations — 3,899,659 — 3,899,659 Total Investments in Securities* $ 20,358,413 $ 16,571,293 $ — $ 36,929,706 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 141 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 BALANCED CASH EQUITY FUND FOR GROWTH & INCOME MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Assets Investments in securities: At identified cost $ 5,492,867 $ 13,802,497 $ 83,725,115 $ 97,714,622 $ 30,632,440 $ 292,561,369 $ 95,323,958 At value (Note 1A) $ 5,439,924 $ 13,802,497 $ 106,924,001 $ 93,621,616 $ 30,631,963 $ 455,730,495 $ 132,617,424 Cash 310,220 483,736 765,558 676,225 707,353 939,960 808,104 Receivables: Investment securities sold — — 97,021 430,773 — 355 — Interest and dividends 22,328 288 193,692 1,380,316 102,894 883,187 356,281 Trust shares sold 10,574 75 62,433 97,421 31,828 113,245 79,919 Other assets — 405 4,371 4,213 1,302 18,893 5,473 Total Assets 5,783,046 14,287,001 108,047,076 96,210,564 31,475,340 457,686,135 133,867,201 Liabilities Payables: Investment securities purchased 718,572 — 797,799 1,044,588 1,628,714 33,249 — Trust shares redeemed — 315,293 147,478 49,317 39,569 246,914 55,808 Accrued advisory fees 2,367 — 68,315 60,612 15,141 287,251 84,720 Accrued expenses 16,048 13,324 17,002 22,564 15,195 32,113 35,465 Total Liabilities 736,987 328,617 1,030,594 1,177,081 1,698,619 599,527 175,993 Net Assets $ 5,046,059 $ 13,958,384 $ 107,016,482 $ 95,033,483 $ 29,776,721 $ 457,086,608 $ 133,691,208 Net Assets Consist of: Capital paid in $ 5,101,473 $ 13,958,384 $ 77,986,330 $ 118,630,424 $ 30,164,054 $ 266,937,346 $ 106,574,341 Undistributed net investment income (deficit) (1,149 ) — 2,153,046 4,590,953 637,207 6,459,887 1,623,198 Accumulated net realized gain (loss) on investments and foreign currency transactions (1,322 ) — 3,678,220 (24,094,888 ) (1,024,063 ) 20,520,249 (11,786,229 Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions (52,943 ) — 23,198,886 (4,093,006 ) (477 ) 163,169,126 37,279,898 Total $ 5,046,059 $ 13,958,384 $ 107,016,482 $ 95,033,483 $ 29,776,721 $ 457,086,608 $ 133,691,208 Shares of beneficial interest outstanding (Note 2) 513,132 13,958,384 5,347,443 15,668,361 3,060,462 10,601,755 6,252,882 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 9.83 $ 1.00 $ 20.01 $ 6.07 $ 9.73 $ 43.11 $ 21.38 142 See notes to financial statements 143 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL TOTAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS RETURN Assets Investments in securities: At identified cost $ 60,610,964 $ 5,778,291 $ 36,691,536 $ 5,141,247 $ 36,877,912 $ 172,462,834 $ 35,819,260 At value (Note 1A) $ 60,817,904 $ 5,750,911 $ 39,464,568 $ 5,211,764 $ 47,141,946 $ 199,371,817 $ 36,930,706 Cash 489,977 272,474 844,188 233,447 843,604 1,061,944 364,396 Receivables: Investment securities sold — — 58,945 — — 2,085,746 — Interest and dividends 768,976 23,316 61,992 24,911 14,677 287,663 145,740 Trust shares sold 69,563 95,642 139,242 15,982 72,116 124,294 115,073 Other assets 2,694 182 1,554 14,537 1,874 8,573 1,426 Total Assets 62,149,114 6,142,525 40,570,489 5,500,641 48,074,217 202,940,037 37,557,341 Liabilities Payables: Investment securities purchased — 290,699 415,221 — — 600,349 1,010,187 Trust shares redeemed 82,057 329 56 60 32,505 65,046 125 Accrued advisory fees 31,701 2,794 25,135 3,284 30,675 129,363 22,772 Accrued expenses 14,942 12,253 16,065 15,388 13,785 24,384 15,236 Total Liabilities 128,700 306,075 456,477 18,732 76,965 819,142 1,048,320 Net Assets $ 62,020,414 $ 5,836,450 $ 40,114,012 $ 5,481,909 $ 47,997,252 $ 202,120,895 $ 36,509,021 Net Assets Consist of: Capital paid in $ 62,450,228 $ 5,866,277 $ 37,916,276 $ 5,343,101 $ 34,075,923 $ 160,677,207 $ 35,342,778 Undistributed net investment income 1,193,267 14,453 185,108 37,714 302,470 1,100,614 338,962 Accumulated net realized gain (loss) on investments (1,830,021 ) (16,900 ) (760,404 ) 30,577 3,354,825 13,434,091 (284,165 ) Net unrealized appreciation (depreciation) in value of investments 206,940 (27,380 ) 2,773,032 70,517 10,264,034 26,908,983 1,111,446 Total $ 62,020,414 $ 5,836,450 $ 40,114,012 $ 5,481,909 $ 47,997,252 $ 202,120,895 $ 36,509,021 Shares of beneficial interest outstanding (Note 2) 5,798,642 602,268 2,722,367 539,852 3,433,408 6,237,364 3,047,179 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 10.70 $ 9.69 $ 14.73 $ 10.15 $ 13.98 $ 32.40 $ 11.98 144 See notes to financial statements 145 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2015 BALANCED CASH EQUITY FUND FOR GROWTH & INCOME * MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Investment Income Income: Interest $ 6,311 $ 10,372 $ 2,544 $ 5,673,408 $ 715,927 $ 2,721 $ 675 Dividends 9,366 (a) — 3,033,636 (b) — — 10,215,393 (c) 2,810,302 (d) Total income 15,677 10,372 3,036,180 5,673,408 715,927 10,218,114 2,810,977 Expenses (Notes 1 and 4): Advisory fees 4,878 59,670 819,548 744,065 226,964 3,560,457 1,008,680 Professional fees 13,510 16,017 22,175 21,375 15,931 61,177 27,556 Custodian fees and expenses 600 3,883 8,705 12,322 7,505 20,324 72,930 Reports and notices to shareholders 250 3,238 13,078 15,028 5,115 52,030 16,682 Registration fees 1,431 180 129 136 134 135 131 Trustees’ fees 9 408 5,655 5,143 1,573 25,147 6,959 Other expenses 444 3,287 14,974 52,944 15,163 42,649 36,525 Total expenses 21,122 86,683 884,264 851,013 272,385 3,761,919 1,169,463 Less: Expenses waived and/or assumed (Note 4) (976 ) (76,282 ) — — (45,393 ) — — Expenses paid indirectly (Note 1G) — (29 ) (1,151 ) (935 ) (154 ) (3,693 ) (254 ) Net expenses 20,146 10,372 883,113 850,078 226,838 3,758,226 1,169,209 Net investment income (loss) (4,469 ) — 2,153,067 4,823,330 489,089 6,459,888 1,641,768 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments (1,322 ) — 3,748,544 (4,413,836 ) (326,405 ) 22,045,976 (21,083 ) Foreign currency transactions (Note 1C) — (18,761 ) Net realized gain (loss) on investments and foreign currency transactions (1,322 ) — 3,748,544 (4,413,836 ) (326,405 ) 22,045,976 (39,844 ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (52,943 ) — (7,005,482 ) (2,252,019 ) (133,306 ) (43,062,986 ) 2,994,815 Net gain (loss) on investments and foreign currency transactions (54,265 ) — (3,256,938 ) (6,665,855 ) (459,711 ) (21,017,010 ) 2,954,971 Net Increase (Decrease) in Net Assets Resulting from Operations $ (58,734 ) $ — $ (1,103,871 ) $ (1,842,525 ) $ 29,378 $ (14,557,122 ) $ 4,596,739 * From November 2, 2015 (commencement of operations) to December 31, 2015. (a) Net of $44 foreign taxes withheld (b) Net of $8,202 foreign taxes withheld (c) Net of $21,558 foreign taxes withheld (d) Net of $293,610 foreign taxes withheld 146 See notes to financial statements 147 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2015 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL TOTAL GRADE BOND OPPORTUNITY ESTATE* GROWTH SITUATIONS RETURN Investment Income Income: Interest $ 2,393,502 $ 56,986 $ 608 $ — $ 171 $ 2,667 $ 278,541 Dividends — —­ 492,837 (e) 98,928 687,283 2,803,068 403,655 (f) Total income 2,393,502 56,986 493,445 98,928 687,454 2,805,735 682,196 Expenses (Notes 1 and 4): Advisory fees 472,165 27,682 260,870 20,210 349,528 1,599,172 244,104 Professional fees 16,736 16,985 14,334 30,898 15,163 35,630 13,885 Custodian fees and expenses 6,111 4,669 19,176 4,035 3,848 12,816 13,079 Reports and notices to shareholders 8,799 51 5,341 998 6,418 24,421 6,644 Registration fees 138 1,464 129 1,484 887 133 130 Trustees’ fees 3,266 175 1,729 109 2,383 11,012 1,641 Other expenses 13,609 7,565 7,255 3,506 6,952 23,653 11,456 Total expenses 520,824 58,591 308,834 61,240 385,179 1,706,837 290,939 Less: Expenses waived (Note 4) (94,433 ) (5,537 ) — Expenses paid indirectly (Note 1G) (465 ) (43 ) (502 ) (26 ) (184 ) (1,717 ) (309 ) Net expenses 425,926 53,011 308,332 61,214 384,995 1,705,120 290,630 Net investment income 1,967,576 3,975 185,113 37,714 302,459 1,100,615 391,566 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments 386,873 (4,776 ) (424,803 ) 30,577 3,355,150 13,583,984 (176,397 ) Net unrealized appreciation (depreciation) on investments (2,593,994 ) (20,972 ) (491,446 ) 70,517 (2,275,973 ) (15,432,445 ) (831,926 ) Net gain (loss) on investments (2,207,121 ) (25,748 ) (916,249 ) 101,094 1,079,177 (1,848,461 ) (1,008,323 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ (239,545 ) $ (21,773 ) $ (731,136 ) $ 138,808 $ 1,381,636 $ (747,846 ) $ (616,757 ) * From May 1, 2015 (commencement of operations) to December 31, 2015. (e) Net of $126 foreign taxes withheld (f) Net of $829 foreign taxes withheld 148 See notes to financial statements 149 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS BALANCED INCOME CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME Year Ended December 31 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ (4,469 ) $ — $ — $ 2,153,067 $ 1,821,748 $ 4,823,330 $ 4,814,307 Net realized gain (loss) on investments (1,322 ) — — 3,748,544 3,841,139 (4,413,836 ) 389,912 Net unrealized appreciation (depreciation) of investments (52,943 ) — — (7,005,482 ) 2,582,413 (2,252,019 ) (4,402,351 ) Net increase (decrease) in net assets resulting from operations (58,734 ) — — (1,103,871 ) 8,245,300 (1,842,525 ) 801,868 Distributions to Shareholders Net investment income — — — (1,821,769 ) (1,692,596 ) (5,371,141 ) (5,169,204 ) Net realized gains — — — (3,844,993 ) (4,129,108 ) — — Total distributions — — — (5,666,762 ) (5,821,704 ) (5,371,141 ) (5,169,204 ) Trust Share Transactions Proceeds from shares sold 5,105,056 36,597,803 42,552,656 5,315,023 8,118,552 5,334,276 8,401,510 Reinvestment of distributions — — — 5,666,762 5,821,704 5,371,141 5,169,204 Cost of shares redeemed (263 ) (32,616,953 ) (43,527,282 ) (6,736,210 ) (5,450,729 ) (7,107,965 ) (5,742,002 ) Net increase (decrease) from trust share transactions 5,104,793 3,980,850 (974,626 ) 4,245,575 8,489,527 3,597,452 7,828,712 Net increase (decrease) in net assets 5,046,059 3,980,850 (974,626 ) (2,525,058 ) 10,913,123 (3,616,214 ) 3,461,376 Net Assets Beginning of year — 9,977,534 10,952,160 109,541,540 98,628,417 98,649,697 95,188,321 End of year † $ 5,046,059 $ 13,958,384 $ 9,977,534 $ 107,016,482 $ 109,541,540 $ 95,033,483 $ 98,649,697 †Includes undistributed net investment income (deficit) of $ (1,149 ) $ — $ — $ 2,153,046 $ 1,821,748 $ 4,590,953 $ 4,654,859 Trust Shares Issued and Redeemed Sold 513,159 36,597,803 42,552,656 260,788 393,394 845,118 1,253,054 Issued for distributions reinvested — — — 273,229 296,119 844,519 780,847 Redeemed (27 ) (32,616,953 ) (43,527,282 ) (331,942 ) (264,808 ) (1,125,292 ) (855,036 ) Net increase (decrease) in trust shares outstanding 513,132 3,980,850 (974,626 ) 202,075 424,705 564,345 1,178,865 * From November 2, 2015 (commencement of operations) to December 31, 2015. 150 See notes to financial statements 151 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GOVERNMENT GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 489,089 $ 557,861 $ 6,459,888 $ 5,622,556 $ 1,641,768 $ 1,463,608 $ 1,967,576 $ 1,701,642 Net realized gain (loss) on investments and foreign currency transactions (326,405 ) 155,039 22,045,976 25,731,545 (39,844 ) 2,973,428 386,873 1,216,895 Net unrealized appreciation (depreciation) of investments and foreign currency transactions (133,306 ) 210,134 (43,062,986 ) 4,161,730 2,994,815 (1,381,288 ) (2,593,994 ) 538,790 Net increase (decrease) in net assets resulting from operations 29,378 923,034 (14,557,122 ) 35,515,831 4,596,739 3,055,748 (239,545 ) 3,457,327 Distributions to Shareholders Net investment income (691,893 ) (784,013 ) (5,622,525 ) (5,573,499 ) (1,462,160 ) (1,447,791 ) (2,627,252 ) (2,449,388 ) Net realized gains — — (25,760,338 ) (3,093,486 ) — Total distributions (691,893 ) (784,013 ) (31,382,863 ) (8,666,985 ) (1,462,160 ) (1,447,791 ) (2,627,252 ) (2,449,388 ) Trust Share Transactions Proceeds from shares sold 1,608,669 2,155,159 7,516,405 9,943,269 4,030,067 5,628,877 4,429,133 5,433,008 Reinvestment of distributions 691,893 784,013 31,382,863 8,666,985 1,462,160 1,447,791 2,627,252 2,449,388 Cost of shares redeemed (2,572,137 ) (2,850,062 ) (28,469,280 ) (27,285,089 ) (6,209,304 ) (5,892,325 ) (5,371,890 ) (4,251,021 ) Net increase (decrease) from trust share transactions (271,575 ) 89,110 10,429,988 ) (8,674,835 ) (717,077 ) 1,184,343 1,684,495 3,631,375 Net increase (decrease) in net assets (934,090 ) 228,131 (35,509,997 ) 18,174,011 2,417,502 2,792,300 (1,182,302 ) 4,639,314 Net Assets Beginning of year 30,710,811 30,482,680 492,596,605 474,422,594 131,273,706 128,481,406 63,202,716 58,563,402 End of year † $ 29,776,721 $ 30,710,811 $ 457,086,608 $ 492,596,605 $ 133,691,208 $ 131,273,706 $ 62,020,414 $ 63,202,716 †Includes undistributed net investment income of $ 637,207 $ 691,883 $ 6,459,887 $ 5,622,557 $ 1,623,198 $ 1,462,187 $ 1,193,267 $ 1,541,764 Trust Shares Issued and Redeemed Sold 164,579 218,414 167,819 218,789 188,538 265,505 408,445 490,396 Issued for distributions reinvested 70,673 80,247 678,695 197,516 67,381 69,372 241,253 226,167 Redeemed (262,643 ) (288,676 ) (629,540 ) (600,449 ) (291,068 ) (277,543 ) (494,176 ) (384,124 ) Net increase (decrease) in trust shares outstanding (27,391 ) 9,985 216,974 (184,144 ) (35,149 ) 57,334 155,522 332,439 152 See notes to financial statements 153 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION REAL HIGH QUALITY BOND OPPORTUNITY ESTATE SELECT GROWTH Year Ended December 31 * ** Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 3,975 $ (32,501 ) $ 185,113 $ 60,296 $ 37,714 $ 302,459 $ 167,049 Net realized gain (loss) on investments (4,776 ) 233 (424,803 ) (326,693 ) 30,577 3,355,150 2,393,581 Net unrealized appreciation (depreciation) of investments (20,972 ) (6,408 ) (491,446 ) 1,563,896 70,517 (2,275,973 ) 2,427,906 Net increase (decrease) in net assets resulting from operations (21,773 ) (38,676 ) (731,136 ) 1,297,499 138,808 1,381,636 4,988,536 Distributions to Shareholders Net investment income — — (60,301 ) — — (167,038 ) (125,761 ) Net realized gains — — — (7,787 ) — (2,393,572 ) (41,015 ) Total distributions — — (60,301 ) (7,787 ) — (2,560,610 ) (166,776 ) Trust Share Transactions Proceeds from shares sold 3,413,609 2,619,930 16,416,999 13,087,780 5,379,891 5,806,585 5,841,359 Reinvestment of distributions — — 60,301 7,787 — 2,560,610 166,776 Cost of shares redeemed (116,645 ) (19,995 ) (3,051,700 ) (532,614 ) (36,790 ) (2,777,732 ) (2,249,337 ) Net increase from trust share transactions 3,296,964 2,599,935 13,425,600 12,562,953 5,343,101 5,589,463 3,758,798 Net increase in net assets 3,275,191 2,561,259 12,634,163 13,852,665 5,481,909 4,410,489 8,580,558 Net Assets Beginning of year 2,561,259 — 27,479,849 13,627,184 — 43,586,763 35,006,205 End of year † $ 5,836,450 $ 2,561,259 $ 40,114,012 $ 27,479,849 $ 5,481,909 $ 47,997,252 $ 43,586,763 †Includes undistributed net investment income (deficit) of $ 14,453 $ (1,646 ) $ 185,108 $ 60,296 $ 37,714 $ 302,470 $ 167,049 Trust Shares Issued and Redeemed Sold 351,206 265,066 1,074,011 915,743 543,588 409,840 437,045 Issued for distributions reinvested — — 3,867 552 — 180,198 12,878 Redeemed (11,967 ) (2,037 ) (202,544 ) (37,007 ) (3,736 ) (196,062 ) (168,982 ) Net increase in trust shares outstanding 339,239 263,029 875,334 879,288 539,852 393,976 280,941 * From July 1, 2014 (commencement of operations) to December 31, 2014. ** From May 1, 2015 (commencement of operations) to December 31, 2015. 154 See notes to financial statements 155 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SPECIAL SITUATIONS TOTAL RETURN Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,100,615 $ 1,331,338 $ 391,566 $ 199,218 Net realized gain (loss) on investments 13,583,984 9,214,245 (176,397 ) (39,546 ) Net unrealized appreciation (depreciation) of investments (15,432,445 ) 1,898,988 (831,926 ) 1,077,249 Net increase (decrease) in net assets resulting from operations (747,846 ) 12,444,571 (616,757 ) 1,236,921 Distributions to Shareholders Net investment income (1,331,340 ) (948,767 ) (305,447 ) (17,034 ) Net realized gains (9,169,641 ) (33,976,971 ) — — Total distributions (10,500,981 ) (34,925,738 ) (305,447 ) (17,034 ) Trust Share Transactions Proceeds from shares sold 4,578,638 5,127,856 11,110,483 14,856,310 Reinvestment of distributions 10,500,981 34,925,738 305,447 17,034 Cost of shares redeemed (10,655,406 ) (9,841,042 ) (2,581,178 ) (939,053 ) Net increase from trust share transactions 4,424,213 30,212,552 8,834,752 13,934,291 Net increase (decrease) in net assets (6,824,614 ) 7,731,385 7,912,548 15,154,178 Net Assets Beginning of year 208,945,509 201,214,124 28,596,473 13,442,295 End of year † $ 202,120,895 $ 208,945,509 $ 36,509,021 $ 28,596,473 †Includes undistributed net investment income of $ 1,100,614 $ 1,331,339 $ 338,962 $ 204,014 Trust Shares Issued and Redeemed Sold 136,051 151,084 908,647 1,245,483 Issued for distributions reinvested 307,676 1,082,297 24,416 1,461 Redeemed (311,438 ) (291,150 ) (211,680 ) (78,453 ) Net increase in trust shares outstanding 132,289 942,231 721,383 1,168,491 156 See notes to financial statements 157 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Balanced Income Fund, Cash Management Fund, Equity Income Fund, Fund For Income, Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. Each Fund is diversified except for Real Estate Fund which is non-diversified. The objective of each Fund as of December 31, 2015 is as follows: Balanced Income Fund seeks income as its primary objective and has a secondary objective of capital appreciation. Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. 158 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Cash Management Fund, are priced based upon valuations that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of Foresters Investment Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use estimates from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. 159 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Cash Management Fund are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. 160 The aggregate value by input level, as of December 31, 2015, for each Fund’s investments is included following each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2015, capital loss carryovers were as follows: Not Subject to Expiration Fund Total 2016 2017 2018 Long Term Short Term Balanced Income $ 1,322 $ — $ — $ — $ — $ 1,322 Fund For Income 24,088,699 3,694,844 15,502,053 — 3,554,607 1,337,195 Government 1,023,896 — — — 217,741 806,155 International 11,471,145 1,810,164 8,389,229 1,032,753 — 238,999 Investment Grade 1,829,332 684,231 1,145,101 — — — Limited Duration High Quality Bond 16,900 — — — 52 16,848 Opportunity 698,552 — 698,552 Total Return 274,892 — — — 98,142 176,750 During the year ended December 31, 2015, the Investment Grade Fund utilized capital loss carryovers in the amount of $75,694. As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2012 – 2014, or expected to be taken in the Funds’ 2015 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 161 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. 162 G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balances of the Funds. For the year ended December 31, 2015, the Funds received credits in the amount of $3,154. For the period January 1, 2015 through March 15, 2015, Brown Brothers Harriman & Co. served as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2015, the Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $6,308 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the year ended December 31, 2015, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies, were as follows: 163 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Balanced Income $ 4,830,524 $ 834,158 $ 598,430 $ 98,492 Equity Income 27,970,377 24,811,408 — — Fund For Income 47,952,600 43,023,278 — — Government 14,758,031 18,628,531 10,926,309 7,564,897 Growth & Income 110,682,008 131,139,617 — — International 35,395,866 38,495,635 — — Investment Grade 22,773,956 22,602,612 1,269,063 — Limited Duration High Quality Bond 5,787,063 2,683,014 677,744 630,744 Opportunity 25,274,642 14,733,746 — — Real Estate 5,790,581 650,807 — — Select Growth 22,814,767 19,595,248 — — Special Situations 95,002,821 104,962,404 — — Total Return 18,780,109 11,142,557 902,645 652,703 At December 31, 2015, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Balanced Income $ 5,494,016 $ 18,908 $ 73,000 $ (54,092 ) Equity Income 83,781,386 26,596,424 3,453,809 23,142,615 Fund For Income 98,521,348 649,822 5,549,554 (4,899,732 ) Government 30,632,606 266,322 266,965 (643 ) Growth & Income 294,025,028 175,088,510 13,383,043 161,705,467 International 95,639,041 38,520,596 1,542,213 36,978,383 Investment Grade 62,012,995 693,136 1,888,227 (1,195,091 ) Limited Duration High Quality Bond 5,821,949 675 71,713 (71,038 ) Opportunity 36,753,388 4,860,960 2,149,780 2,711,180 Real Estate 5,144,614 260,914 193,764 67,150 Select Growth 36,887,912 11,676,066 1,412,032 10,264,034 Special Situations 172,621,773 38,104,872 11,354,828 26,750,044 Total Return 36,029,912 2,448,759 1,547,965 900,794 164 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Foresters Investor Services, Inc. (“FIS”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the year ended December 31, 2015, total trustee fees accrued by the Funds amounted to $65,209. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended December 31, 2015, FIMCO has voluntarily waived advisory fees in the amount of $976 on Balanced Income Fund, $45,393 on Government Fund, $94,433 on Investment Grade Fund and $5,537 on Limited Duration High Quality Bond Fund in order to limit the advisory fees on these Funds to .60% of their average daily net assets. During the year ended December 31, 2015, FIMCO has voluntarily waived the Cash Management Fund’s entire advisory fee of $59,670 and assumed $16,612 of other Fund expenses to prevent a negative yield on the Fund’s shares. For the year ended December 31, 2015, total advisory fees accrued to FIMCO were $9,397,993 of which $206,009 was voluntarily waived by FIMCO as noted above. Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At December 31, 2015, the Equity Income Fund one 144A security with a value of $197,400 representing .2% of the Fund’s net assets, the Fund For Income held one hundred forty-four 144A securities with an aggregate value of $36,927,012 representing 38.9% of the Fund’s net assets, the Government Fund held one 144A security with a value of $127,012 representing .4%. of the Fund’s net assets, the Investment Grade Fund held twenty-one 144A securities with an aggregate value of $7,891,538 representing 12.7% of the Fund’s net assets, the Limited Duration High Quality Bond Fund held one 144A security with a value of $111,006 representing 1.9% of the Fund’s net assets and the Total Return Fund held eight 144A securities with an aggregate value of $827,318 representing 2.3% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified 165 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At December 31, 2015, the Cash Management Fund held three Section 4(2) securities with an aggregate value of $1,298,839 representing 9.3% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in derivatives such as futures contracts and options on futures contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures 166 transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. Derivatives may be difficult to sell, unwind or value. For the year ended December 31, 2015, the Funds had no investments in interest rate futures contracts or options. 7. High Yield Credit Risk —The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended December 31, 2015 and 2014 were as follows: 167 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 Distributions Distributions Declared in 2015 Declared in 2014 Ordinary Long-Term Ordinary Long-Term Fund Income Capital Gain Total Income Capital Gain Total Equity Income $ 1,821,769 $ $ $ 1,692,587 $ 4,129,117 $ Fund For Income 5,371,141 — 5,371,141 5,169,204 — 5,169,204 Government 691,893 — 691,893 784,013 — 784,013 Growth & Income 8,384,208 22,998,655 31,382,863 5,573,482 3,093,503 8,666,985 International 1,462,160 — 1,462,160 1,447,791 — 1,447,791 Investment Grade 2,627,252 — 2,627,252 2,449,388 — 2,449,388 Opportunity 60,301 — 60,301 — 7,787 7,787 Select Growth 383,817 2,176,793 2,560,610 125,763 41,013 166,776 Special Situations 1,466,726 9,034,255 10,500,981 6,191,671 28,734,067 34,925,738 Total Return 305,447 — 305,447 17,034 — 17,034 As of December 31, 2015, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Accumulated Capital Other Unrealized Distributable Ordinary Capital Loss Accumulated Appreciation Earnings Fund Income Gains Carryover Losses * (Depreciation ) (Deficit ) ** Balanced Income $ — $ — $ (1,322 ) $ — $ (54,092 ) $ (55,414 ) Equity Income 2,153,046 3,734,490 — — 23,142,616 29,030,152 Fund For Income 5,391,490 — (24,088,699 ) — (4,899,732 ) (23,596,941 ) Government 637,207 — (1,023,896 ) — (644 ) (387,333 ) Growth & Income 6,459,887 21,983,908 — — 161,705,467 190,149,262 International† 1,623,198 — (11,471,145 ) — 36,964,814 27,116,867 Investment Grade 2,594,609 — (1,829,332 ) — (1,195,091 ) (429,814 ) Limited Duration High Quality Bond 58,111 — (16,900 ) — (71,038 ) (29,827 ) Opportunity 185,108 — (698,552 ) — 2,711,180 2,197,736 Real Estate 54,201 17,456 — — 67,151 138,808 Select Growth 302,470 3,354,825 — — 10,264,034 13,921,329 Special Situations 1,100,614 13,593,030 — — 26,750,044 41,443,688 Total Return 540,341 — (274,892 ) — 900,794 1,166,243 *Other accumulated losses consist of post-October loss deferrals and capital loss carryovers that cannot yet be utilized. **Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales, foreign currency transactions and amortization of bond premium and discounts. † Includes currency depreciation for International Fund in the amount of $13,568. 168 For the year ended December 31, 2015, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate investment trusts, bond premium amortization, foreign currency transactions, paydowns on securities and expiration of capital loss carryovers. Undistributed Accumulated Capital Ordinary Capital Fund Paid In Income Gains (Losses ) Balanced Income $ (3,320 ) $ 3,320 $ — Fund For Income (433,726 ) 483,905 (50,179 ) Government (37,942 ) 148,128 (110,186 ) Growth & Income — (33 ) 33 International — (18,597 ) 18,597 Investment Grade — 311,179 (311,179 ) Limited Duration High Quality Bond — 12,124 (12,124 ) Total Return — 48,829 (48,829 ) 9. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by 169 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2015 Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.35% of its net assets as of December 31, 2015. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of December 31, 2015. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 10. Name Changes Events —On September 21, 2015, First Investors Management Company, Inc. changed its name to Foresters Investment Management Company, Inc., First Investors Corporation changed its name to Foresters Financial Services, Inc. and Administrative Data Management Corp. changed its name to Foresters Investor Services, Inc. The name changes did not result in any changes in the organization, management or corporate structure of the entities and did not affect the provisions of any currently existing agreements between the companies and the First Investors Funds. 11. Subsequent Events —Subsequent events occurring after December 31, 2015 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 170 This page left intentionally blank. 171 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31 except as otherwise indicated. P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Net Asset Net Assets ** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Year Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gains Distributions of Year Return * (in millions) Credits *** Income (Loss) Expenses *** Income (Loss) Rate BALANCED INCOME FUND 2015(c) $10.00 — $(.17 ) $(.17 ) — — — $ 9.83 (1.70 )%†† $ 5 3.10 %† (.70 )%† 3.25 %† (.85 )%† 26 %†† CASH MANAGEMENT FUND 2011 $ 1.00 — $ 1.00 .00 % $ 12 .13 %(b) .00 % .99 % (.86 )% N/A 2012 1.00 — 1.00 .00 12 .12 (b) .00 .99 (.87 ) N/A 2013 1.00 — 1.00 .00 11 .10 (b) .00 .99 (.89 ) N/A 2014 1.00 — 1.00 .00 10 .08 (b) .00 .99 (.91 ) N/A 2015 1.00 — 1.00 .00 14 .13 (b) .00 1.09 (.96 ) N/A EQUITY INCOME FUND (i) 2011 $15.06 $.30 $(.06 ) $ .24 $.31 $— $.31 $14.99 1.53 % $ 69 .87 % 1.94 % N/A N/A 32 % 2012 14.99 .38 1.29 1.67 .30 — .30 16.36 11.20 74 .87 2.37 N/A N/A 39 2013 16.36 .36 4.55 4.91 .38 — .38 20.89 30.53 99 .82 1.97 N/A N/A 31 2014 20.89 .35 1.28 1.63 .36 .87 1.23 21.29 8.26 110 .81 1.76 N/A N/A 25 2015 21.29 .40 (a) (.58 ) (.18 ) .35 .75 1.10 20.01 (1.03 ) 107 .81 1.97 N/A N/A 24 FUND FOR INCOME (h) 2011 $ 6.54 $.43 $(.07 ) $ .36 $.48 — $.48 $ 6.42 5.66 % $ 74 .88 % 6.68 % N/A N/A 63 % 2012 6.42 .41 .42 .83 .44 — .44 6.81 13.51 84 .88 6.11 N/A N/A 61 2013 6.81 .36 .09 .45 .42 — .42 6.84 6.88 95 .88 5.37 N/A N/A 56 2014 6.84 .34 (.28 ) .06 .37 — .37 6.53 .79 99 .85 4.88 N/A N/A 41 2015 6.53 .30 (a) (.40 ) (.10 ) .36 — .36 6.07 (1.85 ) 95 .86 4.86 N/A N/A 45 GOVERNMENT FUND 2011 $10.35 $.28 $ .26 $ .54 $.36 — $.36 $10.53 5.41 % $ 29 .81 % 2.70 % .96 % 2.55 % 33 % 2012 10.53 .20 — .20 .31 — .31 10.42 1.95 32 .75 2.10 .90 1.95 46 2013 10.42 .18 (.43 ) (.25 ) .27 — .27 9.90 (2.47 ) 30 .76 1.76 .91 1.61 118 2014 9.90 .18 .13 .31 .26 — .26 9.95 3.14 31 .74 1.82 .89 1.67 103 2015 9.95 .16 (a) (.15 ) .01 .23 — .23 9.73 .04 30 .75 1.62 .90 1.47 87 172 173 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets ** Waived or Assumed Net Asset Net Net Realized Net Asset Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Year Before Fee Investment Income Turnover of Period (Loss) Investments Operations Income Gains Distributions of Year Return * (in millions) Credits *** Income (Loss) Expenses *** (Loss) Rate GROWTH & INCOME FUND 2011 $28.37 $.44 $ .25 $ .69 $.50 $ — $ .50 $28.56 2.37 % $321 .81 % 1.51 % N/A N/A 26 % 2012 28.56 .61 4.35 4.96 .44 — .44 33.08 17.45 357 .80 1.87 N/A N/A 21 2013 33.08 .53 11.89 12.42 .61 — .61 44.89 38.06 474 .79 1.34 N/A N/A 23 2014 44.89 .54 2.82 3.36 .53 .29 .82 47.43 7.65 493 .78 1.18 N/A N/A 21 2015 47.43 .60 (a) (1.87 ) (1.27 ) .55 2.50 3.05 43.11 (3.12 ) 457 .78 1.33 N/A N/A 23 INTERNATIONAL FUND 2011 $16.70 $ .39 $ (.29 ) $ .10 $.36 — $ .36 $16.44 .64 % $106 .96 % 2.26 % N/A N/A 32 % 2012 16.44 .28 3.12 3.40 .27 — .27 19.57 20.85 122 .94 1.53 N/A N/A 41 2013 19.57 .24 1.08 1.32 .27 — .27 20.62 6.77 128 .92 1.21 N/A N/A 35 2014 20.62 .23 .26 .49 .23 — .23 20.88 2.39 131 .92 1.10 N/A N/A 28 2015 20.88 .26 (a) .47 .73 .23 — .23 21.38 3.49 134 .87 1.22 N/A N/A 27 INVESTMENT GRADE FUND 2011 $10.74 $ .47 $ .17 $ .64 $.52 — $ .52 $10.86 6.23 % $ 47 .71 % 4.17 % .86 % 4.02 % 29 % 2012 10.86 .43 .76 1.19 .48 — .48 11.57 11.23 57 .70 3.73 .85 3.58 28 2013 11.57 .42 (.51 ) (.09 ) .45 — .45 11.03 (.80 ) 59 .70 3.49 .85 3.34 39 2014 11.03 .42 .21 .63 .46 — .46 11.20 5.86 63 .69 2.78 .84 2.63 45 2015 11.20 .34 (a) (.37 ) (.03 ) .47 — .47 10.70 (.35 ) 62 .68 3.12 .83 2.97 37 LIMITED DURATION HIGH QUALITY BOND FUND 2014(e) $10.00 $(.13 ) $ (.13 ) $ (.26 ) — — — $ 9.74 (2.60 )%†† $ 3 5.82 %† (4.25 )%† 5.97 %† (4.40 )%† 11 %†† 2015 9.74 .01 (a) (.06 ) (.05 ) — — — 9.69 (.51 ) 6 1.44 .11 1.59 (.04 ) 94 OPPORTUNITY FUND 2012(f) $10.00 $(.05 ) $ .11 $ .06 $— $ — $ — $10.06 .60 %†† $ 1 16.84 %† (13.27 )%† N/A N/A 0 %†† 2013 10.06 (.04 ) 4.06 4.02 — — — 14.08 39.96 14 2.28 (.79 ) N/A N/A 32 2014 14.08 .03 .78 .81 — .01 .01 14.88 5.73 27 1.01 .31 N/A N/A 31 2015 14.88 .08 (a) (.20 ) (.12 ) .03 — .03 14.73 (.81 ) 40 .89 .53 N/A N/A 45 REAL ESTATE FUND 2015(d) $10.00 $ .09 (a) $ .06 $ .15 — — — $10.15 1.50 %†† $ 5 2.27 %† 1.40 %† N/A N/A 17 %†† 174 175 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Year Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gains Distributions of Year Return * (in millions) Credits *** Income (Loss) Expenses *** Income Rate SELECT GROWTH FUND 2011 $ 8.05 $ .01 $ .41 $ .42 $.01 $ — $ .01 $ 8.46 5.25 % $ 18 .90 % .07 % N/A N/A 61 % 2012 8.46 .05 1.08 1.13 .01 — .01 9.58 13.30 24 .87 .61 N/A N/A 52 2013 9.58 .04 3.12 3.16 .05 — .05 12.69 33.15 35 .85 .43 N/A N/A 64 2014 12.69 .05 1.66 1.71 .05 .01 .06 14.34 13.53 44 .83 .43 N/A N/A 37 2015 14.34 .09 (a) .38 .47 .05 .78 .83 13.98 3.21 48 .83 .65 N/A N/A 43 SPECIAL SITUATIONS FUND (g) 2011 $31.39 $ .20 $ .51 $ .71 $.16 $ — $ .16 $31.94 2.24 % $150 .81 % .61 % N/A N/A 59 % 2012 31.94 .34 2.88 3.22 .20 3.39 3.59 31.57 10.01 160 .81 1.07 N/A N/A 61 2013 31.57 .19 9.11 9.30 .34 1.56 1.90 38.97 30.88 201 .82 .53 N/A N/A 108 2014 38.97 .22 1.82 2.04 .18 6.61 6.79 34.22 6.30 209 .80 .66 N/A N/A 41 2015 34.22 .18 (a) (.27 ) (.09 ) .22 1.51 1.73 32.40 (.52 ) 202 .80 .52 N/A N/A 46 TOTAL RETURN FUND 2012(d) $10.00 $(.05 ) $(.02 ) $(.07 ) $— — $ — $ 9.93 (.70 )%†† $1 16.99 %† (14.84 )%† N/A N/A 64 %†† 2013 9.93 — 1.69 1.69 — — — 11.62 17.02 13 1.93 .16 N/A N/A 14 2014 11.62 .09 .60 .69 .01 — .01 12.30 5.97 29 .96 .96 N/A N/A 53 2015 12.30 .15 (a) (.34 ) (.19 ) .13 — .13 11.98 (1.61 ) 37 .89 1.20 N/A N/A 39 * The effect of fees and charges incurred at the separate account level are not reflected in these performance figures. ** Net of expenses waived or assumed by the investment adviser (Note 4). *** The ratios do not include a reduction of expenses from cash balances maintained with the Bank of New York Mellon or from brokerage service arrangements (Note 1G). † Annualized †† Not annualized (a) Based on average shares during the period. (b) For each of the periods shown, FIMCO voluntarily waived advisory fees to limit the Fund’s overall expense ratio to .60% and waived additional advisory fees and assumed other expenses to prevent a negative yield on the Funds’ shares (Note 4). (c) For the period November 2, 2015 (commencement of operations) to December 31, 2015. (d) For the period May 1, 2015 (commencement of operations) to December 31, 2015. (e) For the period July 1, 2014 (commencement of operations) to December 31, 2014. (f) For the period December 17, 2012 (commencement of operations) to December 31, 2012. (g) Prior to December 17, 2012, known as Discovery Fund. (h) Prior to December 17, 2012, known as High Yield Fund. (i) Prior to September 4, 2012, known as Value Fund. See notes to financial statements 176 177 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Life Series Funds We have audited the accompanying statements of assets and liabilities of the fourteen Funds comprising First Investors Life Series Funds, including the portfolios of investments, as of December 31, 2015, the related statements of operations for the year then ended, the statements of changes in net assets for each of the periods indicated thereon, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Life Series Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2015, by correspondence with the custodian, brokers and agent banks. Where brokers or agent banks have not replied to our confir-mation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the fourteen Funds comprising First Investors Life Series Funds, as of December 31, 2015, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania February 24, 2016 178 Board Considerations of Advisory Contracts and Fees FIRST INVESTORS LIFE SERIES FUNDS Consideration of the Investment Advisory Agreement with respect to the First Investors Life Series Balanced Income Fund At the September 17, 2015 meeting (the “September Meeting”) of the Board of Trustees (the “Board” or the “Trustees”) of the First Investors Life Series Funds (the “Trust”), the Board, including a majority of Board members who are not interested persons of the Trust under the Investment Company Act of 1940, as amended (the “Independent Trustees”), discussed and approved, for the new First Investors Life Series Balanced Income Fund (the “New Fund”), the investment advisory agreement (the “Advisory Agreement”) with First Investors Management Company, Inc. (“FIMCO”). The Trustees were provided with preliminary materials relating to the New Fund by FIMCO initially in connection with a Board meeting held on May 21, 2015 and then more detailed materials in advance of and at the September Meeting. The material factors and conclusions that formed the basis for the approval of the Advisory Agreement are discussed below. In addition, the Trustees met in person with senior officers of FIMCO, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to receive information on, and discuss the approval of, the Advisory Agreement. In making their determinations, the Trustees took into account management style, investment strategies, investment philosophy and process, FIMCO’s past performance and FIMCO’s personnel that would be serving the New Fund. In evaluating the Advisory Agreement, the Trustees also reviewed information provided by FIMCO, including the terms of the Advisory Agreement and information regarding fee arrangements, including the structure of the advisory fee, the method of computing fees, and the frequency of payment of fees. Among other things, the Trustees also reviewed information comparing the New Fund’s advisory fee rate and projected total expenses with a peer group of other similar funds compiled by Lipper, Inc., an independent provider of investment companydata. After extensive discussion and consideration among themselves, and with FIMCO representatives, Trust counsel and Independent Legal Counsel, including during an executive session with Independent Legal Counsel held the day before the September Meeting, the Trustees concluded as follows with respect to the New Fund: • The nature and extent of the investment advisory services to be provided to the New Fund by FIMCO were consistent with the terms of the Advisory Agreement. • The prospects for satisfactory investment performance of the New Fund werereasonable; 179 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS • Shareholders of the New Fund may benefit from economies of scale in the future as assets grow due to breakpoints included in the fee schedule for the AdvisoryAgreement; • Shareholders of the New Fund may benefit from FIMCO’s agreement to impose a voluntary advisory fee waiver which would reduce the advisory fee for the NewFund to the rate at the first breakpoint in the advisory fee schedule; • The cost of services to be provided by FIMCO to the New Fund and the profits to be realized by FIMCO and its affiliates from their relationship with the New Fund would be assessed after a reasonable period of New Fund operations; and • FIMCO may receive certain “fall out” or ancillary benefits by obtaining research and other services from broker-dealers that execute brokerage transactions for the New Fund. Based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, concluded that the approval of the Advisory Agreement was in the best interests of the New Fund and its shareholders and unanimously approved such Advisory Agreement. 180 Consideration of the Investment Advisory Agreement with respect to the First Investors Life Series Real Estate Fund At the November 20, 2014 meeting (the “November Meeting”) of the Board of Trustees (the “Board”) of the First Investors Life Series Funds (the “Trust”), the Board, including a majority of the Independent Trustees, discussed and approved, for the new First Investors Life Series Real Estate Fund (the “New Fund”), the investment advisory agreement (the “Advisory Agreement”) with First Investors Management Company, Inc.(“FIMCO”). The Trustees were provided with detailed materials relating to the New Fund and FIMCO in advance of and at the November Meeting. The material factors and conclusions that formed the basis for the approval of the Advisory Agreement are discussed below. In addition, the Trustees met in person with FIMCO, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to receive information on, and discuss the approval of, the Advisory Agreement. The Trustees also met in person with the portfolio manager from The Independent Order of Foresters (“Foresters”), the ultimate parent company of FIMCO, who would be managing the New Fund as well as with the Chief Investment Officer of Foresters, who had previously managed Foresters’ real estate strategy. In making their determinations, the Trustees took into account management style, investment strategies, investment philosophy and process, FIMCO’s and Foresters’ past performance, FIMCO’s and Foresters’ personnel that would be serving the New Fund, and prevailing market conditions. In evaluating the Advisory Agreement, the Trustees also reviewed information provided by FIMCO, including the terms of the Advisory Agreement and information regarding fee arrangements, including the structure of the advisory fee, the method of computing fees, and the frequency of payment of fees. Among other things, the Trustees also reviewed information comparing the New Fund’s advisory fee and total expenses with a peer group (the “Peer Group”) of other similar funds compiled by Lipper, Inc., an independent provider of investment company data. After extensive discussion and consideration among themselves, and with FIMCO, Foresters, Trust counsel and Independent Legal Counsel, including during an executive session with Independent Legal Counsel held the previous day as well as during the November Meeting, the Trustees concluded the following with respect to the New Fund: • The nature and extent of the investment advisory services to be provided to the New Fund by FIMCO were consistent with the terms of the Advisory Agreement. • The prospects for satisfactory investment performance of the New Fund werereasonable; 181 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS • Shareholders of the New Fund may benefit from economies of scale in the future as assets grow due to breakpoints included in the fee schedule for the AdvisoryAgreement; • The advisory fee was below the median of the funds included in the Peer Group, although the total expense ratio was above the median of the Peer Group; • The cost of services to be provided by FIMCO to the New Fund and the profits to be realized by FIMCO and its affiliates from their relationship with the New Fund would be assessed after a reasonable period of New Fund operations; and • FIMCO may receive certain “fall out” or ancillary benefits by obtaining research and other services from broker-dealers that execute brokerage transactions for the New Fund. Based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, concluded that the approval of the Advisory Agreement was in the best interests of the New Fund and its shareholders and unanimously approved such Advisory Agreement. 182 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers * Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES Susan E. Artmann (1954) Trustee Since 11/1/12 46 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Retired. Executive Vice President and Chief Financial Officer of HSBC Insurance North America (2012-2013); Executive Vice President and President (2008-2011) of HSBC Taxpayer Financial Services. Mary J. Barneby (1952) Trustee Since 11/1/12 46 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer, Girl Scouts of Connecticut (since October 2012); Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). Charles R. Barton, III (1965) Trustee Since 1/1/06 46 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Operating Officer (since 2007), Board Director (since 1989, currently Ex-Officio) and Trustee (since 1994) of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); President of Noe Pierson Corporation (land holding and management services provider) (since 2004). Arthur M. Scutro, Jr. (1941) Trustee Trustee since 46 None c/o First Investors Funds, and Chairman 1/1/06 and Legal Department Chairman 40 Wall Street since 1/1/13 New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired 183 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers * (continued) Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES (continued) Mark R. Ward (1952) Trustee Since 1/1/10 46 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Self-employed, consultant (since 2008). Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICERS WHO ARE NOT TRUSTEES William Lipkus (1964) President Since 2014 N/A None c/o First Investors Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer, President and Director (since 2012), Treasurer (1999-2013), Chief Financial Officer (1997-2013) and Chief Administrative Officer (2012-2014) of Foresters Financial Holding Company, Inc. (for- merly, First Investors Consolidated Corporation); Director (since 2007), Chairman (since 2012), Chief Administra- tive Officer (2012-2014) and Chief Financial Officer (1998-2013) of Foresters Investment Management Company, Inc. (formerly, First Investors Management Company, Inc.); Director (since 2011), Chairman (since 2012), Chief Financial Officer (1998-2013), Treasurer (1999-2013) and Chief Administrative Officer (2012-2014) of Foresters Financial Services, Inc. (formerly, First Investors Corporation); Chairman (since 2012), Director (since 2007), Chief Administrative Officer (2012-2014) and Treasurer and Chief Financial Officer (1998-2013) of Foresters Investor Services, Inc. (formerly, Administrative Data Management Corp.); Director and Chairman (since 2012), Vice President (1996-2014), Treasurer and Chief Financial Officer (1996-2013) and Chief Administrative Officer (2012- 2014) of Foresters Life Insurance and Annuity Company (formerly, First Investors Life Insurance Company); Board of Managers and Chairman (since 2012) and Chief Financial Officer (2012-2013) of Foresters Investors Advisory Services, LLC (formerly, First Investors Advisory Services, LLC) and Director (since 2015) of Foresters Equity Services, Inc. 184 Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICERS WHO ARE NOT TRUSTEES (continued) Joseph I. Benedek (1957) Treasurer Since 1988 N/A None c/o Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Principal Occupation During Past 5 Years: Treasurer of Foresters Investment Management Company, Inc. (formerly, First Investors Management Company, Inc.) Mary Carty (1950) Secretary Since 2010 N/A None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: General Counsel of Foresters Investment Management Company, Inc. (formerly, First Investors Manage- ment Company, Inc.) and various affiliated companies since December 2012; Assistant Counsel of Foresters Investment Management Company, Inc.(formerly, First Investors Management Company, Inc.), (2010-2012). Marc S. Milgram (1957) Chief Since 2010 N/A None c/o First Investors Funds, Compliance Legal Department Officer 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: First Investors Federal Savings Bank, President (2000-2011), Treasurer (1987-2011) and Director (2004-2011). *Each Trustee serves for an indefinite term with the Funds, until his/her successor is elected. 185 FIRST INVESTORS LIFE SERIES FUNDS Shareholder Information Investment Adviser Custodian Foresters Investment Management The Bank of New York Mellon Company, Inc. 225 Liberty Street 40 Wall Street New York, NY 10286 New York, NY 10005 Subadviser Transfer Agent (Fund For Income) Foresters Investor Services, Inc. Muzinich & Co., Inc. Raritan Plaza I – 8th Floor 450 Park Avenue Edison, NJ 08837-3920 New York, NY 10022 Subadviser Independent Registered (International Fund) Public Accounting Firm Vontobel Asset Management, Inc. Tait, Weller & Baker LLP 1540 Broadway 1818 Market Street – 24th Floor New York, NY 10036 Philadelphia, PA 19103 Subadviser Legal Counsel (Select Growth Fund) K&L Gates LLP Smith Asset Management Group, L.P. 1treet, N.W. 100 Crescent Court Washington, D.C. 20006 Dallas, TX 75201 186 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the U.S. Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, real estate, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult the Funds’ prospectus for a precise explanation of the risks associated with your subaccounts. 187 NOTES 188 NOTES 189 Item 2. Code of Ethics As of December 31, 2015, the Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer and principal financial officer. There were no revisions made to the code of ethics during the year January 1, 2015 through December 31, 2015. For the year ended December 31, 2015, there were no waivers granted from a provision of the code of ethics. A copy of the Registrant's code of ethics is filed under Item 12(a)(1). Item 3. Audit Committee Financial Expert During the reporting period the Registrant's Board determined that it had at least one "audit committee financial expert" serving on its audit committee. Arthur M. Scutro, Jr. and Mark R. Ward were the "audit committee financial experts" during all or part of the period and were considered to be "independent" as defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services Fiscal Year Ended December 31, 2015 2014 (a) Audit Fees $ 149,350 $ 137,350 (b) Audit-Related Fees $ 0 $ 0 (c) Tax Fees $ 52,200 $ 45,500 Nature of services: tax returns preparation and tax compliance (d) All Other Fees $ 0 $ 0 (e)(1) Audit committee's pre-approval policies The Charter of the Audit Committee requires the Audit Committee (a) to pre-approve, and to recommend to the full Board, the selection, retention or termination of the independent auditors to provide audit, review or attest services to the First Investors Funds (“Funds”) and, in connection therewith, evaluate the independence of the auditors and to obtain the auditors’ specific representations as to their independence; (b) to pre-approve all non-audit services to be provided to the Funds by the independent auditor; and (c) to pre-approve all non-audit services to be provided by the Funds’ independent auditor to the Funds’ investment adviser or to any entity that controls, is controlled by or is under common control with the Funds’ investment adviser and that provides ongoing services to the Funds, if the engagement relates directly to the operations and financial reporting of the Funds. The Audit Committee has not adopted pre-approval policies or procedures to permit the services in (b) and (c) above to be pre-approved by other means. (e)(2) None, or 0%, of the services relating to the Audit-Related Fees, Tax Fees and All Other Fees paid by the Registrant and Related Entities disclosed above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X (which permits audit committee approval after the start of the engagement with respect to services other than audit review or attest services, if certain conditions are satisfied). (f) Not Applicable (g) Aggregate non-audit fees billed by the Registrant's accountant for services rendered to the Registrant and the Registrant's investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant for the two fiscal years ended December 31, 2015 and 2014 were $169,000 and $216,000, respectively. (h) Not Applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments (a) Schedule is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Filed herewith (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Life Series Funds By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer Date: February 24, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: February 24, 2016
